Exhibit 10.1

EXECUTION VERSION

 

 

 

AGREEMENT AND PLAN OF MERGER

by and among

ULTRA ELECTRONICS HOLDINGS PLC,

ULTRA ELECTRONICS ANEIRA INC.

and

SPARTON CORPORATION

Dated as of July 7, 2017

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I THE MERGER

     2  

Section 1.01.

 

The Merger

     2  

Section 1.02.

 

Closing

     2  

Section 1.03.

 

Effective Time

     2  

Section 1.04.

 

Articles of Incorporation; Code of Regulations

     3  

Section 1.05.

 

Directors and Officers

     3  

ARTICLE II EFFECT OF THE MERGER ON THE CAPITAL STOCK OF THE CONSTITUENT
CORPORATIONS

     3  

Section 2.01.

 

Effect on Capital Stock

     3  

Section 2.02.

 

Treatment of Company Equity Awards

     4  

Section 2.03.

 

Surrender of Shares

     5  

Section 2.04.

 

Withholding Rights

     8  

Section 2.05.

 

Dissenters’ Rights

     8  

Section 2.06.

 

Adjustments to Prevent Dilution

     9  

ARTICLE III REPRESENTATIONS AND WARRANTIES

     9  

Section 3.01.

 

Representations and Warranties of the Company

     9  

Section 3.02.

 

Representations and Warranties of Parent and Merger Sub

     39  

ARTICLE IV COVENANTS RELATING TO CONDUCT OF BUSINESS

     46  

Section 4.01.

 

Conduct of Business Pending the Merger

     46  

Section 4.02.

 

Acquisition Proposals

     50  

ARTICLE V ADDITIONAL AGREEMENTS

     54  

Section 5.01.

 

Proxy Statement; Company Shareholders Meeting

     54  

Section 5.02.

 

Parent Shareholders Meeting; Parent Shareholder Circular; Parent Adverse
Recommendation Change

     55  

Section 5.03.

 

Filings; Other Actions; Notification

     58  

Section 5.04.

 

Access and Reports; Confidentiality

     62  

Section 5.05.

 

Stock Exchange Delisting

     63  

Section 5.06.

 

Publicity

     63  

Section 5.07.

 

Employee Matters

     63  

Section 5.08.

 

Expenses

     65  

Section 5.09.

 

Indemnification; Directors’ and Officers’ Insurance

     65  

Section 5.10.

 

Rule 16b-3

     67  

Section 5.11.

 

Written Consents, Resolutions and Other Materials

     67  

Section 5.12.

 

Merger Sub and Surviving Corporation Compliance

     67  

Section 5.13.

 

Takeover Statutes

     68  

Section 5.14.

 

Control of Operations

     68  

Section 5.15.

 

Resignation of Directors and Officers

     68  

Section 5.16.

 

Transaction Litigation

     68  

Section 5.17.

 

Government Contracts

     68  

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 5.18.

 

Notification of Certain Matters

     69  

Section 5.19.

 

Sale of MDS

     69  

Section 5.20.

 

Equity Financing

     71  

Section 5.21.

 

Letters of Credit; Company Credit Facilities

     71  

ARTICLE VI CONDITIONS

     71  

Section 6.01.

 

Conditions to Each Party’s Obligation to Effect the Merger

     71  

Section 6.02.

 

Additional Conditions to Obligations of Parent and Merger Sub

     72  

Section 6.03.

 

Additional Conditions to Obligation of the Company

     73  

ARTICLE VII TERMINATION

     74  

Section 7.01.

 

Termination

     74  

Section 7.02.

 

Effect of Termination and Abandonment

     76  

Section 7.03.

 

Termination Fee

     77  

Section 7.04.

 

Parent Termination Fee

     78  

Section 7.05.

 

VAT

     78  

Section 7.06.

 

Costs and Expenses

     78  

Section 7.07.

 

Limitation

     79  

ARTICLE VIII MISCELLANEOUS

     79  

Section 8.01.

 

Non-Survival

     79  

Section 8.02.

 

Modification or Amendment

     79  

Section 8.03.

 

Waiver

     80  

Section 8.04.

 

Notices

     80  

Section 8.05.

 

Definitions

     82  

Section 8.06.

 

Interpretation

     82  

Section 8.07.

 

Counterparts

     83  

Section 8.08.

 

Parties in Interest

     83  

Section 8.09.

 

Governing Law

     83  

Section 8.10.

 

Entire Agreement; Assignment

     84  

Section 8.11.

 

Specific Enforcement; Consent to Jurisdiction

     84  

Section 8.12.

 

WAIVER OF JURY TRIAL

     85  

Section 8.13.

 

Severability

     86  

Section 8.14.

 

Transfer Taxes

     86  

Section 8.15.

 

Disclosure Letters

     86  

Section 8.16.

 

Further Assurances

     86  

Annex I          Definitions

  

Exhibit A       Articles of Incorporation of the Surviving Corporation

  

Exhibit B       Code of Regulations of the Surviving Corporation

  

 

ii



--------------------------------------------------------------------------------

AGREEMENT AND PLAN OF MERGER

This AGREEMENT AND PLAN OF MERGER, dated as of July 7, 2017 (this “Agreement”),
is entered into by and among Ultra Electronics Holdings plc, a company organized
under the Laws of England and Wales (“Parent”), Ultra Electronics Aneira Inc.,
an Ohio corporation and an indirect wholly owned Subsidiary of Parent (“Merger
Sub”) and Sparton Corporation, an Ohio corporation (the “Company”).

RECITALS

WHEREAS, the board of directors of Parent (the “Parent Board”) has
(a) determined that it is in the best interests of Parent and the shareholders
of Parent (the “Parent Shareholders”) that Parent enter into this Agreement and
consummate the Merger and the other transactions contemplated by this Agreement
on the terms and subject to the conditions set forth in this Agreement,
(b) approved this Agreement and the transactions contemplated by this Agreement,
including the Merger, and (c) resolved, subject to the terms and conditions of
this Agreement, to recommend that the Parent Shareholders pass the Parent
Shareholder Resolution to approve the transactions contemplated by this
Agreement, as required by Chapter 10 of the Listing Rules;

WHEREAS, the board of directors of the Company (the “Company Board”) has
(a) determined that it is in the best interests of the Company and the
shareholders of the Company (the “Company Shareholders”) that the Company enter
into this Agreement and consummate the Merger and the other transactions
contemplated by this Agreement on the terms and subject to the conditions set
forth in this Agreement, (b) approved this Agreement and the transactions
contemplated by this Agreement, including the Merger and (c) resolved, subject
to the terms and conditions of this Agreement, to recommend that the Company
Shareholders adopt this Agreement;

WHEREAS, the board of directors of Merger Sub has (a) determined that it is in
the best interests of Merger Sub and the sole shareholder of Merger Sub that
Merger Sub enter into this Agreement and consummate the Merger and the other
transactions contemplated by this Agreement on the terms and subject to the
conditions set forth in this Agreement, (b) approved this Agreement and the
transactions contemplated by this Agreement, including the Merger and
(c) resolved to recommend that the sole shareholder of Merger Sub adopt this
Agreement;

WHEREAS, simultaneously with the execution and delivery of this Agreement,
Parent is entering into the Placing Agreement, the net proceeds of which are
expected to be used to pay the aggregate Per Share Merger Consideration, to
consummate the Merger and to pay the fees and expenses of, and any other amounts
payable by, Parent, Merger Sub and the Surviving Corporation in connection with
the Equity Financing, the Merger and the other transactions contemplated by this
Agreement; and

WHEREAS, the Company, Parent and Merger Sub desire to make certain
representations, warranties, covenants and agreements in connection with the
Merger and also to prescribe various conditions to the Merger.

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises, and of the representations,
warranties, covenants and agreements contained in this Agreement, and intending
to be legally bound hereby, the Company, Parent and Merger Sub hereby agree as
follows:

ARTICLE I

THE MERGER

Section 1.01. The Merger. Upon the terms and subject to the conditions set forth
in this Agreement and in accordance with the Ohio General Corporation Law (the
“OGCL”), at the Effective Time, Merger Sub shall be merged with and into the
Company and the separate corporate existence of Merger Sub shall thereupon cease
and the Company shall continue as the surviving corporation (sometimes
hereinafter referred to as the “Surviving Corporation”) and an indirect wholly
owned Subsidiary of Parent (the “Merger”). The Merger shall have the effects set
forth in this Agreement and in the applicable provisions of the OGCL. Without
limiting the generality of the foregoing and subject thereto, at the Effective
Time, all of the assets, property, rights, privileges, immunities, powers,
franchises and authority of the Company and Merger Sub shall vest in the
Surviving Corporation and the Surviving Corporation shall be liable for all of
the obligations of the Company and Merger Sub. If, at any time after the
Effective Time, the Surviving Corporation considers or is advised that any
deeds, bills of sale, assignments, assurances or any other actions or things are
necessary or desirable to vest, perfect or confirm of record or otherwise in the
Surviving Corporation, its full right, title, possession or interest in, to or
under any of the rights, properties, assets, privileges, powers or franchises of
either of the Company or Merger Sub vested in or to be vested in the Surviving
Corporation as a result of, or in connection with, the Merger or otherwise to
carry out this Agreement, the officers and directors of the Surviving
Corporation will execute and deliver, in the name and on behalf of the Company,
Merger Sub or the Surviving Corporation, all such deeds, bills of sale,
assignments and assurances and will take and do, in the name and on behalf of
each of such corporations or otherwise, all such other actions and things as may
be necessary or desirable to vest, perfect or confirm any and all right, title,
possession and interest in, to and under such rights, properties, assets,
privileges, powers or franchises in the Surviving Corporation or otherwise to
carry out this Agreement.

Section 1.02. Closing. The closing for the Merger (the “Closing”) shall take
place at the offices of Mayer Brown LLP, 71 South Wacker Drive, Chicago,
Illinois 60606, at 9:00 a.m., local time, on the third (3rd) Business Day
following the first (1st) day on which all of the conditions set forth in
ARTICLE VI (other than those conditions that by their nature are to be satisfied
at the Closing, but subject to the satisfaction or waiver of those conditions at
the Closing) have been satisfied or waived in accordance with this Agreement, or
at such other time and place as the Company and Parent may agree in writing. The
date on which the Closing occurs is referred to in this Agreement as the
“Closing Date”.

Section 1.03. Effective Time. As soon as practicable on the Closing Date, the
Company and Parent will cause the Merger to become effective by filing with the
Secretary of State of the State of Ohio a certificate of merger (the
“Certificate of Merger”), in such form as required by, and to be executed and
filed in accordance with, the applicable provisions of the OGCL. The Merger
shall become effective at the time when the Certificate of Merger has been duly
filed with the Secretary of State of the State of Ohio or at such later time as
may be agreed by Parent and the Company in writing and specified in the
Certificate of Merger (the “Effective Time”).

 

2



--------------------------------------------------------------------------------

Section 1.04. Articles of Incorporation; Code of Regulations.

(a)    At the Effective Time, the articles of incorporation of the Surviving
Corporation shall be amended in its entirety to read as set forth on Exhibit A,
and, as so amended, shall be the articles of incorporation of the Surviving
Corporation until thereafter amended in accordance with the provisions thereof
and applicable Law.

(b)    At the Effective Time, the code of regulations of the Surviving
Corporation shall be amended in its entirety to read as set forth on Exhibit B
and, as so amended, shall be the code of regulations of the Surviving
Corporation until thereafter amended in accordance with the provisions thereof
and applicable Law.

Section 1.05. Directors and Officers.

(a)    The Company and the Surviving Corporation shall take all necessary action
(including procuring the resignations of members of the Company Board in
accordance with Section 5.15) such that, at the Effective Time, the directors of
Merger Sub as of immediately prior to the Effective Time shall, from and after
the Effective Time, be the directors of the Surviving Corporation until their
respective successors have been duly elected or appointed and qualified or until
their earlier death, resignation or removal in accordance with the articles of
incorporation and the code of regulations of the Surviving Corporation.

(b)    The officers of Merger Sub as of immediately prior to the Effective Time
shall, from and after the Effective Time, be the officers of the Surviving
Corporation until their respective successors have been duly elected or
appointed and qualified or until their earlier death, resignation or removal in
accordance with the articles of incorporation and the code of regulations of the
Surviving Corporation.

ARTICLE II

EFFECT OF THE MERGER ON THE CAPITAL STOCK OF THE

CONSTITUENT CORPORATIONS

Section 2.01. Effect on Capital Stock. At the Effective Time, by virtue of the
Merger and without any action on the part of the Company, Parent, Merger Sub or
the holders of any shares of capital stock of the Company, Parent or Merger Sub:

(a)    Merger Consideration. Each share of common stock, par value $1.25 per
share, of the Company (including any Restricted Shares that fully vest pursuant
to Section 2.02(a)) (each, a “Share”) issued and outstanding immediately prior
to the Effective Time, other than (i) the Cancelled Shares, which shall be
treated in accordance with Section 2.01(b), and (ii) the Dissenting Shares,
which shall be treated in accordance with Section 2.05, shall be converted into
the right to receive

 

3



--------------------------------------------------------------------------------

$23.50 per Share in cash, without interest thereon (the “Per Share Merger
Consideration”). At the Effective Time, all such Shares shall cease to be
outstanding, shall be cancelled and shall cease to exist, and each such Share,
whether represented by a certificate (“Certificate”) or in non-certificated form
and represented by book-entry (“Book-Entry Shares”), shall thereafter represent
only the right to receive the Per Share Merger Consideration in accordance with
this ARTICLE II.

(b)    Cancellation of Cancelled Shares. Each Share that immediately prior to
the Effective Time is owned by Parent, Merger Sub or any other wholly owned
Subsidiary of Parent and each Share that immediately prior to the Effective Time
is owned by the Company or any wholly owned Subsidiary of the Company (including
as treasury stock) (collectively, the “Cancelled Shares”) shall at such time
automatically cease to be outstanding, be cancelled without payment of any
consideration therefor and cease to exist.

(c)    Capital Stock of Merger Sub. Each common share, no par value, of Merger
Sub issued and outstanding immediately prior to the Effective Time shall be
converted into and become one (1) validly issued, fully paid and nonassessable
common share, no par value, of the Surviving Corporation, and all such shares
when so converted shall constitute the only outstanding shares of capital stock
of the Surviving Corporation.

Section 2.02. Treatment of Company Equity Awards.

(a)    Treatment of Restricted Stock. With respect to each Share that is subject
to any vesting, forfeiture, repurchase or other lapse restriction under any
Company Equity Award Plan (each, a “Restricted Share”) and outstanding as of
immediately prior to the Effective Time, such vesting, forfeiture, repurchase or
other lapse restriction shall lapse as of the Effective Time and such Restricted
Share shall be fully vested and shall be converted into the right to receive the
Per Share Merger Consideration as provided in Section 2.01(a).

(b)    Treatment of Restricted Stock Units. At the Effective Time, each
restricted stock unit award in respect of Shares granted under a Company Equity
Award Plan that is outstanding immediately prior to the Effective Time (a
“Company RSU”) shall fully vest and shall be cancelled and converted
automatically into the right to receive, as soon as reasonably practicable (but
no later than five (5) Business Days) after the Effective Time, from or on
behalf of the Surviving Corporation, an amount in cash, without interest, equal
to the Per Share Merger Consideration in respect of each Share underlying such
Company RSU.

(c)    Treatment of Company Options. At the Effective Time, each option award in
respect of Shares granted under a Company Equity Award Plan that is outstanding
immediately prior to the Effective Time (a “Company Option”), whether vested or
unvested, and has an exercise price per Share that is less than the Per Share
Merger Consideration shall fully vest and shall be cancelled and converted
automatically into the right to receive, as soon as reasonably practicable (but
no later

 

4



--------------------------------------------------------------------------------

than five (5) Business Days) after the Effective Time, from or on behalf of the
Surviving Corporation, an amount in cash, without interest, equal to the product
of (i) the amount by which the Per Share Merger Consideration exceeds the
exercise price per Share of such Company Option and (ii) the total number of
Shares subject to such Company Option. At the Effective Time, each Company
Option that has an exercise price per Share that is greater than or equal to the
Per Share Merger Consideration shall cease to be outstanding, be cancelled and
cease to exist and the holder of any such Company Option shall not be entitled
to payment of any consideration therefor; provided, that the Company Board has
adopted resolutions whereby the Company Board has authorized such cancellation.
From and after the Effective Time, there shall be no outstanding Company
Options.

(d)    Corporate Actions. Prior to the Effective Time, the Company, the Company
Board and the compensation committee of the Company Board, as applicable, shall
adopt any resolutions and take any actions that are necessary to effectuate the
provisions of Sections 2.02(a) through 2.02(c). Prior to the Closing, the
Company shall take all actions necessary to ensure that, from and after the
Effective Time, neither Parent nor the Surviving Corporation will be required to
deliver Shares or other capital stock of the Company to any Person pursuant to
or in settlement of Restricted Shares, Company RSUs, Company Options or any
other awards under any Company Equity Award Plan.

(e)    Funding. As promptly as practicable after the Effective Time, Parent
shall make a cash contribution to the Surviving Corporation in immediately
available funds to permit the Surviving Corporation to make or cause to be made
the payments required under Sections 2.02(b) and 2.02(c) to the extent, if any,
the Surviving Corporation does not otherwise have sufficient funds to make such
payments.

Section 2.03. Surrender of Shares.

(a)    Paying Agent. Prior to the Effective Time, Parent shall select a paying
agent (the “Paying Agent”) that is reasonably acceptable to the Company and
enter into an agreement with such Paying Agent (the “Paying Agent Agreement”) in
form and substance reasonably acceptable to the Company wherein the Paying Agent
will act as agent for the Company Shareholders in connection with the Merger and
receive payment of the aggregate Per Share Merger Consideration to which the
Company Shareholders shall become entitled pursuant to Section 2.01(a). At or
prior to the Effective Time, Parent shall deposit or cause to be deposited with
the Paying Agent, in trust for the benefit of the holders of Shares, a cash
amount in immediately available funds sufficient in the aggregate to provide all
funds necessary for the Paying Agent to make payments required pursuant to
Section 2.01(a) upon due surrender of Certificates (or affidavits of loss in
lieu thereof) or Book-Entry Shares in accordance with Section 2.03(b) (such cash
amount being hereinafter referred to as the “Exchange Fund”). The Paying Agent
shall invest the Exchange Fund as directed by Parent; provided, however, that
such investments shall be in obligations of or guaranteed by the United States
of America, in commercial paper obligations rated A-1

 

5



--------------------------------------------------------------------------------

or P-1 or better by Moody’s Investors Service, Inc. or Standard & Poor’s
Corporation, respectively, in certificates of deposit, bank repurchase
agreements or banker’s acceptances of commercial banks with capital exceeding
$1 billion, or in money market funds having a rating in the highest investment
category granted by a recognized credit rating agency at the time of acquisition
or a combination of the foregoing and, in any such case, no such instrument
shall have a maturity exceeding three (3) months. Subject to Section 2.03(c), to
the extent that there are losses with respect to such investments, or the
Exchange Fund diminishes for other reasons below the level required to make
prompt cash payment of the aggregate Per Share Merger Consideration as
contemplated by Section 2.01(a), Parent shall promptly replace or restore the
cash in the Exchange Fund lost through such investments or other events so as to
ensure that the Exchange Fund is at all applicable times maintained at a level
sufficient to make such payments. Any interest and other income resulting from
such investment shall become a part of the Exchange Fund, and any amounts in
excess of the amounts payable under Section 2.01(a) shall be promptly returned
to Parent or the Surviving Corporation, as requested by Parent. The funds
deposited with the Paying Agent pursuant to this Section 2.03(a) shall not be
used for any purpose other than as contemplated by this Section 2.03(a).

(b)    Exchange Procedures.

(i)    Transmittal Materials. Promptly after the Effective Time (and, in any
event, within four (4) Business Days thereafter), Parent shall cause the Paying
Agent to mail or otherwise provide to each Person who was, as of immediately
prior to the Effective Time, a holder of record of Shares (other than holders of
Cancelled Shares and Dissenting Shares) (A) transmittal materials, including a
letter of transmittal, specifying that delivery of Shares shall be effected, and
risk of loss and title with respect to Shares shall pass, only upon proper
delivery of Certificates (or affidavits of loss in lieu thereof) or Book-Entry
Shares to the Paying Agent, such transmittal materials to be in such form and
have such other provisions as Parent and the Company may reasonably agree, and
(B) instructions for use in effecting the surrender of the Certificates (or
affidavits of loss in lieu thereof) or Book-Entry Shares to the Paying Agent.

(ii)    Payment of Per Share Merger Consideration. Upon surrender of
Certificates (or affidavits of loss in lieu thereof) or Book-Entry Shares to the
Paying Agent together with the transmittal materials, duly completed and validly
executed in accordance with the instructions thereto, and such other documents
as may reasonably be required pursuant to such instructions or by the Paying
Agent, the holder of such Certificates (or affidavits of loss in lieu thereof)
or Book-Entry Shares shall be entitled to receive, and Parent shall cause the
Paying Agent to pay and deliver promptly after the Effective Time, a cash amount
in immediately available funds equal to the product of (A) the number of Shares
represented by such holder’s properly surrendered Certificates (or affidavits of
loss in lieu thereof) and Book-Entry Shares and (B) the Per Share Merger
Consideration, without any interest thereon, and any Certificates so surrendered
shall forthwith be cancelled. No interest shall be paid or accrued on any amount
payable upon due surrender of Certificates (or affidavits of loss in lieu
thereof) or Book-Entry Shares.

 

6



--------------------------------------------------------------------------------

(iii)    Unrecorded Transfers; Other Payments. In the event of a transfer of
ownership of Shares that is not registered in the transfer records of the
Company or if payment of the Per Share Merger Consideration is to be made to a
Person other than the Person in whose name the surrendered Certificate is
registered, a check or wire transfer for any cash to be exchanged upon due
surrender of the Certificate may, in the reasonable discretion of the Paying
Agent, be issued to such transferee or other Person if the Certificate formerly
representing such Shares is presented to the Paying Agent accompanied by all
documents required to evidence and effect such transfer and to evidence that any
applicable transfer or other similar Taxes have been paid or, to the reasonable
satisfaction of Parent, are not applicable. For the avoidance of doubt, payment
of the Per Share Merger Consideration with respect to Book-Entry Shares shall
only be made to the Person in whose name such Book-Entry Shares are registered.

(iv)    Rights of Holders of Shares; Expenses. Until surrendered as contemplated
by this Section 2.03(b), each Share shall be deemed at any time after the
Effective Time to represent only the right to receive upon such surrender
(together with the transmittal materials, duly completed and validly executed in
accordance with the instructions thereto, and such other documents as may
reasonably be required pursuant to such instructions or by the Paying Agent) the
Per Share Merger Consideration as contemplated by Section 2.01(a), except for
(A) Dissenting Shares, which shall be deemed to represent the right to receive
the consideration due with respect to such Dissenting Shares in accordance with
Section 2.05 and to the extent provided by Section 1701.85 of the OGCL and
(B) Cancelled Shares. Parent shall pay or cause to be paid all charges and
expenses of the Paying Agent set forth in the Paying Agent Agreement.

(c)    Termination of the Exchange Fund. Any portion of the Exchange Fund
(including the proceeds of any investment thereof) that remains undistributed
one (1) year after the Effective Time shall be delivered to Parent or the
Surviving Corporation, upon demand by Parent. Any holders of Shares (other than
Cancelled Shares or Dissenting Shares) who have not theretofore complied with
this ARTICLE II shall thereafter be entitled to look only to Parent and the
Surviving Corporation for payment of the Per Share Merger Consideration upon
surrender of their Certificates (or affidavits of loss in lieu thereof) or
Book-Entry Shares in accordance with the provisions set forth in
Section 2.03(b), and Parent and the Surviving Corporation shall remain liable
for (subject to applicable abandoned property, escheat or other similar Law)
payment of their claims for the Per Share Merger Consideration payable upon due
surrender of their Certificates (or affidavits of loss in lieu thereof) or
Book-Entry Shares. Notwithstanding the foregoing, none of the Surviving
Corporation, Parent, the Company, the Paying Agent or any other Person shall be
liable to any Person for any amount properly delivered to a public official
pursuant to applicable abandoned property, escheat or other similar Law. If any
Certificate or Book-Entry Share shall not have been surrendered prior to the
date on which the related Per Share Merger

 

7



--------------------------------------------------------------------------------

Consideration would escheat to or become the property of any Governmental
Entity, any such Per Share Merger Consideration shall, to the extent permitted
by applicable Law, immediately prior to such time become the property of Parent,
free and clear of all claims or interest of any Person previously entitled
thereto.

(d)    Transfers. From and after the Effective Time, the stock transfer books of
the Company shall be closed and there shall be no transfers on the stock
transfer books of the Company of the Shares that were outstanding immediately
prior to the Effective Time. If, after the Effective Time, acceptable evidence
of a Certificate (or affidavit of loss in lieu thereof) or Book-Entry Share
(other than a Certificate (or affidavit of loss in lieu thereof) or Book-Entry
Share in respect of Dissenting Shares) is presented to the Surviving
Corporation, Parent or the Paying Agent for transfer, the holder of such Shares
shall be given a copy of the transmittal materials referred to in
Section 2.03(b)(i) and instructed to comply with the instructions thereto in
order to receive the cash amount to which such holder is entitled pursuant to
Section 2.01(a).

(e)    Lost Certificates. In the case of any Certificate that has been lost,
stolen or destroyed, upon (i) the making of an affidavit of that fact by the
Person claiming such Certificate to be lost, stolen or destroyed and, if
required by the Paying Agent, Surviving Corporation or Parent, the posting by
such Person of a bond in a reasonable amount as the Paying Agent, Surviving
Corporation or Parent may direct as indemnity against any claim that may be made
against it with respect to such Certificate and (ii) delivery of the other
materials provided for in Section 2.03(b)(ii), the Paying Agent shall pay and
deliver promptly after the Effective Time in exchange for such Certificate a
cash amount in immediately available funds equal to the product of (A) the
number of Shares represented by such lost, stolen or destroyed Certificate and
(B) the Per Share Merger Consideration, without any interest thereon.

Section 2.04. Withholding Rights. Notwithstanding anything in this Agreement to
the contrary, each of the Paying Agent, Parent and the Surviving Corporation
shall be entitled to deduct and withhold, or cause to be deducted or withheld,
from the consideration otherwise payable pursuant to this Agreement to any
holder of Shares, Restricted Shares, Company RSUs or Company Options such
amounts as it is required to deduct and withhold with respect to the making of
such payment under the Code or any other applicable state, local or foreign Tax
Law, taking into account any applicable exemption under such Law. To the extent
that amounts are so withheld by the Paying Agent, Surviving Corporation or
Parent, as the case may be, such withheld amounts (a) shall be promptly remitted
by the Paying Agent, Parent or the Surviving Corporation, as applicable, to the
applicable Governmental Entity and (b) shall be treated for all purposes of this
Agreement as having been paid to the Person in respect of whom such deduction
and withholding were made by the Paying Agent, Surviving Corporation or Parent,
as the case may be.

Section 2.05. Dissenters’ Rights. Notwithstanding anything in this Agreement to
the contrary, Shares that are held by any record holder who is entitled to
demand and properly demands payment of the fair cash value of such Shares as a
dissenting shareholder pursuant to, and who complies in all respects with, the
provisions of Section 1701.85 of the OGCL (the

 

8



--------------------------------------------------------------------------------

“Dissenting Shares”) shall not be converted into the right to receive the Per
Share Merger Consideration payable pursuant to Section 2.01(a), but instead at
the Effective Time shall become entitled to receive the fair cash value of such
Dissenting Shares in accordance with the provisions of Section 1701.85 of the
OGCL and, at the Effective Time, all such Dissenting Shares shall cease to be
outstanding and shall automatically be canceled and cease to exist, and the
holder of such Dissenting Shares shall cease to have any rights with respect
thereto, except as set forth in this Section 2.05 and the OGCL. Notwithstanding
the immediately preceding sentence, if any such holder fails to perfect or
otherwise waives, withdraws or loses the right to proceed under Section 1701.85
of the OGCL or a court of competent jurisdiction determines that such holder is
not entitled to the relief provided by Section 1701.85 of the OGCL, then the
right of such holder to be paid the fair cash value of such holder’s Dissenting
Shares under Section 1701.85 of the OGCL shall be forfeited and cease, and each
of such holder’s Dissenting Shares shall be deemed to have been converted at the
Effective Time into, and shall have become, the right to receive the Per Share
Merger Consideration. The Company shall deliver prompt notice to Parent of any
demands for the fair cash value of any Shares, attempted withdrawals of such
demands and any other instruments delivered to the Company pursuant to the OGCL
with respect to a demand for the fair cash value of the Shares, and shall
provide Parent with the opportunity to participate in all negotiations and
Proceedings with respect to any demands under Section 1701.85 of the OGCL. Prior
to the Effective Time, the Company shall not, without the prior written consent
of Parent, make any payment with respect to, or settle or offer to settle, any
such demands, or agree to take any such action.

Section 2.06. Adjustments to Prevent Dilution. In the event that the number of
Shares or securities convertible or exchangeable into or exercisable for Shares
issued and outstanding after the date hereof and prior to the Effective Time
shall have been changed into a different number of Shares or securities or a
different class as a result of a reclassification, stock split (including a
reverse stock split), stock dividend or distribution, recapitalization, merger,
issuer tender or exchange offer, or other similar transaction, the Per Share
Merger Consideration shall be equitably adjusted, without duplication, to
provide the holders thereof the same economic effect contemplated by this
Agreement prior to such change; provided, however, that nothing in this
Section 2.06 shall be construed to permit the Company, any Subsidiary of the
Company or any other Person to take any action that is otherwise prohibited by
the terms of this Agreement.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Section 3.01. Representations and Warranties of the Company. Except (x) as
disclosed in the SEC Reports filed with the SEC since June 30, 2014 and publicly
available at least two (2) Business Days prior to the date of this Agreement
(and only as and to the extent disclosed therein), other than any disclosures in
any such SEC Reports contained under the captions “Risk Factors”, “Quantitative
and Qualitative Disclosures About Market Risk” and “Forward-Looking Statements”
sections thereof or other similarly cautionary, forward-looking or predictive
statements in such SEC Reports but it being understood that this clause
(x) shall not be applicable to Sections 3.01(b) (Subsidiaries), 3.01(c) (Capital
Structure), 3.01(d)(i) (Authority), 3.01(s) (Voting Requirements), 3.01(t)
(Brokers and Other Advisors) and 3.01(u) (Opinions of

 

9



--------------------------------------------------------------------------------

Financial Advisors) of this Agreement, or (y) as set forth in the Company
Disclosure Letter (it being agreed that disclosure of any item in any section or
subsection of the Company Disclosure Letter shall also be deemed disclosure with
respect to any other section or subsection of this Agreement to the extent that
it is reasonably apparent on its face that such information is relevant to such
other sections or subsections), the Company represents and warrants to Parent
and Merger Sub as follows:

(a)    Organization, Standing and Corporate Power. The Company is a corporation
duly incorporated, validly existing and in good standing under the Laws of Ohio
and has all requisite corporate power and authority to carry on its business as
presently conducted. The Company is duly qualified or licensed to do business
and is in good standing (where such concept is recognized under applicable Law)
in each jurisdiction where the nature of its business or the ownership, leasing
or operation of its properties makes such qualification or licensing necessary,
other than where the failure to be so qualified, licensed or in good standing
has not had and would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect . Each of the Company’s Subsidiaries is a
legal entity duly organized, validly existing and in good standing (where such
concept is recognized under applicable Law) under the Law of its respective
jurisdiction of organization and has all requisite corporate or similar power
and authority to carry on its business as presently conducted and each of the
Company’s Subsidiaries is duly qualified or licensed to do business and is in
good standing (where such concept is recognized under applicable Law) in each
jurisdiction where the nature of its business or the ownership, leasing or
operation of its properties makes such qualification or licensing necessary,
other than where the failure to be so qualified, licensed or in good standing
has not had and would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect. The Company has made available to Parent
prior to the date of this Agreement a true and complete copy of the Second
Amended Articles of Incorporation of the Company (the “Company Articles of
Incorporation”) and the Amended and Restated Code of Regulations of the Company
(the “Company Code of Regulations”), as amended to date, and each as so made
available is in full force and effect. The Company is not in material violation
of any of the provisions of the Company Articles of Incorporation or the Company
Code of Regulations.

(b)    Subsidiaries. Section 3.01(b) of the Company Disclosure Letter sets forth
a complete and correct list of each Subsidiary of the Company and the
jurisdiction of organization of each such Subsidiary. All of the outstanding
shares of capital stock of, or other equity interests in, each Subsidiary of the
Company have, in all cases, been duly authorized and validly issued and are
fully paid and nonassessable, and are wholly owned, directly or indirectly, by
the Company, free and clear of all preemptive rights, rights of first refusal,
option or similar rights, pledges, liens, charges, mortgages, encumbrances,
adverse claims and interests, or security interests of any kind or nature
whatsoever (including any restriction on the right to vote or transfer the same,
except for such transfer restrictions of general applicability as may be
provided under the Securities Act, the “blue sky” Laws of the various states of
the United States or similar Law of other applicable jurisdictions)
(collectively, “Liens”), other than Permitted Liens. Except for its interests in
its

 

10



--------------------------------------------------------------------------------

Subsidiaries, the Company does not own, directly or indirectly, any capital
stock of, or other equity or voting interests in, any Person. The Company has
made available to Parent prior to the date of this Agreement true and complete
copies of the organizational documents of each of its Subsidiaries, each as
amended to date, and each as made available are in full force and effect. None
of the Subsidiaries of the Company is in material violation of its respective
organizational documents.

(c)    Capital Structure.

(i)    The authorized capital stock of the Company consists of 15,000,000 Shares
and 200,000 shares of serial preferred stock, without par value (such preferred
stock, the “Company Preferred Stock”). At the close of business on July 5, 2017
(the “Cutoff Date”), there were (A)(1) 9,860,635 Shares issued and outstanding
(which number includes 25,912 Restricted Shares) and (2) no Shares held by the
Company in its treasury, (B) 128,134 Shares underlying the outstanding Company
RSUs, (C) 100,022 Shares reserved for issuance pursuant to outstanding Company
Options, and (D) no shares of Company Preferred Stock issued or outstanding.
Except as set forth in the immediately preceding sentence, at the close of
business on the Cutoff Date, no shares of capital stock or other voting
securities of the Company were issued or outstanding or subject to issuance in
connection with an outstanding Company RSU, Company Option or other security,
obligation or arrangement of the Company giving any Person a right to subscribe
for or acquire shares of capital stock or other voting securities of the
Company. Since the Cutoff Date to the date of this Agreement, (x) there have
been no issuances by the Company of shares of capital stock or other voting
securities of the Company other than pursuant to the exercise of Company Options
or the vesting of Company RSUs, in each case, outstanding as of the Cutoff Date
and (y) there have been no issuances by the Company of options, restricted stock
units, warrants, other rights to subscribe for or acquire shares of capital
stock of the Company or other rights that give the holder thereof any economic
interest of a nature accruing to the holders of Shares. All outstanding Shares
are, and all such shares that may be issued prior to the Effective Time,
including all Shares reserved for issuance pursuant to outstanding Company
Options as noted in clause (C) of the second sentence of this Section 3.01(c),
will be, when issued, duly authorized, validly issued, fully paid and
nonassessable and not subject to preemptive rights.

(ii)    Section 3.01(c)(ii) of the Company Disclosure Letter sets forth the
aggregate amount of Company Options, Restricted Shares and Company RSUs
outstanding as of the Cutoff Date, including with respect to each such award, as
applicable, the holder, type of award, date of grant, exercise price, vesting
schedule, expiration date, total initial number of Shares underlying such award
and total outstanding number of Shares underlying such award.

(iii)    No Subsidiary of the Company owns any shares of capital stock of the
Company. There are no bonds, debentures, notes, obligations or other
Indebtedness or obligations of the Company or any of its Subsidiaries that give

 

11



--------------------------------------------------------------------------------

the holders thereof the right to vote (or that are convertible into, or
exchangeable for, securities having the right to vote) on any matters on which
holders of Shares or the securityholders of the Company’s Subsidiaries may vote
(“Voting Company Debt”). Except for any obligations pursuant to this Agreement
or as otherwise set forth above, as of the date hereof, there are no
subscriptions, options, warrants, calls, rights (including preemptive,
conversion, stock appreciation, redemption or repurchase rights), convertible or
exchangeable securities, profits interests, stock-based performance units or
other similar rights, Contracts or undertakings of any kind to which the Company
or any of its Subsidiaries is a party or by which any of them is bound
(A) obligating the Company or any of its Subsidiaries to issue, transfer,
deliver or sell, or cause to be issued, transferred, delivered or sold, shares
of capital stock or other securities of, or equity or voting interests in, or
any security convertible or exchangeable for any capital stock or other security
of, or equity or voting interest in, the Company or any of its Subsidiaries or
any Voting Company Debt, (B) obligating the Company or any of its Subsidiaries
to issue, grant, extend or enter into any such subscription, option, warrant,
call, right, security, unit, profits interest or other similar right, Contract
or undertaking or (C) that give any Person the right to subscribe for or acquire
any securities of the Company or any of its Subsidiaries, or to receive any
economic interest of a nature accruing to the holders of Shares or otherwise
based on the performance or value of shares of capital stock of the Company or
any of its Subsidiaries. As of the date of this Agreement, there are no
outstanding obligations of the Company or any of its Subsidiaries to repurchase,
redeem or otherwise acquire any shares of capital stock or other equity or
voting interests of the Company or any Subsidiary of the Company, other than
(pursuant to the Company Equity Award Plans. There are no stockholder
agreements, registration right agreements, voting trusts, voting agreements or
proxies (other than customary revocable proxies solicited by the Company for any
meeting of the holders of Shares) to which the Company or any of its
Subsidiaries is a party with respect to equity interests of the Company.

(d)    Authority; Noncontravention.

(i)    The Company has all requisite corporate power and authority to execute
and deliver, and perform its obligations under, this Agreement and to consummate
the transactions contemplated by this Agreement, subject, in the case of the
Merger only, to receipt of the Company Requisite Vote. The execution, delivery
and performance of this Agreement by the Company and the consummation by the
Company of the transactions contemplated by this Agreement have been duly and
validly authorized by all necessary corporate action on the part of the Company,
subject, in the case of the Merger only, to receipt of the Company Requisite
Vote. This Agreement has been duly executed and delivered by the Company and,
assuming the due authorization, execution and delivery by each of the other
parties hereto, constitutes a legal, valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms, subject,
as to enforceability, to bankruptcy, insolvency and other Laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles.

 

12



--------------------------------------------------------------------------------

(ii)    The Company Board duly and validly adopted resolutions (A) determining
that the Merger is in the best interests of the Company Shareholders,
(B) authorizing, approving and declaring advisable the execution, delivery and
performance of this Agreement and the transactions contemplated by this
Agreement, including the Merger, (C) directing that the adoption of this
Agreement be submitted to a vote at a meeting of the Company Shareholders (the
“Company Shareholders Meeting”) and (D) recommending that the Company
Shareholders adopt this Agreement (the “Company Board Recommendation”), which
resolutions, as of the date of this Agreement, have not been rescinded, modified
or withdrawn in any way.

(iii)    The execution, delivery and performance by the Company of this
Agreement do not, and the consummation of the Merger and the other transactions
contemplated by this Agreement and compliance with the provisions of this
Agreement will not, conflict with, or result in any breach or violation of, or
default, with or without notice, lapse of time or both, under, or give rise to
any right or obligation (including a right of termination, modification,
cancellation or acceleration of any right or obligation or any right of first
refusal, participation or similar right) under, or cause the loss of any benefit
under, or require consent under, or result in the creation of any Lien (other
than Permitted Liens and Liens created solely as a result of any action taken by
Parent or Merger Sub or any of their respective Affiliates) upon any of the
properties or assets of the Company or any of its Subsidiaries under, any
provision of (A) the Company Articles of Incorporation, the Company Code of
Regulations or the comparable organizational or governing documents of any of
the Company’s Subsidiaries or (B) subject to the filings and other matters
referred to in the immediately following sentence, (1) any Permit or Contract to
which the Company or any of its Subsidiaries is a party or by which any of their
respective properties or assets are bound, or (2) any Law, in each case
applicable to the Company or any of its Subsidiaries or any of their respective
properties or assets, other than, in the case of the foregoing clause (B), any
such conflicts, violations, defaults, rights, losses or Liens that have not had
and would not reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect or would not otherwise prevent or materially adversely
affect the Company’s ability to perform any of its obligations under this
Agreement. No consent, approval, order, waiver or permit of, action by,
authorization of, or registration, declaration or filing with, or notice to, any
Governmental Entity is required to be obtained or made, or in the case of the
CFIUS Approval, advisable to be obtained, by or with respect to the Company, any
of its Subsidiaries or any of the material assets or businesses of the Company
or any of its Subsidiaries in connection with the execution, delivery and
performance of this Agreement by the Company or the consummation by the Company
of the transactions contemplated by this Agreement, except for (I) the filing of
a premerger notification and report form by the Company under the HSR Act, and
any other filings required or advisable under any applicable non-United

 

13



--------------------------------------------------------------------------------

States antitrust or competition Law listed on Section 3.01(d)(ii) of the Company
Disclosure Letter, (II) joint notification to, and submission of any
supplementary information and any mitigation agreement requested by, CFIUS in
order to obtain the CFIUS Approval, (III) filings with, and submissions as may
be advisable to, the DSS or other agency of the U.S. government in accordance
with the NISPOM, (IV) notification to, and submission of any supplementary
information and any agreement requested by, DDTC pursuant to Section 122.4(b)
and other provisions of ITAR, (V) the filing with the SEC of such reports and
other documents under the Exchange Act and the rules and regulations promulgated
thereunder as may be required in connection with this Agreement and the
transactions contemplated by this Agreement (including the filing of the Proxy
Statement), and state securities, takeover and “blue sky” Laws, (VI) the filing
of the Certificate of Merger with the Secretary of State of the State of Ohio,
(VIII) any filings required under the rules and regulations of the NYSE,
(IX) any consents, approvals, orders, waivers, permits, actions, authorizations,
registrations, declarations, filings and notices required to be made or obtained
by Parent or any of its Affiliates or as a result of the identity of Parent or
any of its Affiliates and (X) such other consents, approvals, orders, waivers,
permits, actions, authorizations, registrations, declarations, filings and
notices, the failure of which to be obtained or made has not had and would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect or would not otherwise prevent or materially adversely affect the
Company’s ability to perform any of its obligations under this Agreement.

(e)    Applicable SEC Reports; Financial Statements; Undisclosed Liabilities.

(i)    The Company has timely filed or furnished, as applicable, all SEC
Reports, including all schedules, forms, statements and other documents,
required to be filed or furnished by it with the SEC since June 30, 2014 (such
SEC Reports, the “Applicable SEC Reports”). As of their respective effective
dates (in the case of Applicable SEC Reports that are registration statements
filed pursuant to the requirements of the Securities Act) and as of their
respective dates of filing (in the case of all other Applicable SEC Reports) or,
if amended or superseded by a subsequent filing made prior to the date of this
Agreement, as of the date of the last such amendment or superseding filing prior
to the date of this Agreement, the Applicable SEC Reports complied in all
material respects with the applicable requirements of the Securities Act, the
Exchange Act and the Sarbanes Oxley Act of 2002, as amended (the “Sarbanes-Oxley
Act”), as the case may be, and the applicable rules and regulations promulgated
thereunder, each as in effect on the date of any such effectiveness or filing.
As of the time of effectiveness, filing with, or furnishing to, the SEC, none of
the Applicable SEC Reports (or, if amended or superseded prior to the date of
this Agreement, as of the date of such amendment or superseding filing)
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances in which they were made, not misleading,
except to the extent that any such information in such

 

14



--------------------------------------------------------------------------------

Applicable SEC Reports has been amended or superseded by a later Applicable SEC
Report that was effective, filed or furnished with the SEC prior to the date of
this Agreement. The Company has made available to Parent true and complete
copies of all material correspondence between the SEC, on one hand, and the
Company and any of its Subsidiaries, on the other hand, occurring since June 30,
2014, and prior to the date hereof. As of the date hereof, there are no material
outstanding or unresolved comments received from the SEC with respect to any of
the Applicable SEC Reports, and to the Knowledge of the Company, none of the
Applicable SEC Reports is the subject of ongoing SEC review. As of the date
hereof, none of the Company’s Subsidiaries is subject to the reporting
requirements of Section 13(a) or Section 15(d) under the Exchange Act.

(ii)    As of their respective dates, the audited and unaudited consolidated
financial statements of the Company (including any related notes thereto)
included or incorporated by reference in the Applicable SEC Reports (A) have
been prepared (except, as applicable, as permitted by Form 10-Q of the SEC or
other applicable rules and regulations of the SEC) in accordance with United
States generally accepted accounting principles (“GAAP”) applied on a consistent
basis during the periods involved (except as may be indicated in the notes
thereto) and fairly present, in all material respects, the consolidated
financial position of the Company and its Subsidiaries as of the respective
dates thereof (taking into account the notes thereto) and the consolidated
results of their operations and cash flows for the periods indicated (taking
into account the notes thereto) and subject, in the case of unaudited financial
statements, to normal year-end adjustments and (B) have been prepared from, and
in accordance with, the books and records of the Company and its Subsidiaries,
in all material respects. Since June 30, 2014, the Company has not received any
written advice or written notification from its independent certified public
accountants that it has used any improper accounting practice that would have
the effect of not reflecting or incorrectly reflecting in the financial
statements or in the books and records of the Company and its Subsidiaries, any
properties, assets, liabilities, revenues or expenses in any material respect,
or that have identified any “significant deficiencies” or “material weaknesses”
(as defined by the Public Company Accounting Oversight Board) in the design or
operation of internal controls over financial reporting that are reasonably
likely to adversely affect in any material respect the Company’s ability to
record, process, summarize and report financial information.

(iii)    The Company maintains disclosure controls and procedures required by
Rule 13a-15(e) or Rule 15d-15(e) under the Exchange Act. The Company has
established and maintains a system of internal controls over financial reporting
required by Rule 13a-15(f) or Rule 15d-15(f) under the Exchange Act. Since
June 30, 2014, the Company’s principal executive officer and its principal
financial officer have disclosed to the Company’s auditors and the audit
committee of the Company Board (A) any known significant deficiencies and
material weaknesses in the design or operation of internal controls over
financial reporting (as defined in Rule 13a-15(f) under the Exchange

 

15



--------------------------------------------------------------------------------

Act) and (B) any known fraud or allegation of fraud, whether or not material,
that involves management or other employees who have a significant role in the
Company’s internal controls over financial reporting. The Company has made
available to Parent a summary of all such disclosures made by management to the
Company’s auditors and the audit committee of the Company Board since June 30,
2014.

(iv)    Each of the principal executive officer and the principal financial
officer of the Company (or each former principal executive officer and each
former principal financial officer of the Company, as applicable) has made all
certifications required by Rule 13a-14 or 15d-14 under the Exchange Act and
Sections 302 and 906 of the Sarbanes-Oxley Act with respect to the Applicable
SEC Reports, and the statements contained in such certifications are true and
accurate in all material respects. For purposes of this Agreement, “principal
executive officer” and “principal financial officer” shall have the meanings
given to such terms in the Sarbanes-Oxley Act. Neither the Company nor any of
its Subsidiaries has outstanding (nor has arranged or modified since the
enactment of the Sarbanes-Oxley Act) any “extensions of credit” (within the
meaning of Section 402 of the Sarbanes-Oxley Act) to directors or executive
officers (as defined in Rule 3b-7 under the Exchange Act) of the Company or any
of its Subsidiaries. The Company is otherwise in compliance with all applicable
provisions of the Sarbanes-Oxley Act and the applicable listing and corporate
governance rules of the NYSE, except for any non-compliance that would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect or would not otherwise prevent or materially adversely affect the
Company’s ability to perform any of its obligations under this Agreement.

(v)    There are no liabilities or obligations, whether accrued or unaccrued,
known or unknown, or matured or unmatured, of the Company or any of its
Subsidiaries of a nature that would be required under GAAP to be reflected on a
consolidated balance sheet of the Company and its Subsidiaries, other than
(A) liabilities or obligations reflected or reserved against in the Company’s
unaudited consolidated balance sheet (or the notes thereto) (the “Balance
Sheet”) as of April 2, 2017 (the “Balance Sheet Date”) included in the Company’s
Quarterly Report on Form 10-Q filed with the SEC on May 9, 2017, (B) liabilities
or obligations incurred in the ordinary course of business consistent with past
practice since the Balance Sheet Date, (C) liabilities or obligations incurred
under or in accordance with this Agreement or in connection with the
transactions contemplated by this Agreement and (D) liabilities or obligations
that have not had and would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.

(vi)    Except as described in the Applicable SEC Reports filed prior to the
date of this Agreement, neither the Company nor any of its Subsidiaries is a
party to, or has any commitment to become a party to (A) any joint venture,
off-balance sheet partnership, or any similar Contract or arrangement (including
any Contract or arrangement relating to any transaction or

 

16



--------------------------------------------------------------------------------

relationship between or among the Company or any of its Subsidiaries, on the one
hand, and any other Person, including any structured finance, special purpose,
or limited purpose Person, on the other hand); or (B) any “off balance sheet
arrangements” (as defined in Item 303(a) of Regulation S-K under the Exchange
Act).

(f)    Disclosure Documents.

(i)    The Proxy Statement and any amendment or supplement thereto, when filed,
will comply as to form in all material respects with the applicable requirements
of the Exchange Act and the rules and regulations promulgated thereunder. At the
time the Proxy Statement and any amendments or supplements thereto are first
mailed to the Company Shareholders and at the time the Company Shareholders vote
on the adoption of this Agreement, the Proxy Statement, as supplemented or
amended, if applicable, will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they are made, not misleading. Notwithstanding the foregoing, the Company makes
no representation or warranty with respect to statements made or incorporated by
reference in the Proxy Statement based on information supplied by or on behalf
of Parent or Merger Sub or any Affiliates thereof expressly for inclusion or
incorporation by reference therein.

(ii)    All of the information supplied in writing by, or on behalf of, the
Company, its Subsidiaries or its Affiliates to Parent expressly for inclusion,
or expressly to support statements made, (A) in the announcement of the Merger
and Share Issuance to be released immediately following execution of this
Agreement in compliance with the Listing Rules (the “Merger Announcement”), (B)
in the Parent Shareholder Circular, or any amendment or supplement thereto, or
(C) in any announcement issued or released by Parent via any regulatory
information service in connection with transactions contemplated by this
Agreement, and in any other related documents required to be filed by Parent
with the UKLA or published by Parent pursuant to the Listing Rules in connection
with the transactions contemplated by this Agreement, will, at the time the
relevant document or announcement in its final form is published, issued or
released (i) be in accordance with the facts, and (ii) not contain any omission
likely to affect the import of such information.

(g)    Absence of Certain Changes or Events. Since April 2, 2017, (i) there have
not been any changes, effects, events, occurrences, state of circumstances, or
developments (changes, effects, events, occurrences, state of circumstances, and
developments being collectively referred to as “Changes”) that have had or would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect or would otherwise prevent or materially adversely affect the
Company’s ability to perform any of its obligations under this Agreement,
(ii) except as contemplated or required by this Agreement, the Company and its
Subsidiaries have conducted their respective businesses in all material respects
in the ordinary

 

17



--------------------------------------------------------------------------------

course of business consistent with past practice, and (iii) neither the Company
nor any of its Subsidiaries has taken, or agreed or committed to take, any
actions that would constitute a breach or violation of Sections 4.01(a)(v),
(ix), (xi), (xii) or (xv) if such covenants had been in effect as of April 2,
2017.

(h)    Litigation. (i) There is no, and since June 30, 2014 there has not been
any suit, action, arbitration, litigation, mediation or legal, arbitral,
administrative or other proceeding (each, a “Proceeding”) pending or, to the
Knowledge of the Company, threatened against, the Company or any of its
Subsidiaries or any of their respective properties or assets, at law or in
equity, (ii) there is no pending or, to the Knowledge of the Company, threatened
material governmental or regulatory audit, review, inspection, survey or
investigation of, the Company or any of its Subsidiaries or any of their
respective properties or assets, at law or in equity, and (iii) there is no
injunction, order, judgment, ruling, decree or writ of any Governmental Entity
outstanding against the Company or any of its Subsidiaries or any of their
respective directors or officers in their capacities as such or any of their
respective properties or assets, at law or in equity, except, in each case, as
has not had and would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect or would not otherwise prevent or
materially adversely affect the Company’s ability to perform any of its
obligations under this Agreement.

(i)    Contracts. Section 3.01(i) of the Company Disclosure Letter sets forth a
correct and complete list of the following Contracts (excluding in each case any
Company Benefit Plan) to which the Company or any of its Subsidiaries is a party
or by which the Company or any of its Subsidiaries is otherwise bound, in each
case, as of the date of this Agreement:

(i)    any Contract that would be required to be filed by the Company as a
“material contract” pursuant to Item 601(b)(10) of Regulation S-K under the
Securities Act;

(ii)    any Contract creating or evidencing any Indebtedness of the Company or
any of its Subsidiaries, in each case having an outstanding amount in excess of
$1,000,000, other than any Contract between or among the Company and its
Subsidiaries;

(iii)    any Contract constituting a guaranty by the Company or any of its
Subsidiaries of Indebtedness of any third party;

(iv)    any Contract that restricts the ability of the Company or any of its
Subsidiaries to (A) engage in any line of business in any geographic area,
solicit customers or compete with any other Person or (B) acquire or dispose of
the securities of another Person;

(v)    any Contract that contains a requirement for the Company or any of its
Subsidiaries to conduct its business on an exclusive or preferential basis or
any “most favored nation” or any other provisions for the benefit of a third
party that restricts the type of business activity of the Company or any of its
Subsidiaries in a material manner;

 

18



--------------------------------------------------------------------------------

(vi)    any Contract that is related to the creation, governance or operation of
any joint venture, partnership, limited liability company, strategic alliance or
other similar arrangement, other than any such Contract solely between or among
the Company and its Subsidiaries;

(vii)    any Contract that by its terms calls for aggregate payments,
commitments or expenditures by the Company or any of its Subsidiaries of more
than $2,000,000 in any fiscal year period or $3,000,000 in the aggregate over
the term of such Contract, except for any such Contract that may be cancelled by
the Company, without any material penalty or other liability to the Company or
any of its Subsidiaries, upon notice of ninety (90) days or less;

(viii)    any Contract that involves, or is reasonably expected in the future to
involve, annual revenues of $2,000,000 or more;

(ix)    any Contract for an acquisition, disposition, merger or similar
transaction by the Company or any of its Subsidiaries of properties or assets,
including securities, (A) in each case, for aggregate consideration of more than
$5,000,000 or (B) that contains material continuing obligations of the Company
or any of its Subsidiaries following the date of this Agreement;

(x)    any Government Contract that contains a legal obligation of the Company
or any of its Subsidiaries to provide goods or services that resulted in
revenues in an aggregate amount that exceeded $2,500,000;

(xi)    any Contract of employment, consulting, management, separation, or other
similar agreement (in each case with respect to which the Company or any of its
Subsidiaries has continuing obligations on or after the date hereof) with any
current or former employee, any consultant or any individual who is an
independent contractor providing for total annual compensation from the Company
or any of its Subsidiaries in excess of $300,000;

(xii)    any Contract of employment, consulting, management, separation,
severance, indemnification or similar agreement with any member of the Company
Board, any executive officer of the Company or any Person holding more than five
percent (5%) of the outstanding shares of common stock of the Company as of
July 3, 2016;

(xiii)    any Contract that contains any standstill or similar agreement
pursuant to which the Company or any of its Subsidiaries has agreed not to
acquire any of the assets or securities of any Person;

(xiv)    any Contract constituting an Affiliate Transaction;

 

19



--------------------------------------------------------------------------------

(xv)    any employee collective bargaining agreement or other Contract with any
labor union or association representing employees of the Company or any of its
Subsidiaries;

(xvi)    any Contract that grants any right of first refusal, right of first
negotiation, right of first offer, or similar right to any Person with respect
to the sale, transfer, or other disposition of any business or line of business
or any material assets, rights or properties of the Company or any of its
Subsidiaries;

(xvii)    any Contract between the Company and its Subsidiaries, on the one
hand, and a Company Shareholder beneficially owning five percent (5%) or more of
the outstanding shares of common stock of the Company or such shareholder’s
Affiliate, on the other hand, other than Contracts entered into in the ordinary
course of business of the Company or any of its Subsidiaries;

(xviii)    any IP Contract that is material to the business of the Company or
any of its Subsidiaries;

(xix)    any lease or sublease of personal property providing for annual
payments of $5,000,000 or more; and

(xx)    any Contract relating to any swap, forward, futures, warrant, option or
other derivative transactions;

(xxi)    any Contract with a Major Supplier or Major Customer; and

(xxii)    each amendment, modification or supplement in respect of any of the
foregoing.

Each such Contract described in the foregoing clauses (i) through (xxii) is
referred to herein as a “Material Contract”. Except as, individually or in the
aggregate, has not had and would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, (A) each of the
Material Contracts is valid and binding on the Company or the Subsidiary of the
Company party thereto and, to the Knowledge of the Company, as of the date
hereof, the other party or parties thereto, and is in full force and effect and
is enforceable against the Company or its Subsidiaries parties thereto and, to
the Knowledge of the Company, each other party thereto, in accordance with its
terms, (B) the Company and each of its Subsidiaries and, to the Knowledge of the
Company, each other party thereto, has substantially performed all obligations
required to be performed by it to date under each Material Contract and is not
in breach of or default under such Material Contract, (C) since June 30, 2014,
neither the Company nor any of its Subsidiaries has received written notice of
breach or default under any Material Contract or the existence of any event or
condition which constitutes or, after notice or lapse of time or both, will
constitute, a default or breach on the part of the Company or any of its
Subsidiaries under any such Material Contract, and, to the Knowledge of the
Company, no such condition exists, and (D) neither the Company nor any of its
Subsidiaries has received written notice from any other party to a Material
Contract with respect to the termination of any Material Contract that has not
been cured or withdrawn.

 

20



--------------------------------------------------------------------------------

(j)    Compliance with Law; Permits.

(i)    The Company and each of its Subsidiaries are, and since June 30, 2014,
have at all times been, in compliance with, and are not in default under or in
violation of, any applicable Law, except where such non-compliance, default or
violation has not had and would not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect or would not otherwise prevent or
materially adversely affect the Company’s ability to perform any of its
obligations under this Agreement. Since June 30, 2014, neither the Company nor
any of its Subsidiaries has (A) received any written notice from any
Governmental Entity regarding any violation of, or failure to comply with, any
Law, or (B) provided any written notice to any Governmental Entity regarding any
violation of the Company or any of its Subsidiaries of any Law, except, in each
case, where such non-compliance or violation has not had and would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect or would not otherwise prevent or materially adversely affect the
Company’s ability to perform any of its obligations under this Agreement.

(ii)     The Company and its Subsidiaries are in possession of all franchises,
grants, authorizations, licenses, permits, easements, variances, exceptions,
consents, certificates, approvals, clearances, permissions, qualifications and
registrations and orders of all Governmental Entities and have filed all
tariffs, reports, notices, and other documents with all Governmental Entities
necessary for the Company and its Subsidiaries to own, lease and operate their
properties and assets and to carry on their businesses as presently conducted
(collectively, “Permits”), except where the failure to have any of such Permits
has not had and would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect or would not otherwise prevent or
materially adversely affect the Company’s ability to perform any of its
obligations under this Agreement. All Permits are valid and in full force and
effect and are not subject to any administrative or judicial Proceeding or
investigation that would reasonably be expected to result in modification,
termination or revocation thereof, except where the failure to be in full force
and effect or any modification, termination or revocation thereof has not had
and would not reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect or would not otherwise prevent or materially adversely
affect the Company’s ability to perform any of its obligations under this
Agreement. The Company is, and each of its Subsidiaries is, in compliance with
the terms and requirements of such Permits, except where non-compliance has not
had and would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect or would not otherwise prevent or
materially adversely affect the Company’s ability to perform any of its
obligations under this Agreement. Since June 30, 2014, neither the Company nor
any of its Subsidiaries has received notice that any Permit will be terminated,
revoked or modified, is threatened with suspension or cannot be renewed in the
ordinary course of business consistent with past practice, and the Company has
no Knowledge of any reasonable basis for any such termination, revocation,
modification, suspension or non-renewal, except, in each case, where such

 

21



--------------------------------------------------------------------------------

termination, revocation, modification, suspension or non-renewal has not had and
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect or would not otherwise prevent or materially adversely
affect the Company’s ability to perform any of its obligations under this
Agreement.

(k)    Labor and Employment Matters.

(i)    Neither the Company nor any of its Subsidiaries is a party to, bound by,
or subject to, or is currently negotiating in connection with entering into, any
collective bargaining agreement or understanding with a labor union or similar
organization. As of the date hereof, (A) to the Knowledge of the Company, there
are no union or other labor organizing activities occurring concerning any
employees of the Company or any of its Subsidiaries and (B) there are no labor
strikes, slowdowns, work stoppages or lockouts pending or, the Knowledge of the
Company, threatened against the Company or any of its Subsidiaries. There are no
material legal actions, labor grievances or investigations by any Governmental
Entity pending or, to the Knowledge of the Company, threatened relating to any
employment-related matter involving any Company Employee or applicant, including
claims of unlawful discrimination, harassment or retaliation, failure to provide
reasonable accommodation, denial of a leave of absence, failure to provide
compensation or benefits, employee classification, unfair labor practices, or
other alleged violations of employment-related Law.

(ii)    The Company and its Subsidiaries are, and have been since June 30, 2014,
in compliance in all material respects with all applicable Laws respecting
labor, employment, discrimination in employment, terms and conditions of
employment, payroll, worker classification, wages, mandatory social security
schemes, hours and occupational safety and health and employment practices.

(iii)    Since June 30, 2014, (A) neither the Company nor any of its
Subsidiaries has effectuated a “plant closing” (as defined in the Worker
Adjustment Retraining and Notification Act of 1988, as amended (the “WARN Act”))
affecting any site of employment or one or more facilities or operating units
within any site of employment or facility, (B) there has not occurred a “mass
layoff” (as defined in the WARN Act) by the Company or any of its Subsidiaries
affecting any site of employment or one or more facilities or operating units
within any site of employment or facility, and (C) neither the Company nor any
of its Subsidiaries has engaged in any transaction or engaged in layoffs or
employment terminations sufficient in number to trigger application to the
Company or any of its Subsidiaries of any similar Law. During the three
(3) years prior to the date of this Agreement, each Person employed by the
Company or any of its Subsidiaries was or is properly classified as exempt or
non-exempt in accordance with applicable overtime laws, and no Person treated as
an independent contractor or consultant by the Company or any of its
Subsidiaries should have been properly classified as an employee under
applicable Laws.

 

22



--------------------------------------------------------------------------------

(l)    Employee Benefit Matters.

(i)    Section 3.01(l)(i) of the Company Disclosure Letter sets forth a complete
and accurate list of each Company Benefit Plan in effect as of the date of this
Agreement. True and complete copies (or summaries for any Company Benefit Plan
for which a separate document does not exist) of all Company Benefit Plans
listed on Section 3.01(l)(i) of the Company Disclosure Letter have been made
available to Parent, and the Company has made available to Parent where
applicable (i) the most recently prepared actuarial report or financial
statement, (ii) the most recent summary plan description, and all material
modifications thereto, (iii) the most recent annual report (Form 5500 Series)
and accompanying schedule, (iv) the most recent determination letter or opinion
letter, (v) copies of any material written correspondence with a Governmental
Entity relating to a Company Benefit Plan since June 30, 2014, and (vi) any
related funding arrangements. Except as specifically provided in the foregoing
documents delivered or made available to Parent, there are no amendments to any
Company Benefit Plan that have been adopted or approved nor have the Company or
any of its Subsidiaries undertaken to make any such amendments or to adopt or
approve any new Company Benefit Plan.

(ii)     (A) Each Company Benefit Plan (and any related trust or other funding
vehicle) has been in all material respects established, operated and
administered in accordance with its terms and is in compliance with ERISA, the
Code and all other applicable Law, (B) all material contributions or other
amounts payable by the Company or any of its Subsidiaries with respect to each
Company Benefit Plan in respect of current or prior plan years have been paid or
accrued in accordance with GAAP, the Code, the terms of such plans and other
applicable Laws, (C) each of the Company and its Subsidiaries is in compliance
in all material respects with ERISA, the Code and all other Laws, in each case,
applicable to Company Benefit Plans and (D) each Company Benefit Plan (and any
related trust) that is intended to be qualified under Section 401(a) of the Code
has received a favorable determination or opinion letter, or has pending or has
time remaining in which to file an application for such determination or opinion
from the IRS.

(iii)    As of the date hereof, (A) no Proceedings (other than routine claims
for benefits in the ordinary course of business) are pending or, to the
Knowledge of the Company, threatened relating to or otherwise in connection with
any Company Benefit Plan or the assets thereof and (B) there are no pending or,
to the Knowledge of the Company, threatened material administrative
investigations, audits or other administrative Proceedings by the Department of
Labor, the Pension Benefit Guaranty Corporation, the IRS or other Governmental
Entity relating to any Company Benefit Plan.

 

23



--------------------------------------------------------------------------------

(iv)    None of the Company, any of its Subsidiaries or any Commonly Controlled
Entity of the Company has, within the past six (6) years, sponsored, maintained,
contributed to or been required to maintain or contribute to, or has any
liability under, any employee benefit plan (within the meaning of Section 3(3)
of ERISA) that is (and no Company Benefit Plan is) subject to Section 302 or
Title IV of ERISA or Sections 412 or 4971 of the Code, or is otherwise a defined
benefit plan (as defined in Section 4001 of ERISA). The fair market value of
assets available for benefits under each Company Benefit Plan which is subject
to Title IV of ERISA exceeds the present value of accumulated benefit
obligations under such Company Benefit Plan, and also, on a plan termination
basis, exceeds the value of “benefit liabilities” under such Company Benefit
Plan within the meaning of Section 4001(a)(16) of ERISA, and the actuarial
valuation of each such Company Benefit Plan for the most recent plan year
accurately reflects its actuarial condition as of the first day of such plan
year, and there has been no material change in such actuarial condition since
such date.

(v)    Neither the Company nor any of its Subsidiaries nor any Commonly
Controlled Entity of the Company has any liability for providing health, medical
or life insurance or other welfare benefits after retirement or other
termination of employment (other than for continuation coverage required under
Section 4980(B)(f) of the Code or other similar applicable Law).

(vi)    None of the execution and delivery of this Agreement, the obtaining of
the Company Requisite Vote or the consummation of the Merger (alone or in
conjunction with any other event, including any termination of employment on or
following the Effective Time) would reasonably be expected to (A) entitle any
current or former director, officer, employee or independent contractor of the
Company or any of its Subsidiaries to any compensation or material benefit,
(B) accelerate the time of payment or vesting, or trigger any payment or
funding, of any compensation or material benefits or trigger any other material
obligation under any Company Benefit Plan, (C) result in any material breach or
violation of, or material default under, or limit the Company’s right to amend,
modify, terminate or transfer the assets of, any Company Benefit Plan or
(D) directly or indirectly cause the Company to transfer or set aside any assets
to fund any benefits, or otherwise give rise to any material liability, under
any Company Benefit Plan.

(vii)    No amount paid or which could become payable (whether in cash or
property or the vesting of property) by the Company or any of its Subsidiaries
as a result of the execution and delivery of this Agreement, the obtaining of
the Company Requisite Vote or the consummation of the Merger (in each case,
alone, or in combination with any other event, whether or not such other event
could reasonably be expected to occur) to any of their respective employees,
officers, directors or independent contractors, or otherwise, could not be
deductible by reason of Section 280G of the Code or may be subject to an excise
tax under Section 4999 of the Code. There is no agreement, plan or other
arrangement to which the Company or any of its Subsidiaries is a party or by
which any of them is otherwise bound to compensate any Person in respect of
Taxes imposed pursuant to Section 4999 of the Code.

 

24



--------------------------------------------------------------------------------

(viii)    Each Company Benefit Plan that constitutes in any part a nonqualified
deferred compensation plan within the meaning of Section 409A of the Code is in
all material respects in operational and documentary compliance with
Section 409A of the Code and all IRS guidance promulgated thereunder, to the
extent such section and such guidance are applicable to such Company Benefit
Plan. To the Knowledge of the Company, all prior instances of material
operational and/or documentary non-compliance with respect to Section 409A of
the Code have been corrected under applicable IRS guidance. There is no
agreement, plan or other arrangement to which the Company or any of its
Subsidiaries is a party or by which any of them is otherwise bound to compensate
any Person in respect of Taxes imposed pursuant to Section 409A of the Code.

(ix)     Neither the Company nor any of its Subsidiaries nor, to the Knowledge
of the Company, any other Person has engaged in a transaction in connection with
which the Company or any of its Subsidiaries would reasonably be expected to be
subject to either a material civil penalty assessed pursuant to Section 409 or
502(i) of ERISA or a material Tax imposed pursuant to Section 4975 or 4976 of
the Code.

(x)    As of the date hereof (A) each Company Benefit Plan which is for the
benefit of any employee or former employee, officer, director or independent
contractor of the Company or any of its Subsidiaries who is located outside or
whose principal place of work is outside the United States but excluding any
employee benefit plan that is statutorily required, government sponsored or not
otherwise sponsored, maintained or controlled by the Company or any of its
Subsidiaries (each an “International Plan”) that under applicable Laws requires
registration has been duly registered with the necessary Governmental Entity and
no event has occurred which is reasonably likely to cause the loss of such
registered status, (B) the Company and each Subsidiary has complied with and
performed all material obligations under and in respect of the International
Plans under the terms thereof, any funding agreements and all applicable Law
(including any fiduciary, funding, investment and administration obligations),
(C) there are no taxes, penalties or interest owing in respect of any
International Plan and (D) the solvency liabilities of each International Plan
(using actuarial methods and assumptions which are consistent with the
valuations last filed with the applicable Governmental Entities and which are
consistent with generally accepted actuarial principles) do not exceed the
market value of the assets held in connection with such plan in any material
respect.

(m)    Taxes.

(i)    (A) All material Tax Returns required to be filed by or with respect to
the Company or any of its Subsidiaries have been timely filed (taking into
account any valid extension of time within which to file) and all such Tax

 

25



--------------------------------------------------------------------------------

Returns are correct and complete in all material respects, (B) all Taxes of the
Company and its Subsidiaries (whether or not shown on any Tax Return) that are
required to be paid or discharged have been timely paid and discharged other
than Taxes being contested in good faith by appropriate Proceedings and for
which adequate reserves have been established and maintained on the financial
statements of the Company and its Subsidiaries in accordance with GAAP,
(C) there are no Tax Liens, other than for Taxes not yet due and payable, on any
asset of the Company or any of its Subsidiaries that exist in connection with
any failure (or alleged failure) to pay any Tax and (D) neither the Company nor
any of its Subsidiaries has executed any waiver of any statute of limitations
for the assessment or collection of any Tax, which waiver is currently in
effect.

(ii)    Any unpaid Taxes of the Company and each of its Subsidiaries (A) did
not, as of the Balance Sheet Date, exceed the reserve for Tax liability (rather
than any reserve for deferred Taxes established to reflect timing differences
between book and Tax income) set forth on the Balance Sheet and (B) do not
exceed that reserve as adjusted for the passage of time in accordance with the
past custom and practice of the Company and its Subsidiaries in filing their Tax
Returns.

(iii)    All assessments for Taxes due with respect to completed and settled
audits or examinations have been fully paid. No federal, state, local or
non-U.S. audits, examinations, investigations or Proceedings are being
conducted, have been threatened in writing against the Company or any of its
Subsidiaries or, to the Knowledge of the Company, are pending in respect of any
Taxes, which audits, examinations, investigations or Proceedings have not been
resolved.

(iv)    The Company and each of its Subsidiaries has withheld and paid or
remitted Taxes required by Law to have been withheld and paid in connection with
amounts paid or owing to any employee, independent contractor, creditor,
stockholder, non-resident or other Person.

(v)    Neither the Company nor any of its Subsidiaries (A) is a party to, is
bound to, or has any obligation under any Tax allocation or sharing agreement or
any Tax indemnity agreement (other than any commercial Contracts entered in the
ordinary course of business that do not relate primarily to Taxes such as a
lease or a loan or to which the only parties are the Company or any of its
Subsidiaries), (B) has been a “controlled corporation” or a “distributing
corporation” in any distribution occurring during the five (5)-year period
ending on the date hereof that was purported or intended to be governed by
Section 355 or Section 361 of the Code (or any analogous provision of state,
local or non-U.S. Law), (C) is a party to any Contract, arrangement or plan that
has resulted or could reasonably be expected to result, individually or in the
aggregate, in the payment of any amount that will not be fully deductible as a
result of Section 162(m) of the Code (or any analogous provision of state, local
or non-U.S. law), (D) is or has been a member of an affiliated group (other than
a group the common parent of which is or was the Company) filing an affiliated,

 

26



--------------------------------------------------------------------------------

consolidated, combined or unitary Tax return, (E) has any liability for the
Taxes of any other Person (other than the Company and its Subsidiaries) arising
from the application of Treasury Regulation §1.1502-6 (or any analogous
provision of state, local or non-U.S. Law), as a transferee or successor or by
Contract (other than customary Tax indemnifications contained in commercial
agreements the primary purpose of which does not relate to Taxes such as a lease
or a loan), (F) has engaged in any “reportable transaction” described in
Treasury Regulation §1.6011-4(b) or (G) has received a written inquiry from a
Governmental Entity in a jurisdiction where the Company or any of its
Subsidiaries does not file Tax Returns claiming that the Company or any such
Subsidiary is or may be subject to taxation by that jurisdiction.

(vi)    In the past three (3) taxable years, none of the Company or any of its
Subsidiaries has ever had to include material amounts in income under
Section 951(a) of the Code.

(vii)    If the Company or any of its Subsidiaries is required to be registered
for value added tax or any similar tax on consumption (“VAT”) in any
jurisdiction, it (A) is so registered in each such applicable jurisdiction,
(B) has complied in all material respects with all applicable Law in respect of
such VAT, (C) maintains full and accurate records with respect to VAT to the
extent required by applicable Law and (D) has not in the six (6) year period
ending with the Closing Date been subject to any material interest, forfeiture,
surcharge or penalty in respect of VAT. None of the Company or its Subsidiaries
is or has been in the six (6) year period ending with the Closing Date a member
of a group or consolidation with any company other than the Company or any of
its Subsidiaries for purposes of VAT.

(viii)    Neither the Company nor any of its Subsidiaries has agreed, or is
required, to make any material adjustments after the Closing Date pursuant to
Section 481(a) of the Code or any similar Law by reason of a change in
accounting method initiated by it or any other relevant party prior to the
Closing Date, and, as of the date hereof, the IRS has not proposed any such
adjustment or change in accounting method in writing nor does the Company or any
of its Subsidiaries have any application pending with any Governmental Entity
requesting permission for any changes in accounting methods that relate to the
business or assets of the Company or any of its Subsidiaries.

(ix)    Neither the Company nor any of its Subsidiaries will be required to
include any material item of income in, or exclude any material item of
deduction from, taxable income for any taxable period ending after the Closing
Date as a result of any: (A) installment sale or other open transaction
disposition; (B) closing agreement described in Section 7121 of the Code or any
similar provision of Applicable Law; (C) required change in accounting method;
(D) prepaid amount received prior to the Closing Date; (E) intercompany
transaction or excess loss account described in Treasury Regulations
Section 1.1502 or any similar provision of Applicable Law, in each case
occurring, entered into, made or in existence prior to the Effective Time; or
(F) any election under Section 108(i) of the Code.

 

27



--------------------------------------------------------------------------------

(x)    Neither the Company nor any of its Subsidiaries is a party to any
Contract, arrangement or plan that has resulted or would result, individually or
in the aggregate, in the payment of any “excess parachute payment” within the
meaning of Section 280G of the Code (or any corresponding provision of any other
Tax Laws) arising out of the transactions contemplated by this Agreement.

(n)    Environmental Matters. Except as has not had and would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect,
(i) each of the Company and its Subsidiaries is, and since June 30, 2014 has
been, in compliance with all applicable Environmental Laws and, since June 30,
2014, neither the Company nor any of its Subsidiaries has received any written
notice from any Governmental Entity that has not been fully resolved alleging
that the Company or any of its Subsidiaries is in violation of, or has any
liability under, any Environmental Law, including a request for information
pursuant to Section 104(e) of the Comprehensive Environmental Response,
Compensation and Liability Act, (ii) each of the Company and its Subsidiaries
possesses and is in compliance with all Permits required under applicable
Environmental Laws to conduct its business as presently conducted, and all such
Permits are valid and in good standing, (iii) since June 30, 2014, there have
been no Proceedings or investigations pursuant to any Environmental Law pending
or, to the Knowledge of the Company, threatened against the Company or any of
its Subsidiaries, or any real property currently or, to the Knowledge of the
Company, formerly owned, leased or operated by the Company or any of its
Subsidiaries, (iv) there have been no releases or threatened releases of
Hazardous Materials at, on or from any property currently or, to the Knowledge
of the Company, formerly owned, leased or operated by the Company or any of its
Subsidiaries, in each case, in a manner that would reasonably be expected to
result in any obligation to conduct any investigation, remediation or other
corrective or response action by the Company or any of its Subsidiaries, and
(v) neither the Company nor any of its Subsidiaries is subject to any consent
decrees, orders, settlements or compliance agreements, nor has any of them
entered into by Contract or, to the Knowledge of the Company, by operation of
Law any other commitments that impose any current or future obligations under
Environmental Law. The Company has made available to Parent copies of all
environmental assessments and investigative or remedial action reports for any
property currently or formerly owned, leased or operated by the Company or any
of its Subsidiaries, and all material documents and reports regarding
liabilities or obligations of the Company or any of its Subsidiaries under
Environmental Laws, in each case, to the extent such assessments, reports and
documents are within the custody or control of the Company or any Subsidiary.

(o)    Insurance. The Company has delivered or otherwise made available to
Parent copies of all material insurance policies and all material self-insurance
programs and arrangements relating to the business, assets and operations

 

28



--------------------------------------------------------------------------------

of the Company and its Subsidiaries in effect as of the date hereof
(collectively, the “Insurance Policies”). The Insurance Policies provide
coverage in such amounts and against such risks as the Company has reasonably
determined to be prudent, taking into account the industries in which the
Company and its Subsidiaries operate, and as is sufficient to comply with
applicable Laws. Except as has not had and would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect: (i) all
Insurance Policies are in full force and effect and all premiums thereon have
been timely paid, or if not yet due, accrued; (ii) there has not been any
default by the insured under any Insurance Policy or any event which, with the
giving of notice or lapse of time or both, would constitute a default by the
insured and preclude coverage thereunder; (iii) no notice of cancellation has
been given to the Company or any of its Subsidiaries with respect to any
Insurance Policy; (iv) the Company and its Subsidiaries are in compliance with
the terms of each Insurance Policy; (v) as of the date of this Agreement, there
is no claim pending under any Insurance Policy as to which coverage has been
questioned, denied or disputed in writing by the underwriters of such policies;
and (vi) as of the date of this Agreement, the Company has no Knowledge of any
threatened termination of, or material premium increase with respect to, any
Insurance Policy.

(p)    Property.

(i)    Section 3.01(p)(i) of the Company Disclosure Letter contains a correct
and complete list of all Contracts (each, a “Company Real Property Lease”) under
which the Company or any Subsidiary thereof is the tenant, subtenant or occupant
with respect to material real property leased, subleased, licensed or otherwise
occupied (whether as tenant, subtenant or pursuant to other occupancy
arrangements) by the Company or any of its Subsidiaries (collectively, including
the improvements thereon, the “Company Leased Real Property”). The Company has
made available to Parent a true and complete copy of each Company Real Property
Lease (including all exhibits, schedules, amendments and extensions thereto).
Except as has not had and would not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect, (A) each Company Real Property
Lease is valid, binding and enforceable against the Company or the Subsidiary of
the Company party thereto, and, to the Knowledge of the Company, each other
party thereto, (B) there is no uncured default of any provision of any Company
Real Property Lease by the Company or any of its Subsidiaries or, to the
Knowledge of the Company, by any other party thereto, and no event has occurred
that with the lapse of time or the giving of notice or both would reasonably be
expected to constitute a default thereunder by the Company or any of its
Subsidiaries or, to the Knowledge of the Company, by any other party thereto and
(C) the Company’s or its Subsidiary’s possession and quiet enjoyment of the
Company Leased Real Property has not been disturbed, and, to the Knowledge of
the Company, there are no disputes with respect to the corresponding Company
Real Property Lease. Neither the Company nor any of its Subsidiaries has
assigned, pledged, mortgaged, hypothecated, or otherwise transferred any Company
Real Property Lease or any material interest therein nor has the Company or any
of its Subsidiaries subleased, licensed or

 

29



--------------------------------------------------------------------------------

otherwise granted any Person (other than another Subsidiary of the Company) a
material right to use or occupy any Company Leased Real Property or any material
portion thereof.

(ii)    The Company or one of its Subsidiaries has good and valid fee simple
title to all material real property currently owned by the Company or any of its
Subsidiaries (collectively, the “Company Owned Real Property” and, with the
Company Leased Real Property, collectively the “Company Real Property”). The fee
simple or leasehold (as applicable) title held by the Company or its
Subsidiaries to the Company Real Property is free and clear of all Liens (other
than Permitted Liens), except as has not had and would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
Section 3.01(p)(ii) of the Company Disclosure Letter contains a true and
complete list by address and legal description of the Company Owned Real
Property. Except as has not had and would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, (A) the buildings,
structures, fixtures and improvements located on the Company Owned Real
Property, taken as a whole, are adequately maintained and are in good operating
condition and repair for the requirements of the business of the Company and its
Subsidiaries as currently conducted, ordinary wear and tear and deferred
maintenance excepted, (B) to the Knowledge of the Company, there are no pending
or threatened condemnation Proceedings against the Company Real Property, (C) to
the Knowledge of the Company, there are no material latent defects or material
adverse physical conditions affecting the Company Real Property or any of the
facilities, buildings, component parts or other constructions, structures,
erections, improvements, fixtures and fixed assets of a permanent nature
annexed, affixed or attached to, or located on the Company Real Property. The
Company has provided to Parent true and correct copies of all title reports and
title policies (including all exception documents referenced therein), zoning
reports, appraisals, surveys and engineering reports in the possession or
control of the Company or any of its Subsidiaries regarding the Company Owned
Real Property. There are no outstanding options, rights of first offer, rights
of refusal or similar preemptive rights granted to third parties to purchase or
lease any of the Company Owned Real Property, or any portion thereof or interest
therein.

(iii)    Except as has not had and would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, (A) each of the
Company and its Subsidiaries has title to, or a valid leasehold interest in, as
applicable, all personal property used in their respective businesses free and
clear of any Liens, except for Permitted Liens and (B) such personal property
is, to the Knowledge of the Company, in good operating condition and repair,
ordinary wear and tear and deferred maintenance excepted.

(q)    Intellectual Property.

(i)    Registered IP. Section 3.01(q)(i) of the Company Disclosure Letter sets
forth a true and complete list of all Registered Intellectual

 

30



--------------------------------------------------------------------------------

Property (including pending applications therefor) owned by the Company or any
of its Subsidiaries and material to the business of the Company and its
Subsidiaries, taken as a whole, as currently conducted, whether considered
individually or in the aggregate, that has not otherwise been abandoned or
expired in the ordinary course of business consistent with past practice,
indicating for each item the registration or application number and the
applicable filing jurisdiction (the “Company Registered Intellectual Property”).

(ii)    Except as has not had and would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, (A) the Company or
a Subsidiary of the Company (1) is the sole and exclusive legal and beneficial,
and with respect to the Company Registered Intellectual Property, record, owner
of all right, title and interest in and to the Company Intellectual Property,
(2) has the valid and enforceable right to use, sell, convey, transfer, license
and otherwise exploit the Company Intellectual Property, (3) has the valid and
enforceable right to use the Licensed Intellectual Property which is currently
used or held for use in or necessary for the conduct of the businesses of the
Company and its Subsidiaries as currently conducted, in each case, free and
clear of all Liens other than Permitted Liens, and (4) since June 30, 2014, has
not received a written notice of breach of any agreement that licenses or grants
to Company any Licensed Intellectual Property, and to the Knowledge of the
Company, is not in breach of any agreement that licenses or grants to Company
any Licensed Intellectual Property, and (B) the consummation of the transactions
contemplated hereunder will not result in the loss or impairment of or payment
of any additional amounts with respect to, nor require consent of any other
Person in respect of, the Company’s or any of its Subsidiaries’ rights with
respect to Company Intellectual Property or material Licensed Intellectual
Property currently used in or necessary for the conduct of the business of the
Company or its Subsidiaries as currently conducted.

(iii)    Except as has not had and would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, (A) to the
Knowledge of the Company, neither the Company nor any of its Subsidiaries has
since June 30, 2014 infringed, misappropriated, diluted or otherwise violated
the Intellectual Property Rights of any Person and (B) as of the date of this
Agreement, there are no investigations or Proceedings (including any
oppositions, interferences or re-examinations) pending or, to the Knowledge of
the Company, since June 30, 2014, threatened in writing against the Company or
any of its Subsidiaries (1) alleging that the operation or conduct of the
Company’s or any of its Subsidiaries’ business infringes, misappropriates,
dilutes or otherwise violates the Intellectual Property Rights of any Person or
(2) challenging the validity, enforceability, registrability or ownership of any
Company Intellectual Property or the Company’s or any of its Subsidiaries’
rights with respect to any Company Intellectual Property or material Licensed
Intellectual Property.

(iv)    Except as has not had and would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect,

 

31



--------------------------------------------------------------------------------

(A) to the Knowledge of the Company, since June 30, 2014, no Person has
misappropriated, infringed, diluted or otherwise violated any Company
Intellectual Property or is misappropriating, infringing, diluting or otherwise
violating any Company Intellectual Property, (B) the Company and its
Subsidiaries have taken all reasonable measures in accordance with normal
industry practice to protect and to maintain the confidentiality of the Company
Intellectual Property and no Company Intellectual Property has been disclosed
other than to Persons bound by valid written confidentiality agreements, (C) the
Company and its Subsidiaries have taken reasonable measures in accordance with
normal industry practice to protect and maintain the Company Intellectual
Property, and (D) the Company and its Subsidiaries have appropriate procedures
in place designed to provide that all Intellectual Property Rights conceived or
developed by employees performing their duties for the Company and its
Subsidiaries or by third parties performing research and development or other
services for the Company or its Subsidiaries have been assigned to the Company
or its Subsidiary, as applicable.

(v)    Section 3.01(q)(v) of the Company Disclosure Letter sets forth a true and
complete list of all Contracts pursuant to which a Person has licensed or
granted any right to the Company or any of its Subsidiaries involving any
Licensed Intellectual Property or any other material Intellectual Property
Rights or agreed to provide any services (including hosted services) related to
any material Intellectual Property Rights to the Company or any of its
Subsidiaries, other than commercially available Software licensed under
commercially available “shrink wrap” or other comparable standard form licenses
(“In-Licenses”).

(vi)    Section 3.01(q)(vi) of the Company Disclosure Letter sets forth a true
and complete list of all Contracts pursuant to which the Company or any of its
Subsidiaries has granted to any Person any rights, interests or licenses to any
material Company Intellectual Property, excluding non-exclusive licenses entered
in the ordinary course of business (the “Out-Licenses,” and together with the
In-Licenses, the “IP Contracts”). Neither the Company nor any of its
Subsidiaries has granted to any Person any exclusive or sole license under any
material Company Intellectual Property.

(vii)    Except as has not had and would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, to the Knowledge of
the Company, the Company Intellectual Property and the Company Systems do not,
to the Knowledge of the Company, (A) contain any permanent viruses or any other
contaminants (including codes, commands, instructions, devices, techniques,
bugs, web bugs, or design flaws) that access (without authorization), alter,
delete, threaten, infect, assault, vandalize, defraud, disrupt, damage, disable,
inhibit, or shut down any computer systems, networks, infrastructures, devices,
websites, databases, Software or other data or property; (B) cause or permit the
unauthorized access (either internally or externally) to systems, networks,
infrastructures, devices, websites, databases, Software, or

 

32



--------------------------------------------------------------------------------

other data or property; (C) cause or permit the misappropriation of personal or
corporate information or Intellectual Property from any computer systems,
networks, infrastructures, devices, websites, databases, Software, or other data
or property or (D) cause or permit denial-of-service (DoS) attacks or
distributed denial-of-service (DDoS) attacks (collectively, “Cyber Attacks”).
The Company and its Subsidiaries have taken commercially reasonable steps to
prevent Cyber Attacks on the Company Systems.

(viii)    Except as has not had and would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, the Company
Software contains no Open Source Software.

(r)    Privacy and Data Protection. Except as has not had and would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, (i) the Company and each of its Subsidiaries has complied at all
times since June 30, 2014 with all applicable Privacy Laws relating to Personal
Data, (ii) the Company and each of its Subsidiaries have policies, programs and
procedures that are in compliance with all applicable Privacy Laws, and
(iii) since June 30, 2014, to the Knowledge of the Company, neither the Company
nor any of its Subsidiaries has received any written claim, complaint, inquiry,
or notice from any Person related to the Company’s or such Subsidiary’s
collection, processing, use, storage, security, and/or disclosure of Personal
Data, alleging that any of these activities are in violation of any Privacy Law.

(s)    Voting Requirements. Assuming the accuracy of the representations and
warranties set forth in Section 3.02(g), the affirmative vote of holders of at
least two-thirds (2/3rds) of the outstanding Shares entitled to vote thereon at
the Company Shareholders Meeting or any adjournment or postponement thereof to
adopt this Agreement (the “Company Requisite Vote”) is the only vote of the
holders of any class or series of capital stock of the Company necessary for the
Company to adopt this Agreement and approve and consummate the Merger and the
other transactions contemplated by this Agreement.

(t)    Brokers and Other Advisors. No broker, investment banker, financial
advisor or other Person, other than Wells Fargo Securities LLC and Raymond
James & Associates, Inc., is entitled to, or will be entitled to, any broker’s,
finder’s, financial advisor’s or other similar fee or commission from the
Company or any of its Subsidiaries in connection with the Merger and the other
transactions contemplated by this Agreement.

(u)    Opinions of Financial Advisors. The Company Board has received the
written opinions (or oral opinions to be confirmed in writing) on or prior to
the date hereof of each of Wells Fargo Securities LLC and Raymond James &
Associates, Inc. to the effect that, as of the date of the meeting of the
Company Board at which this Agreement was approved by the Company Board, and
subject to the assumptions, limitations, qualifications and other matters
considered in connection with the preparation of such opinions, the Per Share
Merger Consideration to be received by the holders of Shares in the Merger
pursuant to this Agreement is fair, from a financial point of view, to such
holders.

 

33



--------------------------------------------------------------------------------

(v)    State Takeover Statutes; No Rights Agreement. The Company Board has taken
all action necessary to render inapplicable to this Agreement and the
transactions contemplated by this Agreement all potentially applicable state
anti-takeover statutes or regulations (including Chapter 1704 of the OGCL) and
any similar provisions in the Company Articles of Incorporation and the Company
Code of Regulations. Assuming the accuracy of the representations and warranties
set forth in Section 3.02(g), as of the date of this Agreement, no “fair price”,
“business combination”, “moratorium”, “control share acquisition” or other state
takeover Law or similar Law (collectively, “Takeover Statutes”) enacted by any
jurisdiction will prohibit or impair the consummation of the Merger or the other
transactions contemplated by this Agreement. The Company does not have any
shareholder rights plan, “poison pill” or similar arrangement in effect.

(w)    Affiliate Transactions. There are not, and since June 30, 2014 there have
not been, any transactions, Contracts, arrangements, or understandings (each, an
“Affiliate Transaction”) required to be disclosed under Item 404 of Regulation
S-K promulgated under the Securities Act that has not been disclosed in the
Applicable SEC Reports filed prior to the date of this Agreement. The Company
has made available to Parent copies of each material Contract or other relevant
material documentation (including any amendments or modifications thereto)
available as of the date of this Agreement with respect to each Affiliate
Transaction.

(x)    Export; Foreign Corrupt Practices Act; UK Bribery Act. With respect to
the business of the Company and its Subsidiaries:

(i)    To the Knowledge of the Company, since that date which is five (5) years
prior to the date of this Agreement the Company and its Subsidiaries are and
have been in compliance in all material respects with all applicable Laws
concerning the trade of any products, technology, technical data and services
(“Export Control Laws”), including (A) the Export Administration Regulations
(including the anti-boycott regulations contained therein) and Foreign Trade
Regulations administered by the United States Department of Commerce; (B) the
ITAR administered by the United States Department of State; (C) those
administered by the Office of Foreign Assets Control (“OFAC”) of the United
States Department of the Treasury; and (D) those administered by the Bureau of
Customs and Border Protection of the United States Department of Homeland
Security. There is no export-related or import-related legal or enforcement
Proceeding and, to the Knowledge of the Company, there is no export related or
import related investigation or inquiry pending or threatened against the
Company, any of its Subsidiaries or any officer, manager or director of the
Company or any of its Subsidiaries (in his or her capacity as such) by or before
(or, in the case of a threatened matter, that would come before) any
Governmental Entity.

 

34



--------------------------------------------------------------------------------

(ii)    To the Knowledge of the Company, since the date which is five (5) years
prior to the date of this Agreement, neither the Company nor any of its
Subsidiaries have provided unauthorized access to, and no Affiliate of the
Company or its Subsidiaries (or any of their personnel, representatives, or
agents) has had unauthorized access to, export-controlled information in the
possession of the Company or any of its Subsidiaries. To the Knowledge of the
Company, no Affiliate of the Company or any of its Subsidiaries that is located
outside of the United States has had access to the electronic networks or
systems of the Company or any of its Subsidiaries inside the United States in
material violation of applicable Law.

(iii)    To the Knowledge of the Company, no director, officer or employee of
the Company or any of its Subsidiaries is or, since the date which is five
(5) years prior to the date of this Agreement, has been identified on any of the
following: (A) the OFAC list of “Specially Designated Nationals and Blocked
Persons” (“SDNs”); (B) the Bureau of Industry and Security of the United States
Department of Commerce “Denied Persons List,” “Entity List” or “Unverified
List”; (C) the Office of Defense Trade Controls of the United States Department
of State “List of Debarred Parties,” including both administrative and statutory
debarments; or (D) the Bureau of International Security and Nonproliferation of
the United States Department of State listing of “Nonproliferation Sanctions.”
To the Knowledge of the Company, the Company and its Subsidiaries are not and,
since the date which is five (5) years prior to the date of this Agreement, have
not been involved in business arrangements or otherwise engaged in transactions
with or involving countries subject to economic or trade sanctions imposed by
the United States Government, or with or involving SDNs, in violation of the
regulations maintained by OFAC.

(iv)    To the Knowledge of the Company, the Company and its Subsidiaries are
not currently and have not been, at any time since June 30, 2014, denied export
privileges involving items subject to the Export Administration Regulations, or
debarred or suspended from participating directly or indirectly in the export of
defense articles, including technical data, or in the furnishing of defense
services, for which a license or approval is required under the ITAR.

(v)    Since the date which is five (5) years prior to the date of this
Agreement, the Company and its Subsidiaries have not made any voluntary
disclosure to the DDTC, the United States Department of Commerce’s Bureau of
Industry and Security, OFAC, or any other Governmental Entity respecting
compliance by the Company or any of its Subsidiaries with Export Control Laws or
with the U.S. Foreign Corrupt Practices Act of 1977, as amended (the “FCPA”).

(vi)    The Company and the its Subsidiaries have had, since the date which is
five (5) years prior to the date of this Agreement, and have all necessary
authority under the United States Export Control Laws to conduct their
businesses as currently conducted in all material respects, including
(A) necessary

 

35



--------------------------------------------------------------------------------

permits for any import or export transactions, (B) necessary permits and
clearances for the disclosure of information to foreign persons and
(C) necessary registrations with any United States Governmental Entity with
authority to implement such Laws.

(vii)    To the Knowledge of the Company, since the date which is five (5) years
prior to the date of this Agreement, neither the Company nor its Subsidiaries
nor any officer, director, employee, agent, or representative of the Company or
any of its Subsidiaries (acting in such capacity), nor any other Person acting
at the direction of the Company or any of its Subsidiaries, has violated or is
violating any provision of the FCPA or any other similar Law of any non-U.S.
jurisdiction.

(viii)    To the Knowledge of the Company, since the date which is five
(5) years prior to the date of this Agreement, the Company and its Subsidiaries
are not and have not engaged in any activity, practice or conduct in violation
of, and are not committing and have not committed an offence under, the UK
Bribery Act 2010, to the extent applicable.

(ix)    To the Knowledge of the Company, since the date which is five (5) years
prior to the date of this Agreement, neither the Company nor its Subsidiaries
nor any officer, director, employee, agent, or representative of the Company or
any of its Subsidiaries (acting in such capacity), nor any other Person acting
at the direction of the Company or any of its Subsidiaries, to the Knowledge of
the Company, is or has been the subject of any investigation, inquiry or
enforcement Proceedings by any governmental, administrative or regulatory body
or any customer regarding any offence or alleged offence, or liability or
alleged liability, under the FCPA, and no such investigation, inquiry or
Proceedings are pending or threatened.

(x)    The Company and its Subsidiaries maintain on an ongoing basis written
anti-corruption and anti-bribery policies, procedures and guidelines and
internal accounting controls which are designed to ensure compliance with the
FCPA by the Company, its Subsidiaries and their respective officers, directors,
employees, agents and representatives (acting in such capacity) and other
persons acting at the direction of the Company or any of its Subsidiaries.

(y)    Government Contracts.

(i)    Section 3.01(y)(i) of the Company Disclosure Letter identifies (A) each
currently active Government Contract awarded to the Company or any of its
Subsidiaries or that relates to a program set forth on Section 3.01(y)(i) of the
Company Disclosure Letter, or which remains open to audit periods (collectively,
“Material Government Contracts”), and (B) all outstanding quotations, bids, and
proposals submitted by the Company or any of its Subsidiaries which, to the
Knowledge of the Company, are still subject to acceptance by either a federal
Governmental Entity of the United States or any

 

36



--------------------------------------------------------------------------------

proposed prime contractor or subcontractor of a federal Governmental Entity of
the United States with respect to any potential Government Contract (x) having
aggregate future payments to the Company and its Subsidiaries in excess of
$250,000 or (y) for which the Company or any of its Subsidiaries provided any
bid bond (collectively, “Government Bids”).

(ii)    To the Knowledge of the Company, the Company has complied in all
material respects with all applicable statutory and regulatory requirements with
respect to each Material Government Contract and Government Bid.

(iii)    To the Knowledge of the Company, neither a federal Governmental Entity
of the United States nor any prime contractor or subcontractor of a federal
Governmental Entity of the United States has notified the Company in writing
that the Company or any of its Subsidiaries breached a requirement of a Material
Government Contract, or violated any applicable Law with respect to any Material
Government Contract or with respect to any Government Bid. All representations,
certifications, disclosures and warranties made by the Company and any of its
Subsidiaries with respect to such Material Government Contracts or Government
Bids were current, accurate and complete in all material respects as of their
effective date, and the Company and any of its Subsidiaries has complied in all
material respects with such representations, certifications, disclosures and
warranty requirements.

(iv)    To the Knowledge of the Company, since June 30, 2014, no written notices
of terminations for convenience or default, show cause or cure notices and no
stop work orders or notices of non-exercise of an option to extend a multi-year
contract have been issued to or against the Company or any of its Subsidiaries
with respect to any Material Government Contract.

(v)    To the Knowledge of the Company, since June 30, 2014, no costs incurred
in respect of any Material Government Contract by the Company or any of its
Subsidiaries have been questioned, withheld or set-off, and remain unresolved or
disallowed because of a finding or determination of any kind by a Governmental
Entity, including the Defense Contract Audit Agency, and no outstanding material
costs invoiced or claimed by the Company or any of its Subsidiaries with respect
to any Material Government Contract have been questioned, withheld or set-off,
and remain unresolved or disallowed.

(vi)    To the Knowledge of the Company, since June 30, 2014, no contracting
officer’s final decisions have been issued by a federal Governmental Entity
concerning and referencing any Material Government Contract.

(vii)    To the Knowledge of the Company, none of the Company, its Subsidiaries
or any of their respective principals (as defined in FAR 52.209-5) is, or since
June 30, 2014, has been, suspended, debarred or proposed for

 

37



--------------------------------------------------------------------------------

debarment from doing business with any federal Governmental Entity of the United
States or has been declared non-responsible or ineligible for contracting with
or for any federal Governmental Entity of the United States. To the Knowledge of
the Company, since June 30, 2014 the Company has not made a voluntary disclosure
or a mandatory disclosure pursuant to the Federal Acquisition Regulation (“FAR”)
mandatory disclosure provisions (FAR 9.406-2, 9.407-2 & 52.203-13) to any
federal Governmental Entity of the United States and no facts exist which would
reasonably be expected to give rise to a claim for fraud under federal or state
Law.

(viii)    To the Knowledge of the Company, there are no outstanding material
claims or disputes against the Company or any of its Subsidiaries by a federal
Governmental Entity of the United States or by any prime contractor or
subcontractor arising under or relating to any Material Government Contract

(ix)    Neither the Company nor any of its Subsidiaries are under an
organizational conflict of interest (as defined in FAR Subpart 9.5) mitigation
plan with respect to any Government Contract.

(x)    To the Knowledge of the Company, all technical data, computer software
(other than third party computer software), and computer software documentation
delivered to a Governmental Entity of the U.S. or to any prime contractor by the
Company or any of its Subsidiaries in performance of a Material Government
Contract, has included the proper restrictive legends identified in the FAR and
the Department of Defense FAR Supplement to protect Intellectual Property Rights
of the Company or any of its Subsidiaries.

(xi)    To the Knowledge of the Company, neither the Company nor any of its
Subsidiaries has any pending requests for equitable adjustment, claims or
disputes against a federal Governmental Entity of the United States, or against
any prime contractor or subcontractor, arising under or relating to any Material
Government Contract, except for routine demands for payment.

(xii)    To the Knowledge of the Company, no Material Government Contract or
Government Bid is based on the Company or any of its Subsidiaries having some
form of small business or preferred status afforded by applicable statute or
regulation.

(xiii)    To the Knowledge of the Company, neither the Company nor any of its
Subsidiaries has received any past performance rating less than “satisfactory”
with respect to any Material Government Contract with a federal Governmental
Entity of the United States since June 30, 2014.

(xiv)    Section 3.01(y)(xiv) of the Company Disclosure Letter sets forth true
and complete listings (including an indication of the type of clearance) of all
facility security clearances issued by any federal Governmental Entity of the

 

38



--------------------------------------------------------------------------------

United States held by the Company and its Subsidiaries. To the Knowledge of the
Company, the facility security clearances set forth in Section 3.01(y)(xiv) of
the Company Disclosure Letter and the personnel security clearances held by the
officers, directors, managers and employees of the Company and its Subsidiaries
constitute all of the facility and personnel security clearances necessary to
conduct the business of the Company or any of its Subsidiaries as it is
currently being conducted. To the Knowledge of the Company, the Company and each
of its cleared Subsidiaries holds, and at all relevant times since June 30,
2014, has held, at least a “satisfactory” rating from the DSS with respect to
their respective facility security clearances and there are no liabilities or
obligations relating to or arising from any violation by the Company or any of
its Subsidiaries of the NISPOM or prior failure by the Company or any of its
Subsidiaries to maintain at least a “satisfactory” rating from the DSS. The
Company and its cleared Subsidiaries are in compliance with all national
security obligations specified in the NISPOM. All facility security clearances
held by the Company and its Subsidiaries are currently in full force and effect.
No termination for default, notice of rescission, notice of revocation, notice
of wrongdoing, notice of breach, cure notice or show cause notice from the DSS
or any other federal Governmental Entity of the United States has been issued
and remains unresolved with respect to any such facility security clearance.

(z)    Customers and Suppliers. Section 3.01(z) of the Company Disclosure Letter
contains a true and complete list of the names of the ten (10) largest suppliers
(with the dollar volume of purchases for each) of products and services to the
Company and its Subsidiaries (the “Major Suppliers”) and the ten (10) largest
customers (with the dollar amount of revenue for each) of the Company and its
Subsidiaries (the “Major Customers”), in each case for the fiscal year ended
July 3, 2016. Since July 3, 2016 through the date of this Agreement, none of the
Major Suppliers or Major Customers has given the Company or any of its
Subsidiaries written notice terminating, canceling, reducing the volume under,
or renegotiating the pricing terms or any other material terms of any Contract
or relationship with the Company or any of its Subsidiaries or, to the Knowledge
of the Company, threatened to take any of such actions.

(aa)    No Other Representations or Warranties. Except for the representations
and warranties contained in Section 3.02, the Company acknowledges that neither
Parent, Merger Sub nor any other Person on behalf of Parent or Merger Sub makes
any express or implied representation or warranty with respect to Parent or
Merger Sub or with respect to any other information provided to the Company or
its Representatives.

Section 3.02. Representations and Warranties of Parent and Merger Sub. Except as
set forth in the Parent Disclosure Letter (it being agreed that disclosure of
any item in any section or subsection of the Parent Disclosure Letter shall also
be deemed disclosure with respect to any other section or subsection of this
Agreement to the extent that it is reasonably apparent

 

39



--------------------------------------------------------------------------------

that such information is relevant to such other section or subsection), Parent
and Merger Sub each represent and warrant to the Company as follows:

(a)    Organization, Standing and Corporate Power. Each of Parent and Merger Sub
is a legal entity duly organized, validly existing and in good standing (where
such concept is recognized under applicable Law) under the Law of its respective
jurisdiction of organization and has all requisite corporate or similar power
and authority to carry on its business as presently conducted and is duly
qualified or licensed to do business and is in good standing (where such concept
is recognized under applicable Law) in each jurisdiction where the nature of its
business or the ownership, leasing or operation of its properties makes such
qualification or licensing necessary, other than where the failure to be so
qualified, licensed or in good standing would not, individually or in the
aggregate, reasonably be expected to prevent, materially delay or impair the
ability of Parent or Merger Sub to consummate the Merger and the other
transactions contemplated by this Agreement. Parent has made available to the
Company prior to the date of this Agreement a true and complete copy of the
organizational documents of Parent (the “Parent Organizational Documents”), and
the comparable organizational documents of Merger Sub, in each case as amended
and in effect as of the date of this Agreement. Parent and Merger Sub are not in
material violation of any of the provisions thereof.

(b)    Authority; Noncontravention.

(i)    Each of Parent and Merger Sub has all requisite corporate power and
authority to execute and deliver this Agreement and, subject to receipt of the
Parent Requisite Vote and, in the case of Merger Sub only, the delivery by Ultra
Electronics Defense, Inc., its sole shareholder, of the written consent (as sole
shareholder of Merger Sub) referenced in Section 5.11, to perform its
obligations under and to consummate the transactions contemplated by this
Agreement. The execution, delivery and performance of this Agreement by Parent
and Merger Sub and the consummation by Parent and Merger Sub of the transactions
contemplated by this Agreement have been duly and validly authorized by all
necessary corporate action on the part of each of Parent and Merger Sub, subject
to receipt of the Parent Requisite Vote and, in the case of Merger Sub only, the
delivery by Parent of the written consent (as sole shareholder of Merger Sub)
referenced in Section 5.11. This Agreement has been duly executed and delivered
by each of Parent and Merger Sub and, assuming the due authorization, execution
and delivery by the Company, constitutes a legal, valid and binding obligation
of each of Parent and Merger Sub, enforceable against each of Parent and Merger
Sub in accordance with its terms, subject, as to enforceability, to bankruptcy,
insolvency and other Laws of general applicability relating to or affecting
creditors’ rights and to general equity principles. The Share Issuance has been
duly and validly authorized by all requisite corporate action on the part of
Parent.

(ii)    The Parent Board duly and validly adopted resolutions (A) determining
that the Merger is fair to, and in the best interests of, Parent and the Parent
Shareholders, (B) authorizing, approving and declaring advisable the execution,
delivery and performance of this Agreement and the transactions contemplated by
this Agreement, including the Merger and the Share Issuance,

 

40



--------------------------------------------------------------------------------

(C) directing that the Parent Shareholder Circular be prepared and, subject to
the approval of the UKLA, mailed, distributed or otherwise made available to
Parent Shareholders in accordance with the provisions of Section 5.02(b),
(D) subject to the provisions of this Agreement, resolving that the Parent
Shareholder Resolution should be submitted to a vote of the Parent Shareholders
at the Parent Shareholders Meeting; and (E) subject to the fiduciary duties of
the Parent Board and the provisions of Section 5.02(e), resolving that the
Parent Board recommend in the Parent Shareholder Circular that the Parent
Shareholders vote in favor of the Parent Shareholder Resolution (the “Parent
Board Recommendation”), which resolutions, as of the date of this Agreement,
have not been rescinded, modified or withdrawn in any way.

(iii)    The board of directors of Merger Sub duly and validly adopted
resolutions (A) determining that the Merger is fair to, and in the best
interests of, Merger Sub and its shareholder and authorizing Merger Sub to enter
into this Agreement and consummate the Merger and the other transactions
contemplated by this Agreement on the terms and subject to the conditions set
forth in this Agreement, (B) authorizing, approving and declaring advisable the
execution, delivery and performance of this Agreement and the transactions
contemplated by this Agreement, including the Merger and (C) recommending that
the sole shareholder of Merger Sub adopt this Agreement, which resolutions of
Merger Sub, in each case, have not been rescinded, modified or withdrawn in any
way.

(iv)    The execution, delivery and performance by Parent and Merger Sub of this
Agreement do not, and the consummation of the Merger and the other transactions
contemplated by this Agreement and compliance with the provisions of this
Agreement will not, conflict with, or result in any breach or violation of, or
default, with or without notice, lapse of time or both, under, or give rise to
any right or obligation (including a right of termination, modification,
cancellation or acceleration of any right or obligation or any right of first
refusal, participation or similar right) under, or cause the loss of any benefit
under, or require consent under, or result in the creation of any Lien upon any
of the properties or assets of Parent or Merger Sub or any of their respective
Subsidiaries under, any provision of (A) subject to receipt of the Parent
Requisite Vote, the Parent Organizational Documents or the comparable
organizational or governing documents of any of Parent’s Subsidiaries, including
Merger Sub, (B) subject to the filings and other matters referred to in the
immediately following sentence, (1) any Permit or Contract to which Parent or
Merger Sub or any of their respective Subsidiaries is a party or by which any of
their respective properties or assets are bound or (2) any Law applicable to
Parent or Merger Sub or any of their respective Subsidiaries or any of their
respective properties or assets, other than, in the case of foregoing clause
(B), any such conflicts, violations, defaults, rights, losses or Liens that
would not, individually or in the aggregate, reasonably be expected to prevent,
materially delay or impair the ability of Parent or Merger Sub to perform any of
its obligations under this Agreement or to consummate the Merger and the other
transactions contemplated

 

41



--------------------------------------------------------------------------------

by this Agreement. No consent, approval, order, waiver or permit of, action by,
authorization of, or registration, declaration or filing with, or notice to, any
Governmental Entity is required to be obtained or made, or in the case of the
CFIUS Approval, advisable to be obtained, by or with respect to Parent or Merger
Sub, any of their respective Subsidiaries or any of Parent’s or Parent’s
Subsidiaries’ material assets or businesses in connection with the execution,
delivery and performance of this Agreement by Parent and Merger Sub or the
consummation by Parent and Merger Sub of the transactions contemplated by this
Agreement, except for (I) the filing of a premerger notification and report form
by Parent and Merger Sub under the HSR Act and any other filings required or
advisable under any applicable non-United States antitrust or competition Law,
(II) joint notification to, and submission of any supplementary information and
any mitigation agreement requested by, CFIUS in order to obtain the CFIUS
Approval, (III) filings with, and submissions as may be advisable to, the DSS or
other agency of the U.S. government in accordance with the NISPOM,
(IV) notification to, and submission of any supplementary information and any
mitigation agreement requested by, DDTC pursuant to Section 122.4(b) and other
provisions of ITAR, (V) the filing with the SEC of such reports and other
documents under the Exchange Act and the rules and regulations promulgated
thereunder as may be required in connection with this Agreement and the
transactions contemplated by this Agreement, (VI) the filing of the Certificate
of Merger with the Secretary of State of the State of Ohio, (VII) release of the
Merger Announcement in compliance with the Listing Rules, approval of the Parent
Shareholder Circular and any amendments or supplements thereto by (and the
filing of the Parent Shareholder Circular and any amendments or supplements
thereto with) the UKLA and publication and filing with the UKLA and the UK
Financial Conduct Authority of such other documents and information as may be
required pursuant to the Listing Rules or otherwise in connection with the
transactions contemplated by this Agreement, (VIII) filing with the London Stock
Exchange plc of such documents and information as may be required in connection
with the transactions contemplated by this Agreement, (IX) receipt of the Parent
Requisite Vote, (X) any consents, approvals, orders, waivers, permits, actions,
authorizations, registrations, declarations, filings and notices required to be
made or obtained by the Company or any of its Affiliates or as a result of the
identity of the Company or any of its Affiliates and (XI) such other consents,
approvals, orders, waivers, permits, actions, authorizations, registrations,
declarations, filings and notices, the failure of which to be obtained or made
would not, individually or in the aggregate, reasonably be expected to prevent,
materially delay or impair the ability of Parent or Merger Sub to consummate the
Merger and the other transactions contemplated by this Agreement.

(c)    Disclosure Documents.

(i)    The Merger Announcement, the Parent Shareholder Circular, and any
amendment or supplement thereto, and any other documents filed by Parent with
the UKLA or published by Parent pursuant to the Listing Rules, in each case in
connection with the transactions contemplated by this

 

42



--------------------------------------------------------------------------------

Agreement, will in all material respects, at the time the relevant document or
announcement in its final form is published, issued or released, (A) comply in
all material respects with the Listing Rules and any other applicable Laws and
(B) (1) be in accordance with the facts and (2) not contain any omission likely
to affect the import of such information. Notwithstanding the foregoing, Parent
makes no representation or warranty with respect to statements made, or
incorporated by reference into, in any of the foregoing documents or
announcements based on information supplied by or on behalf of the Company or
any of its Subsidiaries or Affiliates expressly for inclusion or incorporation
by reference therein.

(ii)    All of the information relating to Parent and its Subsidiaries supplied
in writing by, or on behalf of, Parent, its Subsidiaries or its Affiliates to
the Company expressly for inclusion in, or incorporation by reference into, the
Proxy Statement, or any amendment or supplement thereto, in each case in
connection with the transactions contemplated by this Agreement will not, at the
time the Proxy Statement and any amendments or supplements thereto are first
mailed to the Company Shareholders and at the time of the Company Shareholders
Meeting, contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

(d)    Litigation. Except as has not prevented, materially delayed or impaired,
and would not reasonably be expected to prevent, materially delay or impair, the
ability of Parent or Merger Sub to consummate the Merger and the other
transactions contemplated by this Agreement, (i) there is no Proceeding pending
or, to the Knowledge of Parent, threatened against, or pending or, to the
Knowledge of Parent, threatened material governmental or regulatory
investigation of, Parent or any of its Subsidiaries and (ii) there is no
injunction, order, judgment, ruling, decree or writ of any Governmental Entity
outstanding or, to the Knowledge of Parent, threatened against Parent or any of
its Subsidiaries.

(e)    Brokers and Other Advisors. No broker, investment banker, financial
advisor or other Person, other than Guggenheim Securities, LLC, RBC Europe
Limited and Investec Bank plc, is entitled to, or will be entitled to, any
broker’s, finder’s or financial advisor’s fee or commission or similar payments
from Parent or any of its Affiliates in connection with the Merger and the other
transactions contemplated by this Agreement.

(f)    Ownership and Operation of Merger Sub. The authorized capital stock of
Merger Sub consists solely of 100 common shares, no par value, 100 of which are
validly issued and outstanding as of the date hereof. All of the issued and
outstanding capital stock of Merger Sub is, and at and immediately prior to the
Effective Time will be, owned by Ultra Electronics Defense, Inc., an indirect
wholly owned Subsidiary of Parent. Merger Sub has been formed solely for the
purpose of engaging in the transactions contemplated by this Agreement and prior
to the

 

43



--------------------------------------------------------------------------------

Effective Time will have engaged in no other business activities and will have
no assets, liabilities or obligations of any nature other than those incident to
its formation pursuant to this Agreement and the Merger and the other
transactions contemplated by this Agreement.

(g)    Ownership of Shares and Derivatives. None of Parent, Merger Sub or any of
their Subsidiaries beneficially owns (as defined in Rule 13d-3 under the
Exchange Act) any Shares or any securities that are convertible into or
exchangeable or exercisable for Shares, or holds any rights to acquire or vote
any Shares, or any option, warrant, convertible security, stock appreciation
right, swap agreement or other security, contract right or derivative position,
whether or not presently exercisable, that provides Parent, Merger Sub, or any
of their respective Subsidiaries with an exercise or conversion privilege or a
settlement payment or mechanism at a price related to the value of the Shares or
a value determined in whole or part with reference to, or derived in whole or
part from, the value of the Shares, in any case without regard to whether
(i) such derivative conveys any voting rights in such securities to such Person,
(ii) such derivative is required to be, or capable of being, settled through
delivery of securities or (iii) such Person may have entered into other
transactions that hedge the economic effect of such derivative. None of Parent,
Merger Sub or any of their Subsidiaries has beneficially owned during the three
(3) years immediately preceding the date of this Agreement a number of Shares
that would make it an “interested shareholder” (as such term is defined in
Section 1704.01(C) of the OGCL) of the Company.

(h)    Voting Requirements. The affirmative vote of a simple majority of the
votes cast on a show of hands by the Parent Shareholders present in person or by
proxy at a duly convened and held general meeting of Parent (or any adjournment
thereof, such meeting or adjourned meeting being the “Parent Shareholders
Meeting“) passing a resolution (the “Parent Shareholder Resolution”) to approve
the transactions contemplated by this Agreement (including the Merger but
excluding, for the avoidance of doubt, the Share Issuance), or if a poll is
called, the affirmative vote of a simple majority of the votes cast on a poll by
the Parent Shareholders present in person or by proxy at the Parent Shareholders
Meeting passing the Parent Shareholder Resolution, in each case, for the
purposes of Chapter 10 of the Listing Rules (the “Parent Requisite Vote”) is the
only vote of the holders of any class of capital stock of Parent necessary for
Parent to approve this Agreement and approve and consummate the Merger and the
other transactions contemplated by this Agreement.

(i)    Financing.

(i)    Sufficiency of Funds. Subject to the receipt of the Equity Financing,
Parent has available to it, and at the Closing Parent will have available to it,
sufficient available funds to pay the aggregate Per Share Merger Consideration
to holders of Shares pursuant to Section 2.01(a), all amounts payable to holders
of Company RSUs and Company Options pursuant to Section 2.02, any repayment or
refinancing of Indebtedness of the Company required in connection with the
Merger or otherwise contemplated by this Agreement and all

 

44



--------------------------------------------------------------------------------

fees and expenses of Parent, Merger Sub and the Surviving Corporation in
connection with the Equity Financing, the Merger and the transactions
contemplated by this Agreement. Parent has no obligations, commitments,
restrictions or liabilities of any kind which would reasonably be expected to
adversely affect the availability of such funds.

(ii)    Equity Agreements. Parent has provided to the Company a true and
complete copy of the executed placing agreement by and between Parent and
Investec Bank plc (the “Placing Agreement”) to which Parent is a party and which
will be used in connection with funding the aggregate Per Share Merger
Consideration payable pursuant to this Agreement and payment of other amounts
payable by Parent to consummate the transactions expressly contemplated hereby.
Pursuant to the Placing Agreement, the placing agent thereto (the “Placing
Agent”) has undertaken, as agent for Parent, to use its reasonable endeavors to
procure subscribers for shares of Parent in the Share Issuance on the terms and
subject to the conditions set forth in the Placing Agreement, and if the Placing
Agent fails to procure subscribers for such shares, the Placing Agent will, on
the terms and subject to the conditions set forth in the Placing Agreement,
itself subscribe for such shares, which Share Issuance is expected to provide,
subject to the terms and conditions therein, aggregate net proceeds of
approximately $173,800,000 to Parent (applying a GBP/USD exchange rate of
GBP1.00/USD1.30) (the “Equity Financing”).

(iii)    The Placing Agreement is valid and binding and in full force and effect
with respect to Parent and its Subsidiaries that are a party thereto and, to the
Knowledge of Parent, the other parties thereto. No event has occurred that, with
or without notice or lapse of time or both, would constitute a material breach,
material default or failure of a material condition of the Placing Agreement by
Parent or any of its Subsidiaries or, to the Knowledge of Parent, any of the
other parties thereto. To the Knowledge of Parent, there is no reason to believe
that (A) the Placing Agreement may be terminated by any of the parties thereto
or (B) any of the conditions set forth in the Placing Agreement of any of the
parties to the Placing Agreement shall not be satisfied prior to the Closing
Date. There are no Contracts to which Parent or any of its Subsidiaries is party
other than the Placing Agreement related to the funding of any portion of the
Equity Financing.

(j)    Access to Information. Each of Parent and Merger Sub has conducted its
own independent investigation and analysis of the business, operations, assets,
liabilities, results of operations, condition and prospects of the Company and
its Subsidiaries and it and its Representatives have received access to such
books, records and facilities, equipment, Contracts and other assets of the
Company and its Subsidiaries that it and its Representatives have requested for
such purposes and that it and its Representatives have had the opportunity to
meet with management of the Company to discuss the foregoing, and it and its
Representatives have not relied on any representation, warranty, or any other
statement by any Person on behalf of the Company or any of its Subsidiaries,
other than the representations and warranties expressly set forth in
Section 3.01.

 

45



--------------------------------------------------------------------------------

(k)    Sanctions. To the Knowledge of Parent, no director, officer or employee
of Parent or Merger Sub is identified on any of the following: (i) the OFAC list
of SDNs; (ii) the Bureau of Industry and Security of the United States
Department of Commerce “Denied Persons List,” “Entity List” or “Unverified
List”; (iii) the Office of Defense Trade Controls of the United States
Department of State “List of Debarred Parties,” including both administrative
and statutory debarments; or (iv) the Bureau of International Security and
Nonproliferation of the United States Department of State listing of
“Nonproliferation Sanctions”.

(l)    No Other Representations or Warranties. Except for the representations
and warranties contained in Section 3.01, each of Parent and Merger Sub
acknowledges that neither the Company nor any other Person on behalf of the
Company makes any express or implied representation or warranty with respect to
the Company or with respect to any other information provided to Parent or
Merger Sub, including any information, documents, projections, forecasts or
other material made available to Parent or Merger Sub or their Representatives
in any virtual data room maintained by or on behalf of the Company or any
confidential information package or management presentations in expectation of
the transactions contemplated by this Agreement, including with respect to the
completeness, accuracy or currency of any such information.

ARTICLE IV

COVENANTS RELATING TO CONDUCT OF BUSINESS

Section 4.01. Conduct of Business Pending the Merger.

(a)    From the date of this Agreement until the earlier of the Effective Time
and the termination of this Agreement in accordance with ARTICLE VII, except as
otherwise expressly contemplated by this Agreement, set forth in Section 4.01(a)
of the Company Disclosure Letter, required by applicable Law, requested by
Parent to be undertaken in connection with the MDS Sale or consented to in
writing by Parent (such consent not to be unreasonably withheld, conditioned or
delayed), (x) the Company shall, and shall cause each of its Subsidiaries to,
carry on its business in the ordinary course consistent with past practice and
shall use commercially reasonable efforts to (I) preserve substantially intact
its current business organizations, (II) maintain its goodwill and preserve its
relationships with significant customers and suppliers and other Persons with
whom it has material business relationships in a manner consistent with past
practice and (III) retain the services of its officers and key employees as of
the date of this Agreement and (y) without limiting the foregoing, the Company
shall not, and shall cause it Subsidiaries not to:

(i)    declare, set aside or pay any dividends on, or make any other
distributions (whether in cash, stock or property) in respect of, any of its
capital stock or other voting securities or equity interests, other than cash
dividends or distributions by a wholly owned Subsidiary of the Company to the
Company or another wholly owned Subsidiary of the Company;

 

46



--------------------------------------------------------------------------------

(ii)    adjust, split, combine or reclassify any of its capital stock or issue
or authorize the issuance of any other securities in respect of, in lieu of or
in substitution for shares of its capital stock, other than transactions solely
between or among the Company and its wholly owned Subsidiaries;

(iii)    purchase, redeem or otherwise acquire any shares of its or its
Subsidiaries’ capital stock or other securities or any rights, warrants or
options to acquire any such shares or other securities, other than (A) the
withholding of Shares in the ordinary course of business consistent with past
practice to satisfy Tax obligations or the exercise price with respect to awards
granted pursuant to the Company Equity Award Plans and (B) the acquisition by
the Company in the ordinary course of business consistent with past practice of
awards granted pursuant to the Company Equity Award Plans in connection with the
forfeiture of such awards or rights, in each case, with respect to awards that
are outstanding as of the date hereof and in accordance with their terms as of
the date hereof or granted after the date hereof in accordance with this
Agreement;

(iv)    issue, deliver, sell, pledge, dispose of, encumber or subject to any
Lien any shares of its capital stock, ownership interests, any other voting
securities (other than the issuance of shares by a wholly owned Subsidiary of
the Company to the Company or another wholly owned Subsidiary of the Company),
or any securities convertible into, exercisable or exchangeable for, or any
rights, warrants or options to acquire, any such shares, ownership interests,
voting securities or convertible securities or any “phantom” stock, “phantom”
stock rights, stock appreciation rights or stock-based performance units, other
than upon the vesting or settlement of Restricted Shares, Company RSUs and
Company Options granted under the Company Equity Award Plans that are
outstanding as of the date hereof or granted after the date hereof in accordance
with this Agreement, in each case, vested or settled in accordance with their
terms;

(v)    amend, waive or rescind (A) the Company Articles of Incorporation or the
Company Code of Regulations or (B) the comparable organizational or governing
documents of any Subsidiary of the Company, other than, in the case of this
clause (B), amendments that effect solely ministerial changes to such documents;

(vi)    merge or consolidate with any Person, or purchase property or assets
(including equity interests) of any Person, or make capital contributions to any
Person, in each case, other than (A) purchases of inventory, equipment and other
personal property (1) in the ordinary course of business or (2) for such
purchases not in the ordinary course of business, in an amount not in excess of
$1,000,000 in the aggregate, or (B) transactions solely between or among the
Company and its wholly owned Subsidiaries;

 

47



--------------------------------------------------------------------------------

(vii)    sell, license, lease, transfer, assign, divest, cancel, abandon or
otherwise dispose of or permit a Lien (other than a Permitted Lien) to be placed
upon any of its properties, rights or assets (including Company Intellectual
Property) with a value in excess of $1,000,000 in the aggregate, other than
(A) sales, licenses or other dispositions of assets in the ordinary course of
business consistent with past practice, (B) sales, transfers and dispositions of
obsolete, non-operating or worthless assets or properties, (C) sales, licenses,
leases, transfers or other dispositions made in connection with any transaction
between or among the Company and its wholly owned Subsidiaries or (D) pursuant
to Contracts existing as of the date hereof;

(viii)    incur, create, assume, redeem, prepay, defease, cancel, or, in any
material respect, modify any Indebtedness or enter into any arrangement having
the economic effect of any of the foregoing, other than (A) borrowings and
prepayments under the Company’s existing credit facilities that are made solely
for working capital purposes in the ordinary course of business consistent with
past practice, (B) the incurrence, redemption, prepayment, defeasance,
cancellation or modification of Indebtedness of the Company or a wholly owned
Subsidiary of the Company to the Company or a wholly owned Subsidiary of the
Company, (C) the incurrence, creation or assumption of Indebtedness to replace,
renew, extend, refinance or refund any existing Indebtedness on substantially
the same or more favorable terms to the Company or a Subsidiary of the Company
than such existing Indebtedness and (D) with respect to any Indebtedness not
incurred, created, assumed, redeemed, prepaid, defeased, cancelled or modified
in accordance with the foregoing clauses (A) through (C), the incurrence,
creation, assumption, redemption, prepayment, defeasance, cancellation or
modification of Indebtedness not in excess of $1,000,000 in aggregate principal
amount outstanding;

(ix)    subject to Section 5.16, settle Proceedings or investigations with a
Governmental Entity or third party, in each case, threatened, made or pending
against the Company or any of its Subsidiaries, in excess of $1,000,000 in the
aggregate for all such Proceedings or investigations, other than the settlement
of Proceedings or investigations made in the ordinary course of business or for
an amount (excluding any amounts that are covered by any insurance policies of
the Company or its Subsidiaries, as applicable) not in excess of the amount
reflected or reserved therefor in the most recent financial statements (or the
notes thereto) of the Company included in the Applicable SEC Reports; provided,
however, that in no event shall the Company or any of its Subsidiaries settle
any Proceeding or investigation if such settlement involves injunctive relief
against the Company or any of its Subsidiaries or restricts the conduct of the
Company’s business following the Effective Time;

(x)    except as required pursuant to the terms of any Company Benefit Plan or
other written agreement disclosed to Parent in the Company Disclosure Letter, in
each case, as in effect on the date hereof, (A) promote any officers or
employees to a position of Vice President or more senior without first

 

48



--------------------------------------------------------------------------------

consulting with Parent and considering its views in good faith, (B) grant to any
director or executive officer or employee any increase in compensation or pay,
or award any bonuses or incentive compensation other than, in the case of
non-executive employees, in the ordinary course of business consistent with past
practice, (C) grant to any current or former director, executive officer or
employee any increase in severance, change of control, retention or termination
pay, (D) grant or amend any equity awards, (E) enter into any new, or modify any
existing, employment, consulting, severance, retention or termination agreement
with any (x) current or former director, (y) executive officer or (z) any other
employee or individual consultant pursuant to which the annual base salary of
such individual under such agreement exceeds $200,000, (F) establish, adopt,
enter into, terminate, waive or amend in any material respect any collective
bargaining agreement or material Company Benefit Plan or (G) take any action to
accelerate any rights or benefits under any Company Benefit Plan; provided,
however, that the foregoing shall not restrict the Company or any of its
Subsidiaries from entering into or making available to newly hired employees or
to employees in the context of promotions based on job performance or workplace
requirements, in each case, in the ordinary course of business, plans,
agreements, benefits and compensation arrangements (including incentive grants,
but excluding any individual severance arrangements or any options or other
equity awards) that have a value that is consistent with the past practice of
making compensation and benefits available to newly hired or promoted employees
in similar positions;

(xi)    other than as required (A) by GAAP (or any interpretation thereof),
including pursuant to standards, guidelines and interpretations of the Financial
Accounting Standards Board or any similar organization or (B) by Law, including
pursuant to SEC rule or policy, make any change in accounting methods,
principles or practices affecting the consolidated assets, liabilities or
results of operations of the Company where such change would reasonably be
expected to be material to the Company and its Subsidiaries, taken as a whole;

(xii)    (A) make any material Tax election or change or rescind any material
Tax election or Tax method of accounting, (B) settle or compromise any Tax
liability or, with respect to any claim or assessment that does not relate to
U.S. federal income Tax, consent to any claim or assessment relating to a
material amount of Taxes, (C) other than in the ordinary course of business
consistent with past practice, file any amended Tax Return, (D) enter into any
Tax allocation, sharing, indemnity or closing Contract or similar arrangement
relating to a material amount of Taxes or (E) consent to any extension or waiver
of the statute of limitations period applicable to any material Taxes;

(xiii)    materially amend or modify or cancel or terminate, or waive any
material rights under, any Material Contract or waive any material rights with
respect to any material Company Real Property;

 

49



--------------------------------------------------------------------------------

(xiv)    enter into any Contract that would constitute a “Material Contract”
under clauses (i), (iv), (v), (xiii) and (xv) of Section 3.01(i) had it been in
existence prior to or on the date of this Agreement, except as otherwise
expressly permitted under this Section 4.01(a);

(xv)    adopt or enter into a plan of complete or partial liquidation,
dissolution, merger, consolidation, restructuring, recapitalization or other
reorganization, other than the Merger and any other mergers, consolidations,
restructurings, recapitalizations or other reorganizations solely between or
among the Company and its wholly owned Subsidiaries; or

(xvi)    other than in the ordinary course of business consistent with past
practice, make capital expenditures in excess of $1,000,000 in the aggregate
other than in accordance with the Company’s capital expenditure plan previously
provided to Parent;

(xvii)    fail to keep in force any Insurance Policy or comparable replacement
or revised provisions providing insurance coverage with respect to the assets,
operations and activities of the Company and its Subsidiaries as are currently
in effect; or

(xviii)    authorize any of, or commit or agree to take any of, the foregoing
actions prohibited pursuant to clauses (i) through (xvii) of this
Section 4.01(a).

(b)    From the date of this Agreement until the earlier of the Effective Time
and the termination of this Agreement in accordance with ARTICLE VII, except as
expressly permitted by this Agreement, neither Parent nor the Company shall, and
each shall cause its respective Subsidiaries not to, take any action that is
reasonably likely to prevent, or materially impair or delay, the consummation of
the Merger.

Section 4.02. Acquisition Proposals.

(a)    No Solicitation or Negotiation. The Company agrees that, except as may be
requested, or consented to in writing, by Parent to be undertaken by the Company
in connection with the MDS Sale or as permitted by this Section 4.02, neither it
nor any of its Subsidiaries nor any of the officers, directors and employees of
it or its Subsidiaries or any of its or its Subsidiaries’ investment bankers,
attorneys, accountants and other advisors or representatives (such directors,
officers, employees, investment bankers, attorneys, accountants and other
advisors or representatives, collectively, “Representatives”) retained by the
Company or its Subsidiaries in connection with the Merger or the other
transactions contemplated hereby (collectively such Representatives, the
“Company Transaction Representatives”) shall, and it shall instruct and use its
reasonable best efforts to cause its and its Subsidiaries’ Representatives
retained by the Company or its Subsidiaries other than in connection with the
Merger or the other transactions contemplated hereby

 

50



--------------------------------------------------------------------------------

(collectively such Representatives, the “Other Company Representatives”), in
each case, not to, directly or indirectly, (i) initiate, solicit or knowingly
take any action to facilitate, encourage or solicit any Acquisition Proposal or
the making of any proposal that would reasonably be expected to lead to an
Acquisition Proposal, (ii) participate in any discussions or negotiations
regarding, or furnish or provide any non-public information to any Person in
connection with, any Acquisition Proposal or afford access to the business,
properties, assets, books or records of the Company or any of its Subsidiaries
to, or knowingly assist, participate in, facilitate or encourage any effort
relating to an Acquisition Proposal by, any Person that is seeking to make, or
has made, an Acquisition Proposal, (iii) except as required by applicable Law,
amend or grant any waiver or release under any standstill or similar agreement
with respect to any class of equity securities of the Company or any of its
Subsidiaries, or (iv) enter into any letter of intent, memorandum of
understanding, agreement in principle, merger agreement, acquisition agreement
or other similar agreement relating to an Acquisition Proposal. In furtherance
of the foregoing, except as may be requested, or consented to in writing, by
Parent to be undertaken by the Company in connection with the MDS Sale or as
permitted by this Section 4.02, the Company shall and shall cause its
Subsidiaries and its and their Company Transaction Representatives to, and shall
instruct and use its reasonable best efforts to cause its and its Subsidiaries’
Other Company Representatives to, immediately cease any solicitation,
discussions, or negotiations with any Person (other than Parent, Parent’s
Affiliates and their respective Representatives) with respect to an Acquisition
Proposal or other proposal that would reasonably be expected to lead to an
Acquisition Proposal that existed on or prior to the date hereof. The Company
shall promptly request the return or destruction of all non-public information
furnished by or on its behalf to any Person and its Representatives (other than
Parent, Parent’s Affiliates and their respective Representatives) with respect
to any Acquisition Proposal prior to the date hereof. It is understood that any
violation of the restrictions on the Company set forth in this Section 4.02 by
any Subsidiary of the Company or any Company Transaction Representative shall be
deemed a breach of this Section 4.02 by the Company.

(b)    Notice. Until the Effective Time, promptly (and, in any event, within
forty-eight (48) hours) after receipt by the Company, any of its Subsidiaries or
their respective Representatives of any Acquisition Proposal or any request for
non-public information or inquiry relating to any Acquisition Proposal, the
Company shall provide Parent with notice of such receipt, the identity of the
Person making any such Acquisition Proposal or request for non-public
information or inquiry, the material terms and conditions of such Acquisition
Proposal, request or inquiry, as applicable, and copies of any documents
evidencing or delivered in connection therewith. The Company shall keep Parent
informed on a reasonably current basis of any material developments, discussions
or negotiations regarding any such Acquisition Proposal, request or inquiry
(including any changes thereto), and shall promptly (and, in any event, within
forty-eight (48) hours after receipt) provide to Parent copies of all
correspondence and written materials sent or provided to the Company or any of
its Subsidiaries that describes any terms or conditions of any Acquisition
Proposal, request or inquiry.

 

51



--------------------------------------------------------------------------------

(c)    Information Exchange; Discussions or Negotiation. Notwithstanding
anything to the contrary contained in Section 4.02(a), prior to obtaining the
Company Requisite Vote, in the event that the Company, any of its Subsidiaries
or any of their respective Representatives receive from any Person, after the
date of this Agreement, an unsolicited, bona fide written Acquisition Proposal
that did not result from a breach of this Section 4.02, and that the Company
Board determines in good faith, after consultation with its financial advisors
and outside legal counsel, is, or is reasonably likely to lead to, a Superior
Proposal, then the Company may (i) furnish or provide information to the Person
making such Acquisition Proposal and its Representatives pursuant to an
Acceptable Confidentiality Agreement; provided, however, that the Company shall
promptly (and, in any event, within forty-eight (48) hours) make available to
Parent and its Representatives any written material non-public information
concerning the Company or its Subsidiaries that is provided to any Person
pursuant to this Section 4.02(c) (i) to the extent such information was not
previously made available to Parent and its Representatives and (ii) engage in
discussions and negotiations with such Person and its Representatives with
respect to such Acquisition Proposal. As used in this Agreement, “Acceptable
Confidentiality Agreement“ means any confidentiality agreement entered into by
the Company before or after the date of this Agreement that contains
confidentiality provisions that are not less favorable in the aggregate to the
Company than those contained in the Confidentiality Agreement; provided,
however, that any such confidentiality agreement may contain provisions that
permit the Company to comply with the terms of this Agreement, but shall not
include in any event any provisions requiring exclusive negotiations, a copy of
which confidentiality agreement shall be provided to Parent promptly after the
execution thereof.

(d)    No Change in Recommendation; Exceptions.

(i)    Except as set forth in this Section 4.02(d), the Company Board (including
any committee thereof) shall not (A) withdraw, fail to make or modify in a
manner adverse to Parent or Merger Sub, or propose to withdraw, fail to make or
modify in a manner adverse to Parent or Merger Sub, the Company Board
Recommendation, (B) fail to include, in the Proxy Statement, the Company Board
Recommendation, (C) approve, adopt or recommend, or propose to approve, adopt or
recommend, any Acquisition Proposal, (D) if any Acquisition Proposal is
structured as a tender or exchange offer that is commenced, fail to recommend
against acceptance of such tender or exchange offer by the Company Shareholders
within ten (10) Business Days of commencement thereof pursuant to Rule 14d-2 of
the Exchange Act, or (E) agree or resolve to take actions set forth in the
foregoing clauses (A) through (D) (any of the foregoing clauses (A) through (E),
a “Company Adverse Recommendation Change”).

(ii)    Notwithstanding Section 4.02(d)(i), at any time prior to obtaining the
Company Requisite Vote, in the event that the Company, any of its Subsidiaries
or any of their respective Representatives receive from any Person, after the
date of this Agreement, an unsolicited, bona fide written Acquisition

 

52



--------------------------------------------------------------------------------

Proposal that did not result from a breach of this Section 4.02 and that the
Company Board determines in good faith after consultation with its financial
advisors and outside legal counsel is a Superior Proposal, the Company Board
may, in response to such Superior Proposal, (A) effect a Company Adverse
Recommendation Change or (B) terminate this Agreement pursuant to and in
accordance with Section 7.01(c)(i) in order to enter into a definitive, written
agreement concerning such Superior Proposal; provided, however, that prior to
taking any such action, and as a condition precedent to taking any such action,
(1) the Company shall provide Parent with at least four (4) Business Days’ prior
written notice of the Company Board’s intention to take such action (which
notice shall specify the reasons therefor and include an unredacted copy of any
relevant proposed transaction agreements, the identity of the party making such
Superior Proposal and the material terms thereof) during which period Parent may
propose revisions to the terms of the transactions contemplated by this
Agreement (it being understood that, in the event of any change to the financial
terms or any other material terms of any such Superior Proposal, such notice
period shall be extended to ensure that at least two (2) Business Days remain in
such notice period following any such change), (2) the Company Board shall have
discussed and negotiated, and shall have caused its Representatives to discuss
and negotiate, in good faith with Parent during such notice period to the extent
Parent reasonably desires to discuss and negotiate and (3) the Company Board, at
or after 5:00 p.m. Eastern Time on the final day of such notice period, shall
have considered in good faith the effect of any irrevocable written binding
offer proposed by Parent to amend the terms of this Agreement (such amendment,
the “Offered Amendment”) and shall have determined, after consideration and
consultation with its financial advisors and outside legal counsel, and taking
into consideration such Offered Amendment, that any such Acquisition Proposal
continues to be a Superior Proposal and that the failure to take such action
would continue to be inconsistent with the Company Board’s fiduciary duties
under applicable Law.

(iii)    Notwithstanding Section 4.02(d)(i), other than in connection with an
Acquisition Proposal (which shall be governed by Section 4.02(d)(ii)), if an
Intervening Event occurs and the Company Board determines in good faith after
considering advice from its financial advisors and outside legal counsel that
the failure to effect a Company Adverse Recommendation Change would be
inconsistent with the Company Board’s fiduciary duties under applicable Law, the
Company Board may, in response to such Intervening Event, effect a Company
Adverse Recommendation Change; provided, however, that prior to taking any such
action, (A) the Company shall provide Parent with at least four (4) Business
Days’ prior written notice of the Company Board’s intention to take such action
(which notice shall specify the reasons therefor and include a reasonably
detailed description of the Intervening Event) during which period Parent may
propose revisions to the terms of the transactions contemplated by this
Agreement, (B) the Company Board shall have negotiated, and shall have caused
its Representatives to negotiate, in good faith with Parent during such notice
period to the extent Parent reasonably desires to negotiate and (C) the Company
Board, at or after 5:00 p.m. Eastern Time on the final day of such notice

 

53



--------------------------------------------------------------------------------

period, shall have considered in good faith the effect of any Offered Amendment
in consultation with its financial advisors and outside legal counsel, and shall
have determined, after such consideration and consultation and taking into
consideration such Offered Amendment, that a failure to effect a Company Adverse
Recommendation Change would continue to be inconsistent with the Company Board’s
fiduciary duties under applicable Law.

(e)    Certain Permitted Disclosure. Nothing contained in this Section 4.02 or
elsewhere in this Agreement shall prohibit the Company or any of its
Subsidiaries from (i) taking and disclosing to the Company Shareholders a
position contemplated by Rule 14d-9 or Rule 14e-2(a) under the Exchange Act or
(ii) making a disclosure to the Company Shareholders if the Company Board
determines in good faith in consultation with its outside legal counsel that a
failure to do so would be inconsistent with applicable Law; provided, however,
that in no event shall the Company or the Company Board or any committee thereof
take any action prohibited by Section 4.02(d)(i) (except that any “stop, look
and listen” communication that contains only the information set forth in Rule
14d-9(f) under the Exchange Act shall not be deemed a Company Adverse
Recommendation Change), unless such action is required by applicable Law and, if
such action constitutes a Company Adverse Recommendation Change before the
Company Requisite Vote, then Parent will have the right to terminate this
Agreement pursuant to Section 7.01(d)(i).

ARTICLE V

ADDITIONAL AGREEMENTS

Section 5.01. Proxy Statement; Company Shareholders Meeting.

(a)    The Company shall prepare and file with the SEC, as promptly as
practicable after the date of this Agreement (and, in any event, within twenty
(20) Business Days), a proxy statement, in preliminary form, relating to the
Company Shareholders Meeting (such proxy statement, including any amendment or
supplement thereto, the “Proxy Statement”). The Company agrees that the Proxy
Statement will comply in all material respects with the applicable provisions of
the Exchange Act and the rules and regulations thereunder. The fees and expenses
incurred in connection with the filing, printing and mailing of the Proxy
Statement shall be paid by the Company. As promptly as practicable after the
date of this Agreement, Parent will use commercially reasonable efforts to
furnish or cause to be furnished to the Company the information relating to
Parent and its Subsidiaries to be set forth in the Proxy Statement (or any
amendment or supplement thereto) and the Company, Parent and Merger Sub will
cooperate with one another in the preparation of the Proxy Statement (or any
amendment or supplement thereto). Without limiting the foregoing, the Company
shall not file the Proxy Statement (or any amendment or supplement thereto)
without first providing Parent and Merger Sub a reasonable opportunity to review
and propose comments thereon (which comments shall be considered in good faith
by the Company). Each of the Company and Parent agree to correct any information
provided by it for inclusion in the Proxy Statement that, to its Knowledge, was
when provided, or shall have become, false or misleading.

 

54



--------------------------------------------------------------------------------

(b)    The Company shall promptly notify Parent of the receipt of all comments
of the SEC with respect to the Proxy Statement and of any request by the SEC for
any amendment or supplement thereto or for additional information and, after the
Company and its Representatives shall have had a reasonable opportunity to
review and consider any written correspondence or comments received from the SEC
relating to the Proxy Statement (or any amendment or supplement thereto),
provide Parent with copies of all written correspondence between the Company and
its Representatives, on the one hand, and the SEC, on the other hand, relating
to the Proxy Statement (or any amendment or supplement thereto). Subject to
Parent’s compliance with its obligations under Section 5.01(a), (i) the Company
shall use its commercially reasonable efforts to promptly provide responses to
the SEC with respect to all comments received on the Proxy Statement from the
SEC, and (ii) the Company shall use its commercially reasonable efforts to cause
the Proxy Statement in definitive form to be cleared by the SEC and mailed as
promptly as possible after the date the SEC staff advises that it has no further
comments thereon or that the Company may commence mailing the Proxy Statement.

(c)    The Company shall cause the Company Shareholders Meeting to be duly
called and held as promptly as practicable after the clearance of the Proxy
Statement by the SEC (and, in any event, within forty-five (45) days), to
consider and vote upon the adoption of this Agreement. Subject to Section 4.02,
the Company Board shall recommend such adoption in the Proxy Statement and in
such other materials and communications between the Company and the Company
Shareholders as are reasonable and customary and shall use reasonable best
efforts to solicit such adoption of this Agreement at the Company Shareholders
Meeting. Notwithstanding anything to the contrary in this Agreement, the Company
may not adjourn or postpone the Company Shareholders Meeting except (i) to the
extent necessary to ensure that any necessary supplement or amendment to the
Proxy Statement is provided to the Company Shareholders at least five
(5) Business Days in advance of a vote on the adoption of this Agreement,
(ii) if the Company reasonably believes it is necessary and advisable to do so
in order to solicit additional proxies in order to obtain the Company Requisite
Vote or (iii) if, as of the time for which the Company Shareholders Meeting is
originally scheduled, there are insufficient Shares represented (either in
person or by proxy) to constitute a quorum necessary to conduct the business of
the Company Shareholders Meeting. The Company shall keep Parent and Merger Sub
reasonably informed with respect to proxy solicitation results.

Section 5.02. Parent Shareholders Meeting; Parent Shareholder Circular; Parent
Adverse Recommendation Change.

(a)    Subject to the Company’s compliance with its obligations under this
Section 5.02(a), Parent shall (i) if Parent has not done so prior to the date of
this Agreement, submit to the UKLA as soon as practicable on or after the date
of this Agreement a first draft of the circular to be sent to Parent
Shareholders entitled to vote on the Parent Shareholder Resolution in accordance
with its obligations under the Listing Rules (the “Parent Shareholder Circular”)
and (ii) subject to the Proxy Statement, in preliminary form, having been filed
with the SEC by the Company, use its commercially

 

55



--------------------------------------------------------------------------------

reasonable efforts to obtain the approval of the UKLA for such Parent
Shareholder Circular as soon as reasonably practicable after such SEC filing (it
being recognized and agreed by the Company that, subsequent to such SEC filing,
Parent may make one or more further submissions of draft versions of the Parent
Shareholder Circular to the UKLA in order to address comments received from the
UKLA and/or disclosures which Parent determines to be reasonably necessary or
desirable for the purposes of complying with its obligations pursuant to the
Listing Rules). The Company will use commercially reasonable efforts to furnish
or cause to be furnished to Parent all such assistance and information
(financial or otherwise) relating to the Company, its Subsidiaries and
Affiliates as Parent may reasonably request for the purposes of preparing the
Parent Shareholder Circular (or any amendment or supplement thereto) or as may
be required by the UKLA or pursuant to the Listing Rules in connection with the
transactions contemplated by this Agreement. Without limiting the foregoing,
pursuant to this Section 5.02 the Company shall use its commercially reasonable
efforts to: (i) provide all such information about itself, its Subsidiaries and
its Affiliates and its and their respective directors, officers and shareholders
as Parent may reasonably request for inclusion in the Parent Shareholder
Circular (or any amendment or supplement thereto) or as may be required by the
UKLA or pursuant to the Listing Rules in connection with the transactions
contemplated by this Agreement; (ii) provide reasonable access to the Company’s
Representatives (including its external auditors) for the purposes of allowing
Parent and/or its Representatives (including its external auditors) to prepare
the Parent Shareholder Circular (or any amendment or supplement thereto) or to
provide any information required by the UKLA or pursuant to the Listing Rules in
connection with the transactions contemplated by this Agreement; and
(iii) procure that the Company’s Representatives (including its external
auditors) provide such assistance, information and cooperation to Parent and its
Representatives (including its external auditors) as they may reasonably request
for the purposes of preparing the Parent Shareholder Circular (or any amendment
or supplement thereto) or providing any information required by the UKLA or
pursuant to the Listing Rules in connection with the transactions contemplated
by this Agreement. Except to the extent it has done so prior to the date of this
Agreement, Parent shall not file with the UKLA a draft copy of the Parent
Shareholder Circular (or any draft copy of an amendment or supplement thereto)
without first providing the Company a reasonable opportunity to review and
propose comments thereon (which comments shall be considered in good faith by
Parent). Each of Parent and the Company agree to correct any information
provided by it for inclusion in the Parent Shareholder Circular that, to its
Knowledge, was when provided, or shall have become, false or misleading, or
otherwise not in accordance with the facts.

(b)    Parent shall promptly notify the Company of the receipt of all written
comments of the UKLA with respect to the Parent Shareholder Circular and of any
request by the UKLA for any amendment or supplement thereto or for additional
information and, after Parent and its Representatives shall have had a
reasonable opportunity to review and consider any written correspondence or
comments received from the UKLA relating to the Parent Shareholder Circular (or
any amendment or supplement thereto), provide the Company with copies of all
written correspondence between Parent and its Representatives, on the one hand,
and the UKLA, on the other hand, relating to the Parent Shareholder Circular (or
any amendment or supplement

 

56



--------------------------------------------------------------------------------

thereto). Subject to the Company’s compliance with its obligations under
Section 5.02(a), (i) Parent and the Company shall each use their respective
commercially reasonable efforts to promptly provide responses to the UKLA with
respect to all comments received on the Parent Shareholder Circular from the
UKLA, and (ii) subject to the fiduciary duties of the Parent Board, Parent shall
use its commercially reasonable efforts to cause the Parent Shareholder Circular
(or any amendment or supplement thereto) in definitive form to be mailed,
delivered or otherwise made available to Parent Shareholders as promptly as
possible after the date the UKLA approve the Parent Shareholder Circular (or any
amendment or supplement thereto).

(c)    Subject to the fiduciary duties of the Parent Board and the Company’s
compliance with its obligations under Section 5.02(a), Parent shall, as promptly
as practicable after approval of the Parent Shareholder Circular by the UKLA and
in accordance with the requirements of the Listing Rules, duly call, give notice
of and convene a Parent Shareholders Meeting to consider and vote upon the
Parent Shareholder Resolution. Subject to the fiduciary duties of the Parent
Board and the provisions of Section 5.02(e), Parent shall include the Parent
Board Recommendation in the Parent Shareholder Circular and, unless the Parent
Board shall have effected a Parent Adverse Recommendation Change, shall use
reasonable best efforts to solicit approval of the Parent Shareholder Resolution
by Parent Shareholders. Notwithstanding anything to the contrary in this
Agreement, Parent may not adjourn or postpone the Parent Shareholders Meeting
except: (i) with the written consent of the Company, (ii) to the extent
necessary to ensure that any necessary supplement or amendment to the Parent
Shareholder Circular is provided to the Parent Shareholders a reasonable amount
of time in advance of (being at least five (5) Business Days in advance of) a
vote of Parent Shareholders on the Parent Shareholder Resolution, (iii) if
Parent reasonably believes it is necessary and advisable to do so in order to
solicit additional proxies in order to obtain the Parent Requisite Vote,
(iv) if, as of the time for which the Parent Shareholders Meeting is originally
scheduled, there are insufficient shares represented (either in person or by
proxy) to constitute a quorum necessary to conduct the business of the Parent
Shareholders Meeting or (v) as required by applicable Law or the fiduciary
duties of the Parent Board. Parent shall keep the Company reasonably informed
with respect to proxy solicitation results.

(d)    Subject to the fiduciary duties of the Parent Board and the provisions of
Section 5.02(e), the Parent Board (including any committee thereof) shall not
(i) withdraw, fail to make or modify in a manner adverse to the Company, or
propose to withdraw, fail to make or modify in a manner adverse to the Company,
the Parent Board Recommendation, (ii) fail to include, in the Parent Shareholder
Circular, the Parent Board Recommendation, or (iii) agree or resolve to take
actions set forth in the foregoing clauses (i) and (ii) (any of the foregoing
clauses (i) through (iii), an “Parent Adverse Recommendation Change”, provided,
however, that where a unanimous recommendation of the Parent Board or a
committee thereof, as applicable, ceases to be unanimous, so long as a majority
recommendation of the Parent Board to vote in favor of passing the Parent
Shareholder Resolution remains, that shall not constitute a Parent Adverse
Recommendation Change and (B) an adjournment or postponement of the Parent
Shareholders Meeting in the circumstances set out in Section 5.02(c) shall not
constitute a

 

57



--------------------------------------------------------------------------------

Parent Adverse Recommendation Change unless and until, at or prior to the
adjourned or postponed Parent Shareholders Meeting, the recommendation of the
Parent Board in relation to the Parent Shareholder Resolution is other than the
Parent Board Recommendation.

(e)    At any time prior to obtaining the Parent Requisite Vote, the Parent
Board may effect a Parent Adverse Recommendation Change if (i) the Parent Board,
acting in good faith, determines at any time, after consultation with its
external legal counsel and/or external financial advisers (as the case may be),
that the failure to take such action would reasonably be expected to constitute
a breach the Parent Board’s fiduciary duties under applicable Law and (ii) where
reasonably practicable and not contrary to the duties of the Parent Board,
Parent shall have first provided written notice to the Company of such
determination of the Parent Board and of the fact that the Parent Board intends
to effect a Parent Adverse Recommendation Change, which notice shall set forth
in reasonable detail the reasons therefor.

Section 5.03. Filings; Other Actions; Notification.

(a)    Cooperation; Efforts. Subject to the terms and conditions set forth in
this Agreement, including Section 5.01 and Section 5.02 (provided, that in the
event of any conflict between Section 5.01 and/or Section 5.02 and this
Section 5.03(a), Section 5.01 and Section 5.02 shall govern with respect to the
matters set forth therein), the Company and Parent shall cooperate with each
other and use (and shall cause their respective Subsidiaries to use) their
respective reasonable best efforts to take or cause to be taken all actions, and
do or cause to be done all things, reasonably necessary and proper on their part
under this Agreement and applicable Law to consummate and make effective the
Merger and the other transactions contemplated by this Agreement as soon as
practicable, including preparing and filing as promptly as practicable all
documentation to effect all necessary notices, reports and other filings and to
obtain as promptly as practicable all consents, registrations, approvals,
permits and authorizations necessary or advisable to be obtained from any third
party and/or any Governmental Entity in order to consummate the Merger or any of
the other transactions contemplated by this Agreement. To the extent not
prohibited by applicable Law and upon the terms and subject to the terms and
conditions set forth in this Agreement, each of the Company and Parent shall
cooperate with each other in connection with the matters contemplated by this
Section 5.03, including (i) promptly notifying the other of, and, if in writing,
furnishing the other with copies of (or, in the case of material oral
communications, advising the other orally of) any communications from or with
any Governmental Entity with respect to the Merger or any of the other
transactions contemplated by this Agreement, (ii) permitting the other to review
and discuss in advance, and considering in good faith the views of the other in
connection with, any proposed written (or any material proposed oral)
communication with any such Governmental Entity, (iii) not participating, and
not permitting any of its Representatives to participate, in any meeting with
any such Governmental Entity unless it notifies the other in advance and, to the
extent permitted by such Governmental Entity, gives the other the opportunity to
attend and participate thereat, (iv) furnishing the other with

 

58



--------------------------------------------------------------------------------

copies of all correspondence, filings and communications (and memoranda setting
forth the substance thereof) between it and any such Governmental Entity with
respect to this Agreement and the Merger, and (v) cooperating with the other to
furnish the other party with such necessary information and reasonable
assistance as the other party may reasonably request in connection with the
parties’ mutual cooperation in preparing any necessary filings or submissions of
information to any such Governmental Entity. Notwithstanding anything in this
Agreement to the contrary, the Company shall not agree or consent to dispose of,
license or hold separate any assets, or otherwise take to commit or take any
action that would limit Parent’s ability to retain the Company or any of its
Affiliates (or any of their respective businesses, product lines or assets) or
Parent or any of its Affiliates (or any of their respective businesses, product
lines or assets) or agree to alter or restrict the business or commercial
practices, including any terms or conditions of any Contracts, of the Company or
any of its Affiliates (or any of their respective businesses, product lines or
assets) without the prior written consent of Parent, in each case, in order to
obtain the consents, registrations, approvals, permits and authorizations
contemplated by this Section 5.03.

(b)    No Divestiture or Other Remedial Action. Notwithstanding anything in this
Agreement to the contrary, nothing contained in this Agreement shall be deemed
to require Parent or any Subsidiary or Affiliate thereof to agree to any action
to: (i) dispose of, license or hold separate any assets, or otherwise take or
commit to take any action that limits the freedom of action of Parent or any
Subsidiary or Affiliate thereof with respect to, or their ability to retain, the
Company or any of its Affiliates (or any of their respective businesses, product
lines or assets) or Parent or any of its Affiliates (or any of their respective
businesses, product lines or assets), or (ii) alter or restrict in any way the
business or commercial practices, including any terms or conditions of any
Contracts, of the Company or any of its Affiliates (or any of their respective
businesses, product lines or assets) or Parent or any of its Affiliates (or any
of their respective businesses, product lines or assets); provided, however,
that, if requested by a Governmental Entity in order to obtain consents,
registrations, approvals, permits or authorizations contemplated by this
Section 5.03, Parent shall agree to the disposal (and the Company shall agree to
do so after the Closing if requested by Parent) of (A) the Company’s MDS
business segment or (B) any assets of the Company or its Subsidiaries (but not
of Parent or its Affiliates) that do not relate to the sonobuoy business of the
Company or its Subsidiaries and that, individually or in the aggregate, are not
material in any respect to the Company and its Subsidiaries.

(c)    Litigation Not Required. Notwithstanding anything in this Agreement to
the contrary, Parent shall have the right, but not the obligation, to defend (or
initiate) any Proceeding instituted by a Governmental Entity (i) with respect to
the legality of the Merger under any Law, including any antitrust or competition
Law, or (ii) in order to overturn any regulatory action by any such Governmental
Entity to prevent consummation of the Merger or any of the other transactions
contemplated by this Agreement, including by defending any Proceeding in order
to avoid the entry of, or to have vacated, overturned or terminated, including
by appeal, any Order.

 

59



--------------------------------------------------------------------------------

(d)    Information. Without limiting the generality of Sections 5.01 and 5.02,
subject to applicable Laws relating to the exchange of information, the Company
and Parent each shall, and shall instruct its Representatives to, upon request
by the other, furnish the other with all information concerning itself and its
Subsidiaries, directors, officers and shareholders, and such other matters as
may be reasonably necessary or advisable in connection with the Proxy Statement,
the Parent Shareholder Circular or any other statement, filing, notice or
application made by or on behalf of Parent, the Company or any of their
respective Subsidiaries to any third party and/or any Governmental Entity in
connection with the Merger and the transactions contemplated by this Agreement.

(e)    Status. Subject to applicable Law and as required by any Governmental
Entity, the Company and Parent each shall keep the other apprised of the status
of matters relating to completion of the transactions contemplated by this
Agreement, including promptly furnishing the other with copies of notices or
other communications received by Parent or the Company, as the case may be, or
any of its Subsidiaries, from any third party and/or any Governmental Entity
with respect to the Merger and the other transactions contemplated by this
Agreement.

(f)    Regulatory Approvals.

(i)    HSR/Antitrust. Subject to the terms and conditions set forth in this
Agreement, without limiting the generality of the undertakings pursuant to this
Section 5.03, each of the Company and Parent agree (A) as promptly as
practicable but in no event later than ten (10) Business Days following the
execution and delivery of this Agreement, to file or cause to be filed with the
United States Federal Trade Commission and the Antitrust Division of the United
States Department of Justice the notification and report form, if any, required
for the Merger and the other transactions contemplated hereby and any
supplemental information requested in connection therewith and (B) as promptly
as practicable, to make, or cause to be made, any filing that may be necessary
or, in the reasonable opinion of Parent, advisable under any other antitrust or
competition Law and provide each and every Governmental Entity with jurisdiction
over enforcement of any antitrust or competition Law applicable to the Company,
its Subsidiaries or Parent all non-privileged information and documents that are
required or reasonably requested by any such Governmental Entity or by Parent
pursuant to applicable antitrust or competition Law in connection with
consummation of the Merger and the other transactions contemplated by this
Agreement.

(ii)    CFIUS. Subject to the terms and conditions set forth in this Agreement,
without limiting the generality of the undertakings pursuant to this
Section 5.03, Parent and the Company shall use their reasonable best efforts to
obtain the CFIUS Approval. Such reasonable best efforts shall include promptly

 

60



--------------------------------------------------------------------------------

after the date hereof preparing, prefiling, and then filing with CFIUS a joint
voluntary notice pursuant to the DPA with respect to the transactions
contemplated by this Agreement, and providing any additional or supplemental
information, certifications and agreements requested by CFIUS or any other
agency or branch of the U.S. government in connection with the CFIUS review or
investigation of the transactions contemplated by this Agreement within the
timeframes required by the DPA, unless CFIUS agrees in writing to an extension
of such timeframe; provided, however, that other than operating the Company and
its cleared Subsidiaries pursuant to the Special Security Agreement existing as
of the date hereof (“SSA”) of Parent or one of its Subsidiaries, neither Parent
nor any of its Subsidiaries shall be required to agree to take or commit to take
any action or agree to any mitigation under Section 721(l) of the DPA or the
NISPOM that are reasonably unacceptable to Parent or any of its Subsidiaries,
including any actions or mitigation that could reasonably be expected to limit
its freedom of action with respect to, or ability to retain, one or more of the
Company’s businesses or product lines; and provided, further, that in the event
that CFIUS notifies Parent, Merger Sub or the Company that CFIUS (A) has
completed its review or investigation and (B) intends to send a report to the
President of the United States recommending that the President suspend or
prohibit the Merger or any of the other transactions contemplated by this
Agreement, Parent and the Company may, at the discretion of Parent or the
Company, request a withdrawal of any filing or notification made to CFIUS. Each
party hereto shall afford the other the opportunity to review and comment in
advance on any submissions to CFIUS to be made by the submitting party, except
for personal identifier information or other information proprietary to the
submitting party.

(iii)    DDTC. Subject to the terms and conditions set forth in this Agreement,
without limiting the generality of the undertakings pursuant to this
Section 5.03, Parent and the Company shall use their reasonable best efforts to
prepare and submit, as promptly as practicable but in no event later than ten
(10) Business Days following the execution and delivery of this Agreement, the
Company’s notification to DDTC pursuant to Section 122.4(b) of ITAR, including
such information about the Company and its Affiliates as may be required, and to
prepare and submit any other information or agreement as may be required by DDTC
in connection with the transactions contemplated by this Agreement.

(iv)    NISPOM. Subject to the terms and conditions set forth in this Agreement,
without limiting the generality of the undertakings pursuant to this
Section 5.03, Parent and the Company shall use their reasonable best efforts to:

(A)    have the Company prepare and submit, at its sole expense, to the DSS and,
to the extent applicable, any other agency of the U.S. government, notification
of the Merger and the other relevant transactions contemplated hereby pursuant
to the NISPOM, and the Company shall reasonably cooperate with Parent in
requesting, at Parent’s

 

61



--------------------------------------------------------------------------------

sole expense, from the DSS approval to operate the business of the Company and
its cleared Subsidiaries pursuant to the SSA in accordance with NISPOM (“DSS
Approval”); and

(B)    take all steps advisable, necessary or desirable to obtain assurances,
reasonably deemed sufficient by Parent or one of its Subsidiaries, that
favorable National Interest Determinations in accordance with the NISPOM, or
similar determinations under any applicable national or industrial security
regulations of any federal Governmental Entity of the U.S. Government, will be
granted authorizing access to proscribed or other relevant information by the
Company and its cleared Subsidiaries following the Closing as may be necessary
for the Company and its cleared Subsidiaries to continue to perform their
Government Contracts.

Section 5.04. Access and Reports; Confidentiality.

(a)    Subject to applicable Law, upon reasonable notice, the Company shall (and
shall cause its Subsidiaries to) afford Parent’s and its Affiliates’ officers
and other authorized Representatives reasonable access, during normal business
hours throughout the period prior to the Effective Time, to its employees,
properties, books, Contracts and records and, during such period, the Company
shall (and shall cause its Subsidiaries to) furnish promptly to Parent all
information concerning its business, properties and personnel as may reasonably
be requested (including such information as Parent may request in accordance
with Section 5.03(c)); provided, however, that no investigation pursuant to this
Section 5.04 shall affect or be deemed to modify any representation or warranty
made by the Company herein; provided, further, that the foregoing shall not
require the Company to (i) permit any inspection, or to disclose any
information, that in the reasonable judgment of the Company would result in the
disclosure of any trade secrets of third parties or violate any of its
obligations to a third party with respect to confidentiality if the Company
shall have used commercially reasonable efforts to obtain the consent of such
third party to such inspection or disclosure, (ii) disclose any attorney-client
privileged information of the Company or any of its Subsidiaries or information
of the Company or any of its Subsidiaries subject to the work product doctrine,
(iii) permit any invasive environmental testing or sampling at any property or
(iv) take or allow any action that would unreasonably interfere with the
Company’s or any of its Subsidiaries’ business or operations. Except to the
extent already performed prior to the date of this Agreement, the Company shall
instruct its external auditors to provide any cooperation as Parent’s external
auditors may reasonably request as soon as practicable to agree on the necessary
processes and procedures that are required to be undertaken by each of them in
relation to the preparation of the Parent Shareholder Circular and any
information and comfort letters reasonably required in relation to the
preparation of the Parent Shareholder Circular. All requests for information
made pursuant to this Section 5.04 shall be directed to the executive officer or
other Person designated by the Company.

 

62



--------------------------------------------------------------------------------

(b)    Each of Parent and Merger Sub will comply with the terms and conditions
of that certain letter agreement, dated May 9, 2016, by and between Parent and
the Company (as may be amended from time to time, the “Confidentiality
Agreement”), and will hold and treat, and will cause their respective
Representatives to hold and treat, in confidence all documents and information
concerning the Company and its Subsidiaries furnished to Parent or Merger Sub in
connection with the transactions contemplated by this Agreement (including
pursuant to Section 5.04(a)) in accordance with the Confidentiality Agreement,
which Confidentiality Agreement shall remain in full force and effect in
accordance with its terms; provided, that in no event shall the terms of the
Confidentiality Agreement be deemed to prevent the disclosure of any information
by Parent (A) to the UKLA, (B) in the Merger Announcement or the Parent
Shareholder Circular (in the case of the Parent Shareholder Circular, to the
extent required in order for Parent to comply with the Listing Rules or any
other requirements of the UKLA or applicable Law), or (C) to the Placing Agent
in the Share Issuance in connection with the Equity Financing or to Parent’s
existing providers of debt finance in connection with the Merger and the
transactions contemplated by this Agreement.

Section 5.05. Stock Exchange Delisting. Prior to the Closing Date, the Company
shall cooperate with Parent and use reasonable best efforts to take or cause to
be taken all actions, and do or cause to be done all things, reasonably
necessary, proper or advisable on its part under applicable Law and rules and
policies of the NYSE to enable the delisting by the Surviving Corporation of the
Shares from the NYSE and the deregistration of the Shares under the Exchange Act
as promptly as practicable after the Effective Time (and, in any event, within
ten (10) days after the Closing Date).

Section 5.06. Publicity. Each of the Company and Parent shall issue its own
initial news release regarding the Merger, the form of which, in both cases,
shall be mutually agreed upon by the Company and Parent and, except with respect
to any action taken pursuant to Section 4.02, Section 5.02(e) or Section 7.01 or
in respect of the Share Issuance, thereafter neither the Company nor Parent (nor
any of their respective Affiliates) shall issue or disseminate any press release
or public announcement with respect to the Merger and/or the other transactions
contemplated by this Agreement without the consent of the other (such consent
not to be unreasonably withheld or delayed) and the Company and Parent shall
consult with each other prior to issuing and, to the extent practicable and
permitted by applicable Law, give each other the reasonable opportunity to
review and comment upon, any press releases or other public announcements with
respect to the Merger and the other transactions contemplated by this Agreement,
except where and to the extent any such press release or public announcement is
required by Law (including the Listing Rules and the UK Disclosure Guidance and
Transparency Rules) or by obligations pursuant to any listing agreement with or
rules of any national securities exchange (including the UKLA and the London
Stock Exchange) or any interdealer quotation service or by the request of any
Governmental Entity.

Section 5.07. Employee Matters.

(a)    Following the Effective Time and until the later of the first (1st)
anniversary of the Closing Date and December 31, 2018 (the “Continuation
Period”),

 

63



--------------------------------------------------------------------------------

Parent shall provide, or shall cause the Surviving Corporation to provide, each
individual who is employed by the Company or any of its Subsidiaries immediately
before the Effective Time (the “Company Employees”) and who continues employment
with the Company or any of its Subsidiaries during such time period with
compensation and benefits that are substantially comparable in the aggregate to
the compensation and benefits (including target cash incentive amounts but
excluding equity compensation incentives, severance payments and any
compensation or benefits triggered in whole or in part by the consummation of
the transactions contemplated hereby or other transactions that would constitute
a “change in control” or “change of control” or similar transaction for purposes
of a Company Benefit Plan or comparable plan) provided to such Company Employee
immediately prior to the Effective Time. The foregoing notwithstanding, and for
the avoidance of doubt, those individuals who are employed by MDS or otherwise
are transferred to a buyer in connection with a MDS Sale shall cease to be
Company Employees as of the closing of the MDS Sale, and the Continuation Period
with respect to such individuals shall, if not previously expired, expire on the
closing of the MDS Sale.

(b)    With respect to all plans (if any) maintained by Parent, the Surviving
Corporation or their respective Subsidiaries in which the Company Employees are
eligible to participate after the Closing Date (including any vacation and paid
time-off and severance plans), Parent, the Surviving Corporation and their
respective Subsidiaries, as applicable, shall cause each Company Benefit Plan or
comparable benefit plan to take into account each Company Employee’s service
with the Company or any of its Subsidiaries (as well as service with any
predecessor employer of the Company or any such Subsidiary, to the extent
service with the predecessor employer is recognized by the Company or such
Subsidiary) for purposes of determining such Company Employee’s eligibility to
participate and vesting in such plan (but not for accrual of benefits other than
determining the level of vacation pay accrual); provided, however, that such
service need not be considered to the extent that such recognition would result
in any duplication of benefits for the same period of service.

(c)    Without limiting the generality of Section 5.07(a), to the extent
permitted by applicable Law and the relevant insurance carriers, Parent shall,
or shall cause the Surviving Corporation to, waive any pre-existing condition
limitations, exclusions, actively-at-work requirements and waiting periods under
any welfare benefit plan maintained by Parent, the Surviving Corporation or any
of their respective Subsidiaries in which Company Employees (and their eligible
dependents) will be eligible to participate from and after the Effective Time,
except to the extent that such pre-existing condition limitations, exclusions,
actively-at-work requirements and waiting periods would not have been satisfied
or waived under the comparable Company Benefit Plan immediately prior to the
Effective Time. Parent shall, or shall cause the Surviving Corporation to,
recognize the dollar amount of all co-payments, deductibles and similar expenses
incurred by each Company Employee (and his or her eligible dependents) during
the calendar year in which the Effective Time occurs for purposes of satisfying
such year’s deductible and co-payment limitations under the relevant welfare
benefit plans in which they will be eligible to participate from and after the
Effective Time.

 

64



--------------------------------------------------------------------------------

(d)    The provisions of this Section 5.07 are solely for the benefit of the
parties to this Agreement, and no other Person (including any Company Employee
or any beneficiary or dependent thereof) shall be regarded for any purpose as a
third-party beneficiary of this Section 5.07, and no provision of this
Section 5.07 shall create such rights in any such Persons. No provision of this
Agreement shall be construed (i) as a guarantee of continued employment of any
Company Employee, (ii) to limit the right of Parent or the Surviving Corporation
to terminate the employment of any Company Employee or require Parent, the
Surviving Corporation or any of its Subsidiaries to provide any such employee
compensation or benefits for any period following any such termination, (iii) to
prevent the amendment, modification or termination of any Company Benefit Plan
after the Closing (in each case in accordance with the terms of the applicable
Company Benefit Plan) or (iv) as an amendment or modification of the terms of
any Company Benefit Plan.

Section 5.08. Expenses. Except as otherwise provided in this Agreement, whether
or not the Merger is consummated, all costs and expenses incurred in connection
with this Agreement and the Merger and the other transactions contemplated by
this Agreement shall be paid by the party incurring such expenses.

Section 5.09. Indemnification; Directors’ and Officers’ Insurance.

(a)    Parent shall, and shall cause the Surviving Corporation to, indemnify and
hold harmless each present and former director and officer of the Company and
its Subsidiaries (in each case, when acting in such capacity) (collectively, the
“Indemnified Parties”) to the fullest extent permitted under applicable Law from
and against any costs or expenses (including reasonable attorneys’ fees),
judgments, fines, losses, claims, damages or liabilities (collectively, “Costs”)
incurred in connection with any Proceeding arising out of or pertaining to
matters existing or occurring at or prior to the Effective Time relating to the
Indemnified Party’s service with, at the request of or for the benefit of the
Company or any of its Subsidiaries, including the transactions contemplated by
this Agreement.

 

65



--------------------------------------------------------------------------------

From and after the Effective Time, the Parent shall, and shall cause the
Surviving Corporation to, advance expenses to any Indemnified Party claiming
indemnification pursuant to this Section 5.09 as incurred to the fullest extent
permitted under applicable Law; provided, however, that such Indemnified Party
provides a written undertaking in form and substance reasonably satisfactory to
Parent to repay such advances if it is ultimately determined that such
Indemnified Party is not entitled to indemnification.

(b)    From and after the Effective Time, Parent shall cause the Surviving
Corporation to honor the provisions, to the extent they are enforceable under
applicable Law, regarding (i) exculpation of directors, (ii) limitation of
liability of directors and officers and (iii) advancement of expenses, in each
case, contained in the Company Articles of Incorporation, Company Code of
Regulations, the comparable organizational documents of any of the Company’s
Subsidiaries or any indemnification Contract between the applicable Indemnified
Party and the Company or any of its Subsidiaries immediately prior to the
Effective Time.

(c)    From and after the Effective Time, Parent shall cause the Surviving
Corporation to maintain for a period of at least six (6) years following the
Effective Time directors’ and officers’ liability insurance and fiduciary
liability insurance policies (collectively, “D&O Insurance”) from an insurance
carrier with the same or better credit rating as the Company’s current insurance
carrier with benefits, levels of coverage and terms and conditions that are at
least as favorable as the Company’s D&O Insurance existing immediately prior to
the Effective Time with respect to matters existing or occurring at or prior to
the Effective Time, including for acts or omissions in connection with this
Agreement and the consummation of the transactions contemplated by this
Agreement. Notwithstanding the foregoing, in no event shall Parent or the
Surviving Corporation be required to expend for any year of such D&O Insurance
coverage an annual premium amount greater than three hundred percent (300%) of
the annual premium paid by the Company for D&O Insurance for the fiscal year
immediately prior to the Effective Time (such amount, the “Maximum Annual
Premium”). The Company represents and warrants that the annual premium paid by
the Company for D&O Insurance for the fiscal year immediately prior to the
Effective Time is set forth in Section 5.09(c) of the Company Disclosure Letter.
If the annual premiums of such D&O Insurance coverage exceed the Maximum Annual
Premium, Parent and the Surviving Corporation shall obtain a policy with the
greatest coverage available for a an annual premium not exceeding the Maximum
Annual Premium.

(d)    Notwithstanding Section 5.09(c), the Company may in its sole discretion
obtain, prior to the Effective Time, six (6) year pre-paid “tail” insurance
coverage, at an aggregate cost no greater than six (6) times the Maximum Annual
Premium, providing for D&O Insurance not less favorable than that described in
Section 5.09(c). If the Company has obtained such policy pursuant to this
Section 5.09(d), Parent will cause such policy to be maintained in full force
and effect for its full term and cause all obligations thereunder to be honored
by the Surviving Corporation, and Parent will have no further obligation to
purchase or pay for insurance pursuant to Section 5.09(c).

 

66



--------------------------------------------------------------------------------

(e)    If the Surviving Corporation or any of its successors or assigns
(i) consolidates or merges with or into any other Person and is not the
continuing or surviving corporation or entity of such consolidation or merger or
(ii) transfers all or substantially all of its properties and assets to any
Person, then, and in each such case, Parent shall cause proper provisions to be
made so that the successors and assigns of the Surviving Corporation shall
assume and comply with all of the obligations set forth in this Section 5.09.

(f)    The provisions of this Section 5.09 are intended to be for the benefit
of, and shall be enforceable by, each of the Indemnified Parties. The
obligations of Parent and the Surviving Corporation in this Section 5.09 will
not be terminated or modified in any manner which could adversely affect any
Indemnified Party without the consent of such Indemnified Party.

(g)    The rights of the Indemnified Parties under this Section 5.09 shall be in
addition to, and not in limitation of, any rights such Indemnified Parties may
have under the Company Articles of Incorporation, the Company Code of
Regulations or any of the comparable organizational documents of any of the
Company’s Subsidiaries, or under any applicable Contracts or Law.

Section 5.10. Rule 16b-3. Prior to the Effective Time, the Company shall take
such steps as may be reasonably necessary or advisable to cause any dispositions
of Company equity securities (including derivative securities) pursuant to the
transactions contemplated by this Agreement by each individual who is subject to
the reporting requirements of Section 16(a) of the Exchange Act with respect to
the Company to be exempt under Rule 16b-3 promulgated under the Exchange Act.

Section 5.11. Written Consents, Resolutions and Other Materials .

(a)    Immediately following the execution of this Agreement, Parent shall cause
Ultra Electronics Defense, Inc., the sole shareholder of Merger Sub, to execute
and deliver, in accordance with applicable Law and in its capacity as the sole
shareholder of Merger Sub, a written consent adopting this Agreement.

(b)    Promptly following the date hereof, Parent shall make available to the
Company true and complete copies of (i) the resolutions described in Sections
3.02(b)(ii) and 3.02(b)(iii) and (ii) the written consent described in
Section 5.11(a).

(c)    Promptly following the date hereof, the Company shall make available to
Parent true and complete copies of (i) the resolutions described in
Section 3.01(d)(ii) and (ii) the opinions described in Section 3.01(u) for
informational purposes only.

Section 5.12. Merger Sub and Surviving Corporation Compliance. Parent shall
cause Merger Sub and the Surviving Corporation to comply with all of its
obligations under this Agreement, and Merger Sub shall not engage in any
activities of any nature except as provided in or contemplated by this
Agreement.

 

67



--------------------------------------------------------------------------------

Section 5.13. Takeover Statutes. If any Takeover Statute is or may become
applicable to the Merger or the other transactions contemplated by this
Agreement, Parent, Merger Sub, the Company and their respective boards of
directors shall grant such reasonable approvals and take such reasonable actions
as are necessary so that such transactions may be consummated as promptly as
practicable on the terms contemplated by this Agreement and otherwise act to
eliminate or minimize the effects of such statute or regulation on such
transactions.

Section 5.14. Control of Operations. Without limiting any party’s rights or
obligations under this Agreement, the parties understand and agree that
(a) nothing contained in this Agreement will give any party hereto, directly or
indirectly, the right to control or direct any other party’s operations prior to
the Effective Time and (b) prior to the Effective Time, each party will
exercise, consistent with the terms and conditions of this Agreement, complete
control and supervision over its operations.

Section 5.15. Resignation of Directors and Officers. The Company will cause each
of the directors and officers of the Company and its Subsidiaries requested by
Parent in writing to the Company not later than ten (10) Business Days prior to
the Closing Date to submit at the Closing a letter of resignation in form
reasonably satisfactory to Parent and effective on or before the Effective Time.
Notwithstanding the foregoing, the Company will not be in breach of this
Section 5.15 if it fails to obtain the resignation of any such director or
officer if Parent will have the power, directly or indirectly, to remove any
such Person from his or her position as a director or officer without cause
immediately after the Effective Time.

Section 5.16. Transaction Litigation. The Company and Parent shall promptly
notify each other of, and shall give each other the opportunity to participate
in the defense, settlement and/or prosecution of, any Proceeding (including
derivative claims) brought by any of the Company Shareholders against the
Company and/or members of the Company Board relating to the Merger or the other
transactions contemplated by this Agreement (collectively, “Transaction
Litigation”); provided, however, that (a) the parties shall keep each other
reasonably informed with respect to the status of any Transaction Litigation
brought against such party, and (b) the Company shall not compromise, settle,
come to an arrangement regarding or agree to compromise, settle or come to an
arrangement regarding any Transaction Litigation or consent to the same, without
the prior written consent of Parent (not to be unreasonably withheld,
conditioned or delayed).

Section 5.17. Government Contracts.

(a)    With respect to any Government Contract to which the Company or any of
its Subsidiaries is a party, if a “Responsible Contracting Officer” (as that
term is defined in FAR 42.1202) for the United States government determines
before the Closing that there are any issues related to the transactions
contemplated by this Agreement that should be addressed in a formal agreement
between the Company or any of its Subsidiaries and the United States government
(including pursuant to FAR

 

68



--------------------------------------------------------------------------------

42.12), the Company and Parent shall, and, if applicable, the Company shall
cause the applicable Subsidiary of the Company to, prepare (with Parent’s
assistance) the required agreement within a reasonable time following the
Effective Time, which shall be submitted by the Company to the Responsible
Contracting Officer, for the United States government. Each party shall provide
to the others promptly any information with respect to such party that may be
required in connection with preparing, processing, entering into and completing
the agreement. Each party shall each use reasonable best efforts to obtain all
consents, approvals and waivers required for the purpose of processing, entering
into, and completing the agreement with respect to the Government Contracts,
including responding to any requests for information by the U.S. Government with
regard to such agreement.

(b)    With respect to any Government Contract set forth in Section 3.01(y)(i)
of the Company Disclosure Letter, at Parent’s reasonable request, the Company
shall, or, if applicable, cause its Subsidiary to, communicate to each
Responsible Contracting Officer for the United States government the fact that
the transactions contemplated by this Agreement are pending. Such communications
shall be made as soon as practicable after the date hereof and prior to the
Closing Date and shall be made in such manner as Parent reasonably determines to
be appropriate to preserve the Company’s or its applicable Subsidiary’s
relationship with such Responsible Contracting Officers for the United States
government.

Section 5.18. Notification of Certain Matters. Each party hereto shall give
prompt written notice to the other of (a) any notice or other communication
received by such party from any Governmental Entity in connection with the
Merger or the other transactions contemplated hereby or from any Person alleging
that the consent of such Person is or may be required in connection with the
Merger or the other transactions contemplated hereby, or (b) to the Knowledge of
such party, the occurrence, or non-occurrence, of any change or event that,
individually or in the aggregate, would reasonably be expected to cause any
condition to the obligations of any party to effect the Merger set forth in
ARTICLE VI not to be satisfied; provided, however, that (i) the delivery of any
notice pursuant to this Section 5.18 shall not cure any breach of any
representation or warranty, breach of covenant or failure to satisfy the
conditions to the obligations of the parties under this Agreement or otherwise
limit or affect the remedies available hereunder to the party receiving such
notice and (ii) a failure to comply with clause (b) of this Section 5.18 will
not be deemed to be a breach of this Agreement.

Section 5.19. Sale of MDS.

(a)    The parties hereto shall cooperate with one another, following the date
of this Agreement, to arrange for the sale, whether by merger, acquisition or
otherwise, after the Effective Time of MDS (such a sale solely of MDS, a “MDS
Sale”), and achieve a tax efficient disposition of MDS. Without limiting the
generality of the foregoing, the Company shall, and shall cause its Subsidiaries
and shall use its reasonable best efforts to cause its and their respective
Representatives to, (i) provide to Parent and prospective purchasers of MDS
approved by Parent who have signed or will sign confidentiality agreements in
form reasonably acceptable to Parent and the Company (the “Prospective
Purchasers”) reasonable access, subject to

 

69



--------------------------------------------------------------------------------

Section 5.04(a), to the Company and its Subsidiaries and their facilities, books
and records (including copies of Tax Returns and supporting work schedules and
such other financial, Tax and operating data, including information regarding
tax basis of the assets and stock of each of the Company’s Subsidiaries and any
net operating losses and current year income) and other information relating to
MDS and, to the extent applicable, the Company and its Subsidiaries, (ii) make
employees of the Company and its Subsidiaries reasonably available to Parent,
Prospective Purchasers and their respective Representatives, subject to
Section 5.04(a), to provide additional information and explanation as may be
reasonably requested of any materials provided hereunder and to facilitate
discussions regarding employment of such employees following the MDS Sale,
(iii) in anticipation of, and prior to, signing the definitive purchase
agreement with respect to a MDS Sale with a Prospective Purchaser, facilitate
customary pre-signing calls between such Prospective Purchaser and the material
customers and suppliers of MDS to assist with due diligence by such Prospective
Purchaser (it being understood that the Company shall have the option to, at its
sole discretion, participate in all such calls), (iv) make available an
electronic data room and contribute information relating to MDS as may be
reasonably requested by Parent or the Prospective Purchasers, (iv) cause its and
its Subsidiaries’ officers and employees to provide assistance reasonably
requested by Parent in Parent’s preparation and negotiation of the definitive
purchase agreement, including appropriate covenants, representations, warranties
and disclosure schedules and customary ancillary agreements, and (v) take such
additional actions as reasonably requested by Parent in connection with the
foregoing (which shall include providing such information as may be reasonably
requested by Parent in connection with any announcement it is required to issue
in respect of the MDS Sale in compliance with the Listing Rules).

(b)    Notwithstanding the foregoing, nothing in Section 5.19(a) shall require
the Company, any of its Subsidiaries or any of their respective Affiliates or
Representatives to (i) enter into any Contract in connection with the MDS Sale
(other than a non-disclosure agreement with a Prospective Purchaser, to the
extent that it does not have one), (ii) provide any cooperation, or take any
action, that would reasonably be expected to cause the Company, any of its
Subsidiaries or any of their respective Affiliates or Representatives to incur
any actual or potential material liability, (iii) provide any cooperation, or
take any action, that the Company reasonably determines would be expected to
result in a violation of a confidentiality agreement or any other material
Contract or the loss of any attorney-client privilege, privilege under the work
product doctrine or any other similar privilege, (iv) provide any cooperation,
or take any action, that would reasonably be expected to materially interfere
with the business or operations of the Company, any of its Subsidiaries or any
of their respective Affiliates or Representatives, (v) provide any cooperation,
or take any action, that would reasonably be expected to prevent, materially
delay or impair the ability of the Company, Parent or Merger Sub to consummate
the Merger and the other transactions contemplated by this Agreement, (vi) make
any representation or warranty with respect to MDS or in connection with the MDS
Sale or (vii) cause any member of the Company Board or of any similar governing
body of any of the Company’s Subsidiaries or the Company and its Subsidiaries
respective

 

70



--------------------------------------------------------------------------------

Affiliates or Representatives to adopt or approve any written consent,
resolution or similar approval with respect to the MDS Sale or any Contracts
entered into in connection with the MDS Sale.

Section 5.20. Equity Financing. Parent shall use its reasonable best efforts to
take, or cause to be taken, all actions and shall use its reasonable best
efforts to do, or cause to be done, all things necessary to obtain, and close on
or prior to the Closing Date, the Equity Financing. Parent shall not, without
the prior written consent of the Company (which consent shall not be
unreasonably withheld or delayed), agree to any amendment or modification of the
Placing Agreement that materially and adversely affects the ability of Parent to
receive the Equity Financing required to consummate the Merger and the other
transactions expressly contemplated hereby to be effected at the Closing. Parent
and Merger Sub acknowledge and agree that obtaining the Equity Financing is not
a condition to Parent’s and Merger Sub’s obligations to consummate the Merger
and the other transactions contemplated by this Agreement.

Section 5.21. Letters of Credit; Company Credit Facilities. Prior to the Closing
and as promptly as practicable following the date hereof, the Company shall, and
shall cause its Subsidiaries and its and its Subsidiaries’ respective
Representatives to, use commercially reasonable efforts to cooperate with
Parent, in connection with facilitating (a) the replacement (effective as of the
Closing Date) of all outstanding letters of credit of the Company or any its
Subsidiaries issued under the Company’s existing credit facility with BMO Harris
Bank N.A. (such letters of credit, the “Existing Letters of Credit”) with
letters of credit issued under Parent’s credit facility and (b) the payoff of
other credit facilities of the Company and its Subsidiaries as of the Closing
Date and, as applicable, release of Liens thereunder and receipt of
documentation confirming same. Such cooperation shall include facilitating the
direct contact between Parent and parties under credit facilities of the Company
and its Subsidiaries, the beneficiaries of the Existing Letters of Credit with
the Parent and its Representatives, as well as direct contact between such
beneficiaries and the Parent’s lenders, in all such cases upon reasonable
advance notice.

ARTICLE VI

CONDITIONS

Section 6.01. Conditions to Each Party’s Obligation to Effect the Merger. The
respective obligation of each party hereto to effect the Merger is subject to
the satisfaction or (to the extent permitted by Law) waiver at or prior to the
Closing of each of the following conditions:

(a)    Company Shareholder Approval. This Agreement shall have been duly adopted
by the holders of Shares constituting the Company Requisite Vote;

(b)    Parent Shareholder Resolution. The Parent Shareholder Resolution shall
have been duly passed by a vote of the Parent Shareholders constituting the
Parent Requisite Vote;

 

71



--------------------------------------------------------------------------------

(c)    No Orders. No Governmental Entity of competent jurisdiction shall have
enacted, entered, promulgated or enforced any Law, executive order, ruling,
injunction, or other order (whether temporary, preliminary or permanent)
(collectively, “Orders”) that is in effect and restrains, enjoins or otherwise
prohibits the consummation of the Merger;

(d)    Investment Canada Act and Antitrust Clearance. (i) The waiting or other
time periods applicable to the consummation of the Merger under the Investment
Canada Act (or any extension thereof) shall have expired, lapsed or been
terminated and any applicable regulatory clearance shall have been obtained,
(ii) the waiting period applicable to the consummation of the Merger under the
HSR Act (or any extension thereof) shall have expired or early termination
thereof shall have been granted, (iii) all applicable waiting and other time
periods applicable to the consummation of the Merger under the antitrust or
competition Laws of each Applicable Jurisdiction shall have expired, lapsed or
been terminated (as appropriate) and all antitrust or competition regulatory
clearances applicable to the consummation of the Merger in each Applicable
Jurisdiction shall have been obtained, in each case unless waived by Parent in
its sole discretion, and (iv) any agreement with a Governmental Entity not to
consummate the Merger, which agreement shall have been entered into with the
prior written consent of both the Company and Parent, shall have expired or been
terminated;

(e)    CFIUS Approval. The CFIUS Approval shall have been obtained;

(f)    DSS Approval. The DSS Approval shall have been obtained; and

(g)    DDTC. Any applicable prior notice period under ITAR relating to the
Merger and the other transactions contemplated by this Agreement shall have
expired or otherwise been waived by DDTC.

Section 6.02. Additional Conditions to Obligations of Parent and Merger Sub. The
obligations of Parent and Merger Sub to effect the Merger are further subject to
the satisfaction or (to the extent permitted by Law) waiver at or prior to the
Closing of each of the following conditions:

(a)    Representations and Warranties. Each of (i) the representations and
warranties of the Company set forth in the second sentence of Section 3.01(b)
(Subsidiaries), Section 3.01(c) (Capital Structure), Section 3.01(d)(i)
(Authority) and Section 3.01(t) (Brokers and Other Advisors) shall be true and
correct in all respects as of the date of this Agreement and as of the Closing
Date as though made on and as of such date (except for any such representation
or warranty that is expressly made as of a specified date (including the date of
this Agreement) in which case such representation or warranty shall be true and
correct only as of such specified date), except, in the case of Section 3.01(b)
or Section 3.01(c), for de minimis inaccuracies, (ii) the representation and
warranty set forth in Section 3.01(g)(i) (Absence of Certain Changes or Events)
shall be true and correct in all respects as of the date of this Agreement and
as of the Closing Date as though made on and as of such date, (iii) the

 

72



--------------------------------------------------------------------------------

representations and warranties of the Company set forth in Section 3.01(d)(ii)
and (iii)(A) (Authority; Noncontravention) shall be true and correct in all
material respects (disregarding all qualifications or limitations as to
“materiality”, “Material Adverse Effect” or words of similar import set forth
therein) as of the date of this Agreement and as of the Closing Date as though
made on and as of such date (except for any such representation or warranty that
is expressly made as of a specific date (including the date of this Agreement,
in which case such representation or warranty shall be true and correct only as
of such specific date), and (iv) the representations and warranties of the
Company set forth in Section 3.01 (other than the representations and warranties
referred to in the foregoing clauses (i), (ii) and (iii)) shall be true and
correct in all respects (disregarding all qualifications or limitations as to
“materiality”, “Material Adverse Effect” and words of similar import set forth
therein) as of the date of this Agreement and as of the Closing Date as though
made on and as of such date (except for any such representation or warranty that
is expressly made as of a specified date (including the date of this Agreement),
in which case such representation or warranty shall be true and correct only as
of such specified date), except, in the case of this clause (iv) only, where the
failure of such representations and warranties to be so true and correct has not
had and would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect;

(b)    Performance of Obligations of the Company. The Company shall have
performed in all material respects all obligations required to be performed by
it under this Agreement on or prior to the Closing Date; and

(c)    Certificate. Parent shall have received a certificate of the Chief
Executive Officer or the Chief Financial Officer of the Company, certifying that
the conditions set forth in Section 6.02(a) and (b) have been satisfied.

Section 6.03. Additional Conditions to Obligation of the Company. The obligation
of the Company to effect the Merger is further subject to the satisfaction or
(to the extent permitted by Law) waiver on or prior to the Closing of the
following conditions:

(a)    Representations and Warranties. Each of (i) the representations and
warranties of Parent and Merger Sub set forth in Section 3.02(b)(i) (Authority)
shall be true and correct in all respects as of the date of this Agreement and
as of the Closing Date as though made on and as of such date (except for any
such representation or warranty that is expressly made as of a specified date
(including the date of this Agreement) in which case such representation or
warranty shall be true and correct only as of such specified date) except for de
minimis inaccuracies and (ii) the representations and warranties of Parent and
Merger Sub set forth in Section 3.02 (other than the representations and
warranties referred to in the foregoing clause (i)) shall be true and correct in
all respects (disregarding all qualifications or limitations as to
“materiality”, “material adverse effect” and words of similar import set forth
therein) as of the date of this Agreement and as of the Closing Date as though
made on and as of such date (except for any such representation or warranty that
is expressly made as of a specified date (including the date of this Agreement)
in which

 

73



--------------------------------------------------------------------------------

case such representation or warranty shall be true and correct only as of such
specified date), except in the case of this clause (ii) only, where the failure
to such representations and warranties to be so true and correct has not had and
would not reasonably be expected to have, individually or in the aggregate, a
material adverse effect on Parent or Merger Sub’s ability to consummate the
transactions contemplated by this Agreement;

(b)    Performance of Obligations of Parent and Merger Sub. Each of Parent and
Merger Sub shall have performed in all material respects all obligations
required to be performed by it under this Agreement at or prior to the Closing
Date; and

(c)    Certificate. The Company shall have received a certificate of the Chief
Executive Officer or the Chief Financial Officer (or comparable officer) of
Parent, certifying that the conditions set forth in Section 6.03(a) and (b) have
been satisfied.

ARTICLE VII

TERMINATION

Section 7.01. Termination. This Agreement may be terminated and the Merger may
be abandoned at any time prior to the Effective Time, whether before or after
(except as set forth below) the Company Requisite Vote is obtained:

(a)    by mutual written consent of Parent and the Company;

(b)    by either Parent or the Company:

(i)    if the Merger shall not have been consummated on or before January 31,
2018 (such date or such later date, if any, as provided in the proviso of this
Section 7.01(b)(i), the “Termination Date”); provided, however, that if any of
the conditions set forth in Section 6.01(c) (solely with respect to any Order
entered pursuant to the HSR Act or any other applicable antitrust or competition
Law) or Section 6.01(d), 6.01(e), 6.01(f) or 6.01(g) shall not have been
satisfied as of January 31, 2018 (or, if the extension described in clause
(x) of this Section 7.01(b)(i) has occurred, March 31, 2018), (x) either Parent
or the Company may extend the Termination Date to March 31, 2018 and
(y) following any extension described in clause (x) of this Section 7.01(b)(i),
Parent, in its sole discretion, may further extend the Termination Date to
July 31, 2018; provided, further, that the right to terminate this Agreement
pursuant to this Section 7.01(b)(i) shall not be available to any party if such
party (or, in the case of Parent, Merger Sub) has materially breached its
obligations under this Agreement in a manner that shall have been the principal
cause of or resulted in the failure of a condition to any party’s obligation to
effect the Merger on or prior to such date;

(ii)    if at the Company Shareholders Meeting (or any adjournment or
postponement thereof), a proposal to adopt this Agreement shall have been voted
upon by the Company Shareholders and the Company Requisite Vote shall not have
been obtained;

 

74



--------------------------------------------------------------------------------

(iii)    if at the Parent Shareholders Meeting (or any adjournment or
postponement thereof), the Parent Shareholder Resolution shall have been voted
upon by the Parent Shareholders and the Parent Requisite Vote shall not have
been obtained;

(iv)    if any Order permanently restraining, enjoining or otherwise prohibiting
consummation of the Merger shall have become final and non-appealable; provided,
however, that a party may not terminate this Agreement pursuant to this
Section 7.01(b)(iv) if such party (or, in the case of Parent, Merger Sub) has
not complied in all material respects with its obligations under Section 5.03.

(c)    by the Company:

(i)    at any time prior to obtaining the Company Requisite Vote and, subject to
the Company being in compliance in all respects with Section 4.02, in order to
accept a Superior Proposal and enter into an acquisition agreement providing for
such Superior Proposal, in accordance with Section 4.02, concurrently with such
termination;

(ii)    (A) if the Parent Board shall have effected a Parent Adverse
Recommendation Change or (B) if (1) the Parent Shareholders Meeting shall not
have been convened or (2) the Parent Shareholders Meeting shall have been
convened without a vote on the Parent Shareholder Resolution by the Parent
Shareholders having taken place, in the case of the foregoing clauses (1) and
(2), by January 24, 2018 and in circumstances where Parent has not effected a
Parent Adverse Recommendation Change; provided, however, that, with respect to
each of Section 7.01(c)(ii)(A) and 7.01(c)(ii)(B), the Company shall not have
the right to terminate this Agreement pursuant to this Section 7.01(c)(ii) if
the Parent Requisite Vote shall have been obtained;

(iii)    if Parent or Merger Sub shall have breached any of their respective
representations or warranties or failed to perform any of their respective
covenants or other agreements contained in this Agreement, where such breach or
failure to perform (A) would give rise to the failure of a condition set forth
in Section 6.03(a) or 6.03(b) and (B) such breach is incapable of being cured
or, if capable of being cured, is not cured prior to the earlier of (1) the
forty-fifth (45th) day after written notice thereof is given by the Company to
Parent and (2) the Termination Date; provided, however, that the Company shall
not have the right to terminate this Agreement pursuant to this
Section 7.01(c)(iii) if the Company is then in material breach of this Agreement
such that any of the conditions set forth in Section 6.02(a) or 6.02(b) would
not be satisfied;

 

75



--------------------------------------------------------------------------------

(d)    by Parent:

(i)    (A) if the Company Board shall have effected a Company Adverse
Recommendation Change or (B) if the Company shall have breached or been deemed
to have breached (as provided in the last sentence of Section 4.02(a))
Section 4.02(a) in any material respect; provided, however, that, with respect
to each of Section 7.01(d)(i)(A) and 7.01(d)(i)(B), Parent shall not have the
right to terminate this Agreement pursuant to this Section 7.01(d)(i) if the
Company Requisite Vote shall have been obtained;

(ii)    if the Company shall have breached any of its representations or
warranties or failed to perform any of its covenants or other agreements
contained in this Agreement, where such breach or failure to perform (A) would
give rise to the failure of a condition set forth in Section 6.02(a) or 6.02(b)
and (B) such breach is incapable of being cured, or if capable of being cured,
is not cured prior to the earlier of (1) the forty-fifth (45th) day after
written notice thereof is given by Parent to the Company and (2) the Termination
Date; provided, however, that Parent shall not have the right to terminate this
Agreement pursuant to this Section 7.01(d)(ii) if either Parent or Merger Sub is
then in material breach of this Agreement such that any of the conditions set
forth in Section 6.03(a) or 6.03(b) would not be satisfied; or

(iii)    by Parent in its sole discretion if any Governmental Entity shall
institute any Proceeding challenging the validity or legality of, or seeking to
restrain the consummation of, the transactions contemplated by this Agreement.

Section 7.02. Effect of Termination and Abandonment. In the event of termination
of this Agreement and the abandonment of the Merger as provided in Section 7.01,
written notice thereof shall be given to the other parties hereto, specifying
the provision hereof pursuant to which such termination is made, and this
Agreement shall forthwith become void and of no effect, except as provided in
the provisions of Section 5.04(b) (Access and Reports; Confidentiality),
Section 5.08 (Expenses), this Section 7.02, Section 7.03 (Termination Fee),
Section 7.04 (Parent Termination Fee), Section 7.05 (VAT), Section 7.06 (Costs
and Expenses), Section 7.07 (Limitation) and ARTICLE VIII (Miscellaneous) and
the Confidentiality Agreement, all of which shall survive such termination;
provided, however, that no such termination shall relieve any party hereto of
any liability for damages to any other party hereto resulting from any Willful
Breach by such party prior to such termination, and the aggrieved party will be
entitled to all rights and remedies available at law or in equity (including, in
the case of a Willful Breach by Parent or Merger Sub, the right of the Company
to pursue damages, which shall include the loss to the holders of Shares and
awards granted pursuant to the Company Equity Award Plans of the economic
benefits of the Merger, including the loss of any premium associated with any
amounts that would have been received by such holders in connection with the
consummation of the transactions contemplated hereby had such transactions been
consummated in accordance with the terms hereof, it being understood that the
Company (but not any holders of Shares or awards granted pursuant to the Company
Equity Award Plans) shall be entitled to pursue damages for such losses and to
enforce the right to recover such losses on behalf of such holders in its sole
and absolute discretion, and any amounts

 

76



--------------------------------------------------------------------------------

recovered in connection therewith shall be paid to the Company). The parties
hereto acknowledge and agree that nothing in this Section 7.02 shall be deemed
to affect their right to specific performance under Section 8.11.

Section 7.03. Termination Fee.

(a)    The Company shall pay Parent (or its designee) a fee equal to $7,500,000
(the “Termination Fee”) if:

(i)    this Agreement is terminated by the Company pursuant to
Section 7.01(c)(i);

(ii)    after the date of this Agreement and prior to the date of the Company
Shareholders Meeting (or the date of any postponement or adjournment thereof, if
applicable), a bona fide Acquisition Proposal shall have been publicly announced
or otherwise publicly disclosed and not have been withdrawn prior to the date of
the Company Shareholders Meeting (or the date of any postponement or adjournment
thereof, if applicable) and thereafter (A) this Agreement is terminated by
Parent or the Company pursuant to Section 7.01(b)(ii), and (B) (1) within twelve
(12) months after such termination, the Company enters into a definitive
agreement to consummate an Acquisition Proposal and such Acquisition Proposal is
subsequently consummated or (2) an Acquisition Proposal is otherwise consummated
within twelve (12) months after such termination; or

(iii)    after the date of this Agreement and prior to the Termination Date, a
bona fide Acquisition Proposal shall have been publicly announced or otherwise
disclosed to the Company Board and not have been withdrawn as of the Termination
Date and the Company, as of the Termination Date, shall have been in breach of
this Agreement such that Parent could have terminated this Agreement pursuant to
Section 7.01(d)(ii) and thereafter (A) this Agreement is terminated by Parent or
the Company pursuant to Section 7.1(b)(i), and (B) (i) within twelve (12) months
after such termination, the Company enters into a definitive agreement to
consummate an Acquisition Proposal and such Acquisition Proposal is subsequently
consummated or (2) an Acquisition Proposal is otherwise consummated within
twelve (12) months after such termination; or

(iv)    this Agreement is terminated by Parent pursuant to Section 7.01(d)(i)(A)
or 7.01(d)(i)(B).

(b)    The Termination Fee shall be paid by wire transfer of immediately
available funds to an account designated by Parent (x) in the case of
Section 7.03(a)(i), simultaneously with the termination of this Agreement
pursuant to Section 7.01(c)(i), (y) in the case of Section 7.03(a)(ii) or
7.03(a)(iii), on the date of consummation of such Acquisition Proposal and
(z) in the case of Section 7.03(a)(iv), within three (3) Business Days of the
termination of this Agreement pursuant to Section 7.01(d)(i)(A) or
7.01(d)(i)(B), it being understood that in no event shall the Company be
required to pay the Termination Fee on more than one occasion. Parent

 

77



--------------------------------------------------------------------------------

shall provide to the Company notice designating an account for purposes of
payment of the Termination Fee within forty-eight (48) hours of a request by the
Company to provide such information. For purposes of this Section 7.03, the term
“Acquisition Proposal” shall have the meaning assigned to such term in Annex I,
except that all references to fifteen percent (15%) therein shall be deemed to
be references to fifty percent (50%) and shall exclude a MDS Sale.

Section 7.04. Parent Termination Fee. Parent shall pay to the Company a fee
equal to $7,500,000 (provided, however, that nothing in this Agreement shall
require Parent to pay any amount which is in excess of that which is permitted
to be paid without the prior approval of Parent Shareholders pursuant to LR
10.2.7R of the Listing Rules and, accordingly, that such fee shall be reduced to
the extent necessary to ensure prior Parent Shareholder approval of the payment
of such fee is not required pursuant to LR 10.2.7R of the Listing Rules) (the
“Parent Termination Fee”) if this Agreement is terminated by (a) either Parent
or the Company pursuant to Section 7.01(b)(iii) or (b) by the Company pursuant
to Section 7.01(c)(ii)(A) or 7.01(c)(ii)(B). The Parent Termination Fee shall be
paid by wire transfer of immediately available funds within three (3) Business
Days of the termination of this Agreement pursuant to Section 7.01(b)(iii),
7.01(c)(ii)(A) or 7.01(c)(ii)(B), as applicable, it being understood that in no
event shall Parent be required to pay the Parent Termination Fee on more than
one occasion. The Company shall provide to Parent notice designating an account
for purposes of payment of the Parent Termination Fee within forty-eight
(48) hours of a request by Parent to provide such information.

Section 7.05. VAT. The parties anticipate that the Termination Fee and the
Parent Termination Fee, if paid, being liquidated damages and compensatory in
nature, shall not be treated, in whole or in part, as consideration for a supply
for VAT purposes. However, if the Termination Fee or the Parent Termination Fee,
as applicable, is or is deemed to be consideration, in whole or in part, for a
supply for VAT purposes, then the amount of the Termination Fee or the Parent
Termination Fee, as applicable, shall be reduced by an amount such that the sum
payable by Parent or the Company, as applicable, when aggregated with any VAT in
respect thereof which is not eligible for recovery through either a VAT return
or by a claim under the 13th directive, shall be equal to the amount of the
Termination Fee or the Parent Termination Fee, as applicable, that would be
payable but for this Section 7.05. Such adjusting payment or payments as may be
required between the parties to give effect to this Section 7.05 shall be made
as soon as reasonably practicable.

Section 7.06. Costs and Expenses. Each party acknowledges that the agreements
contained in this ARTICLE VII are an integral part of the transactions
contemplated by this Agreement and that, without these agreements, such party
would not enter into this Agreement. Accordingly, if the applicable party fails
promptly to pay any amount due pursuant to this ARTICLE VII, such party shall
also pay any reasonable out-of-pocket costs, fees and expenses incurred by the
other party (including reasonable legal fees and expenses) in connection with a
legal action to enforce this Agreement that results in a final non-appealable
judgment for such amount against the party failing to promptly pay such amount.
Any amount not paid when due pursuant to this ARTICLE VII shall bear interest
from the date such amount is due until the date paid at a rate equal to the
prime rate as published in The Wall Street Journal, Eastern Edition, in effect
on the date of such payment.

 

78



--------------------------------------------------------------------------------

Section 7.07. Limitation.

(a)    The parties agree and understand that in no event shall the Company be
required to pay the Termination Fee on more than one occasion and in no event
shall Parent be required to pay the Parent Termination Fee on more than one
occasion. Notwithstanding anything to the contrary in this Agreement, if Parent
or its designee, as applicable, receives the Termination Fee from the Company
pursuant to Section 7.03(a) or if the Company receives the Parent Termination
Fee from Parent pursuant to Section 7.04, such payment, together with the costs,
fees or expenses payable pursuant to Section 7.06, shall be the sole and
exclusive remedy of the receiving party against the paying party and its
Subsidiaries and their respective former, current or future partners,
stockholders, managers, members, Affiliates and Representatives in connection
with this Agreement or the transactions contemplated hereby and none of the
paying party, any of its Subsidiaries or any of their respective former, current
or future partners, stockholders, managers, members, Affiliates or
Representatives shall have any further liability or obligation relating to or
arising out of this Agreement or the transactions contemplated hereby, in each
case including with respect to any Willful Breach.

(b)    Notwithstanding anything to the contrary in this Agreement, none of the
Financing Sources shall have any liability to the Company or any Person that is
an Affiliate of the Company relating to or arising out of this Agreement, the
Equity Financing or otherwise, whether at law, or equity, in contract, in tort
or otherwise, and neither the Company nor any Person that is an Affiliate of the
Company shall have any rights or claims against any Financing Sources hereunder
or thereunder. As used in this Agreement, the term “Financing Sources” means any
agent, arranger, lender or other Person that, in each case, (i) is not Parent or
a Subsidiary of Parent and (ii) has committed to provide or arrange, or has
entered into definitive agreements related to, the Equity Financing, or any of
such Person’s Affiliates or its or their respective officers, directors,
employees, partners, trustees, shareholders, controlling persons, agents,
representatives, successors or assigns.

ARTICLE VIII

MISCELLANEOUS

Section 8.01. Non-Survival. None of the representations, warranties, covenants
and agreements in this Agreement or in any instrument delivered pursuant to this
Agreement, including any rights arising out of any breach of such
representations, warranties, covenants and agreements, shall survive the
Effective Time, except for (a) those covenants and agreements contained herein
that by their terms apply or are to be performed in whole or in part after the
Effective Time and (b) those contained in this ARTICLE VIII.

Section 8.02. Modification or Amendment. Subject to the provisions of applicable
Law, at any time prior to the Effective Time, the parties hereto (in the case of
the Company or Merger Sub, by action of their respective boards of directors to
the extent required by Law) may modify or amend this Agreement by written
agreement, executed and delivered by duly authorized officers of the respective
parties.

 

79



--------------------------------------------------------------------------------

Section 8.03. Waiver. At any time prior to the Effective Time, any party hereto
may (a) extend the time for the performance of any of the obligations or other
acts of the other parties, (b) to the extent permitted by Law, waive any
inaccuracies in the representations and warranties of the other parties
contained herein or in any document delivered pursuant hereto and (c) subject to
the requirements of applicable Law, waive compliance with any of the agreements
or conditions of the other parties contained herein; provided, however, that
neither Parent nor Merger Sub may perform any of the actions set forth in the
foregoing clauses (a), (b) and (c) with respect to Merger Sub or Parent,
respectively. Any such extension or waiver shall be valid only if set forth in
an instrument in writing signed by the party or parties to be bound thereby and
specifically referencing this Agreement. The failure of any party hereto to
assert any rights or remedies shall not constitute a waiver of such rights or
remedies.

Section 8.04. Notices. All notices, consents, waivers, requests, claims, demands
and other communications hereunder shall be in writing and shall be deemed given
if (a) on the date of delivery if delivered personally, (b) on the date of
delivery if sent by overnight courier (providing proof of delivery) or (c) on
the date of transmission if faxed (with confirmation of transmission) or
electronically mailed in portable document format (PDF) (with confirmation of
transmission by the sender) and, in the case of this clause (c) confirmed with a
copy delivered as provided in the foregoing clauses (a) or (b), in each case to
the parties at the following addresses (or at such other address for a party as
shall be specified by like notice):

if to Parent, to:

Ultra Electronics Holdings plc

417 Bridport Road, Greenford

Middlesex, UB6 8UA, UK

Fax No.:         +44(0)20 8813 4322

Attention:       Sharon Harris, Company Secretary and General Counsel

Email:             Sharon.harris@ultra-electronics.com

with a copy to (which shall not constitute notice):

Arnold & Porter Kaye Scholer LLP

250 West 55th Street

New York, New York 10019

Fax No.:         (212) 836-6565

                        (202) 942-5999

Attention:       Nancy E. Fuchs, Esq.

                        Andrew J. Varner, Esq.

Email:            nancy.fuchs@apks.com

                        andrew.varner@apks.com

 

80



--------------------------------------------------------------------------------

if to Merger Sub, to:

Ultra Electronics Aneira Inc.

c/o Ultra Electronics Inc.

107 Church Hill Road

Unit GL-2

Sandy Hook, Connecticut 06482

Fax No.:         (203) 270-3699

Attention:       Scott Myers, VP Finance & Administration, NA

Email:             scott.meyers@ultra-na.com

with a copy to (which shall not constitute notice):

Arnold & Porter Kaye Scholer LLP

250 West 55th Street

New York, New York 10019

Fax No.:         (212) 836-6565

                        (202) 942-5999

Attention:       Nancy E. Fuchs, Esq.

                        Andrew J. Varner, Esq.

Email:            nancy.fuchs@apks.com

                        andrew.varner@apks.com

if to the Company, to:

Sparton Corporation

425 North Martingale Road, Suite 1000

Schaumburg, Illinois 60173

Fax No.:         (847) 762-5820

Attention:       Joseph J. Hartnett

Email:             Joseph.Hartnett@sparton.com

with a copy to (which shall not constitute notice):

Mayer Brown LLP

71 South Wacker Drive

Chicago, Illinois 60606

Fax No.:         (312) 706-8183

Attention:       Frederick B. Thomas

                        Andrew J. Noreuil

Email:            fthomas@mayerbrown.com

                        anoreuil@mayerbrown.com

 

81



--------------------------------------------------------------------------------

Section 8.05. Definitions. Capitalized terms used in this Agreement have the
meanings specified in Annex I.

Section 8.06. Interpretation.

(a)    When a reference is made in this Agreement to an Article, a Section or an
Exhibit, such reference shall be to an Article or a Section of, or an Exhibit
to, this Agreement unless otherwise indicated. The table of contents and
headings contained in this Agreement are for reference purposes only and shall
not affect in any way the meaning or interpretation of this Agreement.

(b)    Whenever the words “include”, “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without limitation”
and shall not be interpreted as limiting the category or class of items
immediately preceding such phrase. The words “hereof”, “herein” and “hereunder”
and words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement. The
word “or” when used in this Agreement is not exclusive and the word “or” shall
be deemed to mean “and/or”. The word “extent” in the phrase “to the extent”
shall mean the degree to which a subject or other thing extends, and such phrase
shall not mean simply “if”.

(c)    When a reference is made in this Agreement or the Company Disclosure
Letter to information or documents being “provided”, “made available” or
“disclosed” to Parent or its Affiliates, such information or documents shall
include any information or documents (i) included in the SEC Reports filed with,
or furnished to, the SEC by the Company publicly available at least two
(2) Business Days prior to the date of this Agreement, (ii) furnished at least
two (2) Business Days prior to the date of this Agreement in the electronic
“data room” maintained by the Company and to which access has been granted to
Parent and its Representatives or (iii) otherwise provided in writing (including
electronically) to Parent or any of its Affiliates or Representatives.

(d)    All terms defined in this Agreement shall have the meanings set forth
herein when used in any certificate or document made or delivered pursuant
hereto unless otherwise defined therein. The definitions contained in this
Agreement are applicable to the singular as well as the plural forms of such
terms and to the masculine as well as to the feminine and neuter genders of such
term.

(e)    Any agreement, instrument or statute defined or referred to herein means
such agreement, instrument or statute as from time to time amended, modified or
supplemented, including (in the case of agreements or instruments) by waiver or
consent and (in the case of statutes) by succession of comparable successor
statutes, and all attachments thereto and instruments incorporated therein.

(f)    References to a Person are also to its permitted successors and permitted
assigns but, if applicable, only if such successors and assigns are not
prohibited by this Agreement, and reference to a Person in a particular capacity
excludes such Person in any other capacity.

 

82



--------------------------------------------------------------------------------

(g)    Where this Agreement states that a party “shall”, “will” or “must”
perform in some manner, it means that the party is legally obligated to do so
under this Agreement.

(h)    The parties hereto have participated jointly in the negotiation and
drafting of this Agreement. If an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as jointly drafted by
the parties hereto, and no presumption or burden of proof shall arise favoring
or disfavoring any party by virtue of the authorship of any provision of this
Agreement.

Section 8.07. Counterparts. This Agreement may be executed in one or more
counterparts (including by facsimile or by attachment to electronic mail in
portable document format (PDF), each of which shall be deemed an original to the
other parties), and by the different parties hereto in separate counterparts,
each of which when executed shall be deemed an original but all of which taken
together shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each of the parties
hereto and delivered to the other parties hereto.

Section 8.08. Parties in Interest. This Agreement shall be binding upon and
inure solely to the benefit of the parties hereto, and nothing in this
Agreement, express or implied, is intended to or shall confer upon any other
Person any rights, benefits or remedies of any nature whatsoever under or by
reason of this Agreement, other than (a) after the Effective Time, with respect
to the provisions of Section 5.09 which shall inure to the benefit of the
Persons benefiting therefrom, who are intended to be third-party beneficiaries
thereof, (b) after the Effective Time, the rights of the holders of Shares
(including Restricted Shares) to receive the Per Share Merger Consideration in
accordance with the terms and conditions of this Agreement and (c) after the
Effective Time, the rights of the holders of Company RSUs and Company Options to
receive the payments contemplated by the applicable provisions of Section 2.02,
in each case, in accordance with the terms and conditions of this Agreement. The
representations and warranties in this Agreement are the product of negotiations
among the parties hereto and are for the sole benefit of such parties. Any
inaccuracies in such representations and warranties are subject to waiver by the
parties hereto in accordance with Section 8.03 without notice or liability to
any other Person. In some instances, the representations and warranties in this
Agreement may represent an allocation among the parties hereto of risks
associated with particular matters regardless of the knowledge of any of the
parties hereto. Consequently, Persons other than the parties hereto may not rely
upon the representations and warranties in this Agreement as characterizations
of actual facts or circumstances as of the date of this Agreement or as of any
other date.

Section 8.09. Governing Law. This Agreement shall be governed by, and construed
in accordance with, the internal Law and judicial decisions of the State of Ohio
applicable to agreements executed and performed entirely within such State,
regardless of the Law that might otherwise govern under applicable principles of
conflicts of Law thereof.

 

83



--------------------------------------------------------------------------------

Section 8.10. Entire Agreement; Assignment. This Agreement (including the
Exhibits, the Company Disclosure Letter and the Parent Disclosure Letter) and
the Confidentiality Agreement constitute the entire agreement among the parties
hereto with respect to the subject matter hereof and supersede all prior and
contemporaneous agreements and undertakings, both written and oral, among the
parties, or any of them, with respect to the subject matter hereof and thereof;
provided, however, that nothing herein shall be deemed to limit or modify in any
way the rights or obligations of Parent, the Company or their respective
Subsidiaries with respect to the joint venture between Parent, the Company
and/or one of their Affiliates (“ERAPSCO”) or under or relating to the
agreements between the ERAPSCO joint venture parties and/or their Affiliates
with respect to ERAPSCO. Neither this Agreement nor any of the rights, interests
or obligations hereunder may be assigned, in whole or in part, by operation of
law or otherwise by any of the parties without the prior written consent of the
other parties hereto. Any purported assignment in contravention of this
Agreement is null and void and of no effect. Subject to the two immediately
preceding sentences, this Agreement will be binding upon, inure to the benefit
of and be enforceable by the parties hereto and their respective successors and
assigns. No assignment by any party shall relieve such party of any of its
obligations hereunder.

Section 8.11. Specific Enforcement; Consent to Jurisdiction.

(a)    The parties hereto agree that irreparable damage for which monetary
damages, even if available, may not be an adequate remedy, would occur in the
event that the parties hereto do not perform the provisions of this Agreement
(including failing to take such actions as are required of it hereunder in order
to consummate the transactions contemplated by this Agreement) in accordance
with its specified terms or otherwise breach such provisions. The parties hereto
acknowledge and agree that each party hereto shall be entitled to an injunction,
specific performance and other equitable relief to prevent breaches of this
Agreement and to enforce specifically the terms and provisions hereof, this
being in addition to any other remedy to which it is entitled at law or in
equity. Each of the parties hereto further agrees that it will not oppose the
granting of an injunction, specific performance and other equitable relief as
provided herein on the basis that (x) the other party has an adequate remedy at
law or (y) an award of specific performance is not an appropriate remedy for any
reason at law or equity. Any party hereto seeking an injunction or injunctions
to prevent breaches of this Agreement and to enforce specifically the terms and
provisions of this Agreement shall not be required to provide any bond or other
security in connection with any such order or injunction.

(b)    Each of the parties hereto irrevocably (i) submits itself to the personal
jurisdiction of the state and federal courts located in Cleveland, Ohio and any
appellate court therefrom, in connection with any matter based upon or arising
out of or relating to this Agreement or any of the transactions contemplated by
this Agreement or the actions of Parent, Merger Sub or the Company in the
negotiation, administration, performance and enforcement hereof and thereof,
(ii) agrees that it will not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court,
(iii) agrees that it will not bring any action relating to this Agreement or any
of the transactions contemplated by this Agreement

 

84



--------------------------------------------------------------------------------

in any court other than the state and federal courts located in Cleveland, Ohio
and (iv) consents to service being made through the notice procedures set forth
in Section 8.04; provided, that nothing in this Section 8.11 shall affect the
right of any party to serve legal process in any other manger permitted by Law.
Each of the Company, Parent and Merger Sub hereby agrees that service of any
process, summons, notice or document by U.S. registered mail to the respective
addresses set forth in Section 8.04 shall be effective service of process for
any Proceeding in connection with this Agreement or the transactions
contemplated by this Agreement. Each party hereto hereby irrevocably waives, and
agrees not to assert, by way of motion, as a defense, counterclaim or otherwise,
in any Proceeding with respect to this Agreement, any claim that it is not
personally subject to the jurisdiction of the above-named courts for any reason
other than the failure to serve process in accordance with this Section 8.11,
that it or its property is exempt or immune from jurisdiction of any such court
or from any legal process commenced in such courts (whether through service of
notice, attachment prior to judgment, attachment in aid of execution of
judgment, execution of judgment or otherwise), and to the fullest extent
permitted by applicable Law, that the Proceeding in any such court is brought in
an inconvenient forum, that the venue of such Proceeding is improper, or that
this Agreement, or the subject matter hereof or thereof, may not be enforced in
or by such courts and further irrevocably waives, to the fullest extent
permitted by applicable Law, the benefit of any defense that would hinder,
fetter or delay the levy, execution or collection of any amount to which any
party is entitled pursuant to the final judgment of any court having
jurisdiction. Each party hereto expressly acknowledges that the foregoing waiver
is intended to be irrevocable under the Law of the State of Ohio and of the
United States of America; provided, however, that each such party’s consent to
jurisdiction and service contained in this Section 8.11 is solely for the
purpose referred to in this Section 8.11 and shall not be deemed to be a general
submission to said courts or in the State of Ohio other than for such purpose.

Section 8.12. WAIVER OF JURY TRIAL. EACH PARTY HERETO ACKNOWLEDGES AND AGREES
THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY AND ALL RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OF THE AGREEMENTS DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY OR THE ACTIONS OF PARENT, MERGER SUB OR THE
COMPANY IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT HEREOF
OR THEREOF. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER, (B) IT UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF SUCH
WAIVER, (C) IT MAKES SUCH WAIVER VOLUNTARILY AND (D) IT HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVER AND
CERTIFICATIONS IN THIS SECTION 8.12.

 

85



--------------------------------------------------------------------------------

Section 8.13. Severability. If any term or other provision of this Agreement is
found by a court of competent jurisdiction to be invalid, illegal or incapable
of being enforced by any rule of Law or public policy, all other terms and
provisions of this Agreement shall nevertheless remain in full force and effect
so long as the economic or legal substance of the transactions contemplated by
this Agreement is not affected in any manner adverse to any party hereto. Upon
such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the parties hereto shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties hereto
as closely as possible in an acceptable manner to the end that the transactions
contemplated by this Agreement are fulfilled to the fullest extent possible.

Section 8.14. Transfer Taxes. All transfer, documentary, sales, use, stamp,
registration and other similar Taxes and fees (including penalties and interest,
but excluding, for the avoidance of doubt, any Taxes based upon or measured by
net income or gain) incurred in connection with the Merger shall be paid by
Parent and Merger Sub when due.

Section 8.15. Disclosure Letters. Certain items and matters are listed in the
Company Disclosure Letter and the Parent Disclosure Letter for informational
purposes only and may not be required to be listed therein by the terms of this
Agreement. In no event shall the listing of items or matters in the Company
Disclosure Letter or the Parent Disclosure Letter be deemed or interpreted to
broaden, or otherwise expand the scope of, the representations and warranties or
covenants and agreements contained in this Agreement. No reference to, or
disclosure of, any item or matter in any Section of this Agreement or any
section or subsection of the Company Disclosure Letter or the Parent Disclosure
Letter shall be construed as an admission or indication that such item or matter
is material or that such item or matter is required to be referred to or
disclosed in this Agreement or in the Company Disclosure Letter or the Parent
Disclosure Letter, as applicable. Without limiting the foregoing, no reference
to, or disclosure of, a possible breach or violation of any Contract or Law in
the Company Disclosure Letter or the Parent Disclosure Letter shall be construed
as an admission or indication that a breach or violation exists or has actually
occurred.

Section 8.16. Further Assurances. At and after the Effective Time, the officers
and directors of the Surviving Corporation shall be authorized to execute and
deliver, in the name and on behalf of the Company or Merger Sub, any deeds,
bills of sale, assignments or assurances and to take and do, in the name and on
behalf of the Company or Merger Sub, any other actions and things to vest,
perfect or confirm of record or otherwise in the Surviving Corporation any and
all right, title and interest in, to and under any of the rights, properties or
assets of the Company acquired or to be acquired by the Surviving Corporation as
a result of, or in connection with, the transactions contemplated by this
Agreement.

[Signature Page Follows]

 

86



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company, Parent and Merger Sub have caused this
Agreement to be signed by their respective officers thereunto duly authorized,
all as of the date first written above.

 

SPARTON CORPORATION By:  

/s/ Joseph J. Hartnett

  Name:   Joseph J. Hartnett   Title:   Interim President & CEO ULTRA
ELECTRONICS HOLDINGS PLC By:  

/s/ Rakesh Sharma

  Name:   Rakesh Sharma   Title:   Chief Executive ULTRA ELECTRONICS ANEIRA INC.
By:  

/s/ Thomas Link

  Name:   Thomas Link   Title:   President

 

[Signature page to Agreement and Plan of Merger]



--------------------------------------------------------------------------------

ANNEX I

DEFINITIONS

(a)    The following terms have the following meanings:

“Acquisition Proposal” means any inquiry, proposal or offer from any Person
(other than Parent, Merger Sub or their respective Affiliates) relating to (i) a
MDS Sale or any direct or indirect acquisition or purchase of a business in a
single transaction or series of related transactions that constitutes more than
fifteen percent (15%) of the net revenues, net income or assets of the Company
and its Subsidiaries, on a consolidated basis, or more than fifteen percent
(15%) of the issued and outstanding Shares of the Company, (ii) any tender offer
or exchange offer that if consummated would result in any Person beneficially
owning, directly or indirectly, more than fifteen percent (15%) of the issued
and outstanding Shares of the Company, or (iii) any merger, reorganization,
consolidation, share exchange, business combination, recapitalization,
liquidation, joint venture, partnership, dissolution or similar transaction
involving the Company (or any Subsidiary or Subsidiaries of the Company whose
business constitutes more than fifteen percent (15%) of the net revenues, net
income or assets of the Company and its Subsidiaries, on a consolidated basis).

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such first Person.

“Applicable Jurisdiction” means (i) each of the jurisdictions listed in
Section 8.05(a) of the Company Disclosure Letter and (ii) each additional
jurisdiction for which Parent reasonably determines, within fifteen (15) days of
the Company providing the Company 2017 Data to Parent, a filing under applicable
antitrust or competition Laws is mandatory based on the Company 2017 Data.

“Business Day” means any day other than a Saturday or Sunday or a day on which
banks in the City of New York are required or authorized to be closed.

“CFIUS” means the Committee on Foreign Investment in the United States, or any
member agency thereof acting in its capacity as a CFIUS member agency.

“CFIUS Approval” means (i) a written determination from CFIUS to the effect that
the transactions contemplated by this Agreement do not constitute a “covered
transaction” pursuant to 31 C.F.R. § 800.207, (ii) a written notice issued by
CFIUS indicating that CFIUS has made a determination there are no unresolved
national security concerns with respect to the transactions contemplated by this
Agreement and that CFIUS has concluded its review or investigation of the
notification voluntarily provided pursuant to the DPA with respect to the
transactions contemplated by this Agreement, or (iii) if CFIUS has sent a report
to the President of the United States requesting the President’s decision, then
(A) the President has announced a decision not to take any action to suspend or
prohibit the transactions contemplated by this Agreement or (B) having received
a report from CFIUS requesting the President’s decision, the President has not
taken any action after fifteen (15) days from the date the President received
such report from CFIUS.

 

I-1



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as amended.

“Commonly Controlled Entity” means, with respect to a Person, any other Person
that, together with such first Person, is treated as a single employer under
Section 414 of the Code.

“Company 2017 Data” means the revenues of the Company and each of its
Subsidiaries (aggregated and by entity) in each country outside of the United
States for the fiscal year ended July 2, 2017.

“Company Benefit Plan” means any (i) pension plan (as defined in Section 3(2) of
ERISA) or post-retirement or employment profit-sharing, insurance, health,
medical or fringe plan, program, policy or arrangement, (ii) “employee benefit
plan” (within the meaning of Section 3(3) of ERISA), (iii) bonus, incentive or
deferred compensation or equity or equity-based compensation plan, program,
policy or arrangement (including the Company Equity Award Plans), (iv)
severance, change in control, employment, consulting, retirement, retention or
termination plan, program, agreement, policy or arrangement or (v) other
compensation or benefit plan, program, agreement, policy, practice, contract,
arrangement or other obligation, whether or not in writing and whether or not
subject to ERISA, in each case, sponsored, maintained, contributed to or
required to be maintained or contributed to by the Company, any of its
Subsidiaries or any other Commonly Controlled Entity of the Company (A) for the
benefit of any current or former director, officer or employee of the Company or
any of its Subsidiaries or (B) under which the Company or any Commonly
Controlled Entity of the Company had or has any present or future liability,
other than any (x) “multiemployer plan” (within the meaning of Section 3(37) of
ERISA) or (y) plan, program, policy or arrangement mandated by applicable Law.

“Company Disclosure Letter” means the confidential disclosure letter dated as of
the date of this Agreement delivered by the Company to Parent and Merger Sub.

“Company Equity Award Plans” means the Sparton Corporation Stock Incentive Plan
and the Sparton Corporation 2010 Long-Term Incentive Plan.

“Company Intellectual Property” means any and all of the Intellectual Property
Rights owned by the Company or any of its Subsidiaries.

“Company Systems” means all Systems, including any and all outsourced systems
and processes that are owned or used by the Company or any of its Subsidiaries
in the conduct of the business of the Company or any of its Subsidiaries.

“Contract” means a contract, teaming agreement or arrangement, basic ordering
agreement, purchase order, task order, delivery order, change order, license,
sublicense, lease, sublease, option, warrant, guaranty, indenture, note, bond,
mortgage, estoppel certificate or other legally binding agreement or instrument,
whether written or unwritten.

“control” (including in the terms “controlling”, “controlled”, “controlled by”
and “under common control with”) means the possession, directly or indirectly,
of the power to direct or cause the direction of the management policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.

 

I-2



--------------------------------------------------------------------------------

“DDTC” means the U.S. Department of State’s Directorate of Defense Trade
Controls.

“DPA” means Section 721 of Title VII of the Defense Production Act of 1950 (50
U.S.C. § 4501 et seq), as amended by the Foreign Investment and National
Security Act of 2007, including the implementing regulations thereof codified at
31 C.F.R. Part 800.

“DSS” means the Defense Security Service of the United States Department of
Defense.

“Environmental Law” means any Law relating to (i) pollution or protection of the
environment or natural resources, including indoor and ambient air, soil,
surface water or groundwater, sediment, flora and fauna, (ii) the exposure to
hazardous, deleterious or toxic materials, human health or safety and (iii) the
presence of, exposure to, or the management, manufacture or other generation,
use, storage, recycling, treatment, discharge, release, transportation,
processing, disposal or remediation of Hazardous Materials.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Government Contract” means any Contract between the Company or any of its
Subsidiaries, on the one hand, and (i) any federal Governmental Entity of the
United States, (ii) any prime contractor to any federal Governmental Entity of
the United States or (iii) any subcontractor with respect to any Person
described in the foregoing clauses (i) and (ii), including ERAPSCO, on the other
hand. A task, purchase or delivery order under a Government Contract will not
constitute a separate Government Contract, for purposes of this definition, but
will be part of the Government Contract to which it relates.

“Governmental Entity” means any government or political subdivision, whether
federal, state, local, non-U.S. or supranational, or any agency, authority,
department, official or instrumentality of any such government or political
subdivision, or any federal, state, local, non-U.S. or supranational court or
tribunal, body, board or any other entity exercising executive, legislative,
regulatory (including a stock exchange), judicial, military, regulatory or
administrative functions of or pertaining to government, including public
international organizations (e.g., the North Atlantic Treaty Organization and
the United Nations).

“Hazardous Materials” means any substance, waste or material defined,
characterized or regulated as hazardous, acutely hazardous, toxic, a pollutant
or a contaminant, or that could reasonably be expected to result in liability,
controls or restrictions under any applicable Environmental Law currently in
effect, including petroleum, petroleum products, by-products and distillates,
pesticides, dioxin, polychlorinated biphenyls, mold, biological hazards,
asbestos and asbestos-containing materials.

 

I-3



--------------------------------------------------------------------------------

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

“Indebtedness” means, with respect to any Person, without duplication, other
than trade payables entered into in the ordinary course of business consistent
with past practice, (i) all obligations of such Person for borrowed money,
including accrued and unpaid interest, (ii) all obligations of such Person
evidenced by bonds, debentures, notes or similar instruments, (iii) any
obligations of such Person under any lease of property, real or personal, which
obligations are required to be classified as capital leases in accordance with
GAAP, (iv) all obligations of others secured by a Lien on property or assets
owned or acquired by such Person, whether or not the obligations secured thereby
have been assumed, (v) all letters of credit or performance bonds issued for the
account of such Person and (vi) all guarantees and keepwell arrangements of such
Person of any obligation of any other Person other than a wholly owned
Subsidiary of such Person.

“Intellectual Property” means all information, materials and other subject
matter that are covered by, or are embodiments of, Intellectual Property Rights,
including, by way of example, proprietary business methods and other inventions,
works of authorship, artistic works and other subject matter that are covered by
copyrights, trademarks, service marks, logos, domain names, and all information
subject to protection as trade secrets. For avoidance of doubt, without limiting
the foregoing, Intellectual Property includes algorithms, formulae, protocols,
software code (in any format, including Source Code and executable formats),
software documentation, books and reports, marketing and advertising content,
audiovisual works, websites, system architectures and configurations, database
schemas, non-public data, and all electronic and digital records or any kind.

“Intellectual Property Rights” means any and all statutory and/or common law
intellectual property rights and all other intellectual or industrial property
and proprietary rights throughout the world, including any of the following:
(i) patents, patent applications and invention disclosures, including all
reissues, divisionals, provisionals, continuations and continuations-in-part,
re-examinations, renewals, substitutions and extensions thereof, and other
Governmental Entity-issued indicia of invention ownership (including
certificates of invention, petty patents and patent utility models)
(collectively, “Patents”); (ii) trade secrets, know-how, inventions (whether or
not patentable), discoveries, improvements, technology, business and technical
information, databases, database rights, data compilations and collections
(including knowledge databases, customer lists and customer databases), tools,
methods, processes, techniques and other confidential and proprietary
information and all rights therein (collectively, “Trade Secrets”); (iii) moral
rights, copyrights and works of authorship, whether or not copyrightable, and
all registrations, applications for registration, and renewals for any of the
foregoing (collectively, “Copyrights”); (iv) trademarks, service marks, brands,
certification marks, logos, trade dress, rights in get-up, trade names and other
similar indicia of source or origin, together with the goodwill connected with
the use of and symbolized by, and all registrations, applications and renewals
for, any of the foregoing (collectively, “Trademarks”); (v) internet domain
names and social media account or user names (including “handles”), whether or
not Trademarks, all associated web addresses, URLs, websites and web pages, and
social media sites and pages, and all content and data thereon or relating
thereto, whether or not Copyrights, together with all goodwill relating thereto
(collectively, “Domain Names”); (vi)

 

I-4



--------------------------------------------------------------------------------

unregistered design rights, design rights and rights in the nature of design
rights, registered designs and all applications for registrations and renewals
for any of the foregoing (collectively, “Designs”); (vii) similar, corresponding
or equivalent rights to any of the foregoing or any tangible embodiments
thereof; and (viii) registrations and renewals of or applications to register
any of the foregoing.

“Intervening Event” means any material event, circumstance, change, effect,
development, or condition that was not known to the Company Board as of the date
hereof (or if known, the consequences of which were not known to the Company
Board as of the date hereof); provided, however, that (i) in no event shall the
receipt, existence or terms of an Acquisition Proposal constitute an Intervening
Event and (ii) in no event shall any event, circumstance, change, effect,
development, or condition arising out of or resulting from an MDS Sale or the
actions contemplated by Section 5.19, individually or in the aggregate,
constitute an Intervening Event.

“IRS” means the U.S. Internal Revenue Service.

“ITAR” means the U.S. Department of State’s International Traffic In Arms
Regulations, codified at 22 C.F.R. parts 120-130.

“Investment Canada Act” shall mean the Investment Canada Act, R.S. 1985, c. 28
(1st Supp.), as amended.

“Knowledge” means (i) with respect to the Company, the actual knowledge of any
of the Persons set forth in Section 8.05 of the Company Disclosure Letter after
reasonable inquiry and (ii) with respect to Parent or Merger Sub, the actual
knowledge of any of the Persons set forth in Section 8.05(b) of the Parent
Disclosure Letter after reasonable inquiry.

“Law” means any federal, state, local or non-United States law, statute,
regulation, rule, ordinance, judgment, order, injunction or decree of any
Governmental Entity, including treaties and conventions and the common law.

“Licensed Intellectual Property” means any and all Intellectual Property Rights
in which the Company or any of its Subsidiaries holds any rights or interests
granted from other Persons.

“Listing Rules” means the Listing Rules of the UKLA made pursuant to Part VI of
the Financial Services and Markets Act 2000.

“Material Adverse Effect” means any Change that has a material adverse effect on
the business, financial condition or results of operations of the Company and
its Subsidiaries, taken as a whole; provided, however, that no Changes arising
out of or resulting from any of the following shall, either alone or in
combination, constitute or contribute to a Material Adverse Effect: (i) Changes
in the economy in the United States or elsewhere in the world, including as a
result of changes in geopolitical conditions, (ii) Changes that affect any of
the industries in which the Company or any of its Subsidiaries do business,
(iii) Changes in financial, debt, capital, credit or securities markets
generally in the United States or elsewhere in the world, including

 

I-5



--------------------------------------------------------------------------------

changes in interest rates, (iv) Changes in the stock price or trading volume of
the Shares or credit rating of the Company or any of its Subsidiaries or any
failure by the Company to meet published analyst estimates or expectations of
the Company’s revenue, earnings or other financial performance or results of
operations for any period, or any failure by the Company to meet its internal or
published projections, budgets, plans or forecasts of its revenues, earnings or
other financial performance or results of operations for any period (it being
understood that the Changes underlying any such Change or failure described in
this clause (iv) that are not otherwise excluded from the definition of a
“Material Adverse Effect” may be considered in determining whether there has
been a Material Adverse Effect), (v) Changes in any applicable Law or GAAP (or
any principles or interpretations of GAAP), (vi) an act of terrorism or an
outbreak or escalation of hostilities or war (whether declared or not declared)
or any weather related events, force majeure events or natural disasters,
(vii) the execution and delivery of this Agreement or the public announcement or
pendency of the Merger or the other transactions contemplated by this Agreement,
including any impact thereof on relationships, contractual or otherwise, with
customers, suppliers, distributors, lenders, partners or employees of the
Company and its Subsidiaries, or any action taken or requirements imposed by any
Governmental Entity in connection with the Merger or the other transactions
contemplated by this Agreement, (viii) the performance by the Company of this
Agreement and the transactions contemplated by this Agreement, including
compliance with the covenants set forth herein and any action taken or omitted
to be taken by the Company at the written request of, as a result of an express
instruction by or with the prior written consent of, Parent or Merger Sub,
(ix) the performance by the Company of its obligations under Section 5.19
relating to the MDS Sale, including any impact thereof on relationships,
contractual or otherwise, with customers, suppliers, distributors, regulators,
lenders, partners or employees of MDS, (x) any actions or omissions of ERAPSCO
undertaken by or at the direction of Parent or any of its Subsidiaries, and any
actions taken by Parent or any of its Subsidiaries in performing any of their
obligations under or pursuant to the organizational documents of ERAPSCO or
otherwise in connection with ERAPSCO and (xi) any matter disclosed in the
Company Disclosure Letter; provided, further, that, with respect to the
foregoing clauses (i), (ii), (iii) and (vi), such Changes do not
disproportionally adversely affect the Company and its Subsidiaries, taken as a
whole, compared to the other companies operating in the industries in which the
Company and its Subsidiaries operate in which case only the incremental
disproportionate impact or impacts may be taken into account in determining
whether there has been a Material Adverse Effect.

“MDS” means the Company’s Manufacturing & Design Services segment.

“NISPOM” means the National Industrial Security Program Operating Manual (DoD
5220.22-M).

“NYSE” means the New York Stock Exchange.

“Object Code” means computer Software in binary form that, is intended to be
directly executable by a computer after suitable processing and linking but
without the intervening steps of compilation or assembly.

“Open Source License” means a license that is considered an “Open Source
License” by the Open Source Initiative (www.opensource.org), including, for
example, the GNU

 

I-6



--------------------------------------------------------------------------------

General Public License (GPL), GNU Lesser General Public License (LGPL), Mozilla
Public License (MPL), or any other license that may otherwise require, as a
condition of use or distribution of the Software licensed thereunder, that other
Software incorporated into, derived from or distributed with, such Software
(i) be disclosed or distributed in Source Code form, (ii) be licensed for
purposes of preparing derivative works, (iii) be redistributed at no charge, or
(iv) be otherwise limited, restricted or conditioned with respect to any right
or ability to use or distribute such Software.

“Open Source Software” means any Software that is distributed as “free
software,” “open source software” or pursuant to any Open Source License.

“Parent Disclosure Letter” means the confidential disclosure letter dated as of
the date of this Agreement delivered by Parent to the Company.

“Permitted Liens” means (i) mechanics’, materialmen’s, carriers’, workmen’s,
repairmen’s, vendors’, operators’ or other like statutory Liens arising out of
operation of Law, if any, for amounts that are not yet due and payable and were
incurred in the ordinary course of business, (ii) title defects (other than
those constituting Liens for the payment of Indebtedness or Taxes and other than
judgments and other involuntary Liens), if any, that do not or would not,
individually or in the aggregate, impair in any material respect the use,
occupancy or marketability of the assets to which they relate, (iii) Liens for
Taxes that are not yet due or payable or that are being contested by appropriate
Proceedings and for which appropriate reserves have been reflected on the most
recent consolidated balance sheet of the Company included in the Applicable SEC
Reports or notes thereto, (iv) Liens supporting surety bonds, performance bonds
and similar obligations issued in connection with the businesses of the Company
and its Subsidiaries, (v) Liens that are disclosed on the most recent
consolidated balance sheet of the Company included in the Applicable SEC Reports
or notes thereto or securing liabilities reflected on such balance sheet,
(vi) Liens arising under or pursuant to the organizational documents of the
Company or any of its Subsidiaries, (vii) grants to others of rights-of-way,
surface leases or crossing rights and amendments, modifications, and releases of
rights-of-way, surface leases or crossing rights in the ordinary course of
business that do not or would not, individually or in the aggregate, impair in
any material respect, the use, occupancy or marketability of the Company Owned
Real Property and the Company Leased Real Property, as applicable, as presently
operated, (viii) Liens resulting from any facts or circumstances relating to
Parent or any of its Affiliates and (ix) Liens that do not and would not
reasonably be expected to materially impair the continued use of a Company Owned
Real Property or a Company Leased Real Property as presently operated.

“Person” means an individual, corporation (including not-for-profit),
Governmental Entity, general or limited partnership, limited liability company,
joint venture, estate, trust, association, organization, unincorporated
organization, other entity of any kind or nature or group (as defined in
Section 13(d)(3) of the Exchange Act).

“Personal Data” means a natural person’s name, street address, telephone number,
e-mail address, date of birth, gender, photograph, Social Security Number or Tax
identification number, driver’s license number, passport number, credit card
number, bank account information and other financial information, account
numbers, account access codes and passwords, or any other piece of information
that allows the identification of such person or enables access to such person’s
financial information, or as that term is otherwise defined by applicable Law.

 

I-7



--------------------------------------------------------------------------------

“Privacy Law” means any and all applicable Laws, rules, regulations and guidance
pertaining to privacy, data processing, data protection, data security,
encryption, and confidentiality, including (i) directive 95/46/EC of the
European Parliament and of the Council of 24 October 1995 on the protection of
individuals with regards to the processing of Personal Data and on the free
movement of such data, including The General Data Protection Regulation
(679/2016/EU); (ii) all national or other Laws implementing the Laws set forth
in the foregoing clause (i), including the UK Data Protection Act 1998; (iii)
Subtitle A of Title V of the Gramm-Leach-Bliley Act and all regulations issued
thereunder and any other federal and state financial privacy and information
security Laws, and (iv) all other applicable Laws relating to the processing of
Personal Data in force

“Registered Intellectual Property” means any and all United States,
international and foreign: (i) Patents; (ii) Trademarks; (iii) Copyrights;
(iv) Designs; and (v) other Intellectual Property Rights, in each case, that are
the subject of an application, certificate, filing, registration or other
document issued, filed with, or recorded by any state, government or other
public legal authority.

“SEC” means the United States Securities and Exchange Commission.

“SEC Reports” means all forms, statements, certifications, reports and other
documents required to be filed or furnished by the Company with the SEC,
including (i) those filed or furnished subsequent to the date of this Agreement
and (ii) all exhibits and other information incorporated therein and all
amendments and supplements thereto.

“Securities Act” means the Securities Act of 1933, as amended.

“Share Issuance” means the proposed issue of new ordinary shares by the Parent
by way of placing in accordance with the terms of the Placing Agreement.

“Software” means any and all (i) computer programs, including any and all
software implementations of algorithms, models and methodologies, whether in
Source Code or Object Code, (ii) databases and compilations, including any and
all data and collections of data, whether machine readable or otherwise,
(iii) descriptions, flow-charts and other work product used to design, plan,
organize and develop any of the foregoing and (iv) all user documentation,
including user manuals and training materials, relating to any of the foregoing.

“Source Code” means computer Software and code, in form other than Object Code
or machine readable form, including related programmer comments and annotations,
help text, data and data structures, instructions and procedural,
object-oriented and other code, which may be printed out or displayed in human
readable form.

“Subsidiary” means, with respect to any Person, (i) any other Person (other than
a partnership, joint venture or limited liability company) of which more than
50% of the total voting power of shares of stock or other equity interests
entitled to vote in the election of directors, managers or trustees is at the
time of determination owned or controlled, directly or

 

I-8



--------------------------------------------------------------------------------

indirectly, by such first Person and (ii) any partnership, joint venture or
limited liability company of which (A) more than 50% of the capital accounts,
distribution rights, total equity or voting interests or general or limited
partnership interests, as applicable, are owned or controlled, directly or
indirectly, by such Person, whether in the form of membership, general, special
or limited partnership interests or otherwise or (B) such Person or any
Subsidiary of such Person is a controlling general partner or otherwise controls
such entity, but excluding, in each case, ERAPSCO with respect to the Company.

“Superior Proposal” means a bona fide, unsolicited written Acquisition Proposal
that did not result from a breach of Section 4.02 and relating to any direct or
indirect acquisition or purchase of (i) assets that generate more than fifty
percent (50%) of the consolidated total revenues or operating income of the
Company and its Subsidiaries, taken as a whole, (ii) assets that constitute more
than fifty percent (50%) of the consolidated total assets of the Company and its
Subsidiaries, taken as a whole or (iii) more than fifty percent (50%) of the
total voting power of the equity securities of the Company, in each case, that
the Company Board determines in good faith (x) is reasonably likely to be
consummated in accordance with its terms, taking into account all legal,
financial and regulatory aspects of the proposal and the Person making the
proposal and (y) if consummated, would result in a transaction more favorable to
the Company’s shareholders from a financial point of view than the Merger
(taking into account the most recent Offered Amendment, if any, proposed by
Parent). Notwithstanding anything to the contrary, no Acquisition Proposal for a
MDS Sale shall constitute a Superior Proposal.

“Systems” means computers, computer systems, workstations, computer hardware,
computer software, data, databases, documentation, designs, files, records, mask
works, firmware, middleware, servers, networks, platforms, peripherals, data
communication lines, routers, hubs, switches, and all other information
technology equipment and other information technology equipment and related
systems, including Software and Technology.

“Tax” (including, with correlative meaning, the term “Taxes”) means any and all
taxes, including all U.S. federal, state, local and non-U.S. income, profits,
franchise, gross receipts, environmental, customs duty, capital stock,
severances, stamp, payroll, sales, employment, unemployment, disability,
government pension, estimated, use, property, withholding, excise, unclaimed
property, production, value added, goods and services, harmonized sales,
occupancy and other taxes, premiums and duties or assessments in the nature of a
tax in each case, imposed by a Governmental Entity, together with all interest,
penalties and additions imposed with respect to such amounts and any interest in
respect of such penalties and additions, whether disputed or not.

“Tax Return” means any return, declaration, report, election, claim for refund
or information return or any other statement or form filed or required to be
filed with any Governmental Entity relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

“Technology” means all tangible items constituting, disclosing or embodying any
or all of the following: technology, technical information, know how, works of
authorship, trade secrets, inventions (whether or not patented or patentable),
show how, design rules, algorithms, routines, models, methodologies, Software,
computer programs (whether Source Code or Object Code), files, compilations,
including databases processes, prototypes, schematics, netlists, test
methodologies, development work and tools and all user documentation.

 

I-9



--------------------------------------------------------------------------------

“UKLA” means the United Kingdom Listing Authority.

“Willful Breach” means, with respect to any breach or failure to perform any of
the covenants or other agreements contained in this Agreement, a material breach
that is a consequence of an act or failure to act undertaken by the breaching
party with actual knowledge that such party’s act or failure to act would result
in or constitute a breach of this Agreement. For the avoidance of doubt, the
failure of a party hereto to consummate the Closing when required pursuant to
Section 1.02 shall be a Willful Breach of this Agreement.

(b)    Each of the following terms is defined in the Section set forth opposite
such term:

 

Term

  

Section

Acceptable Confidentiality Agreement

   Section 4.02(c)

Affiliate Transaction

   Section 3.01(w)

Agreement

   Preamble

Applicable SEC Reports

   Section 3.01(e)

Balance Sheet

   Section 3.01(e)(v)

Balance Sheet Date

   Section 3.01(e)(v)

Book-Entry Shares

   Section 2.01(a)

Cancelled Shares

   Section 2.01(b)

Certificate

   Section 2.01(a)

Certificate of Merger

   Section 1.03

Changes

   Section 3.01(g)

Closing

   Section 1.02

Closing Date

   Section 1.02

Company

   Preamble

Company Adverse Recommendation Change

   Section 4.02(d)(i)

Company Articles of Incorporation

   Section 3.01(a)

Company Board

   Recitals

Company Board Recommendation

   Section 3.01(d)(ii)

Company Code of Regulations

   Section 3.01(a)

Company Employees

   Section 5.07(a)

Company Leased Real Property

   Section 3.01(p)(i)

Company Option

   Section 2.02(c)

Company Owned Real Property

   Section 3.01(p)(ii)

Company Preferred Stock

   Section 3.01(c)(i)

Company Real Property

   Section 3.01(p)(ii)

Company Real Property Lease

   Section 3.01(p)(i)

Company Registered Intellectual Property

   Section 3.01(q)(i)

Company Requisite Vote

   Section 3.01(s)

Company RSU

   Section 2.02(b)

Company Shareholders

   Recitals

 

I-10



--------------------------------------------------------------------------------

Company Shareholders Meeting

   Section 3.01(d)(ii)

Company Transaction Representatives

   Section 4.02(a)

Confidentiality Agreement

   Section 5.04(b)

Continuation Period

   Section 5.07(a)

Costs

   Section 5.09(a)

Cutoff Date

   Section 3.01(c)(i)

Cyber Attacks

   Section 3.01(q)(vii)

D&O Insurance

   Section 5.09(c)

Dissenting Shares

   Section 2.05

DSS Approval

   Section 5.03(f)(iv)(A)

Effective Time

   Section 1.03

Equity Financing

   Section 3.02(i)(ii)

ERAPSCO

   Section 8.10

Exchange Fund

   Section 2.03(a)

Existing Letters of Credit

   Section 5.21

Export Control Laws

   Section 3.01(x)(i)

FAR

   Section 3.01(y)(vii)

FCPA

   Section 3.01(x)(v)

Financing Sources

   Section 7.07(b)

GAAP

   Section 3.01(e)(ii)

Government Bids

   Section 3.01(y)(i)

In-Licenses

   Section 3.01(q)(v)

Indemnified Parties

   Section 5.09(a)

Insurance Policies

   Section 3.01(o)

International Plan

   Section 3.01(l)(x)

IP Contracts

   Section 3.01(q)(vi)

Liens

   Section 3.01(b)

Major Customers

   Section 3.01(z)

Major Suppliers

   Section 3.01(z)

Material Contract

   Section 3.01(i)

Material Government Contracts

   Section 3.01(y)(i)

Maximum Annual Premium

   Section 5.09(c)

MDS Sale

   Section 5.19(a)

Merger

   Section 1.01

Merger Announcement

   Section 3.01(f)(ii)

Merger Sub

   Preamble

OFAC

   Section 3.01(x)(i)

Offered Amendment

   Section 4.02(d)(ii)

OGCL

   Section 1.01

Orders

   Section 6.01(c)

Other Company Representatives

   Section 4.02(a)

Out-Licenses

   Section 3.01(q)(vi)

Parent

   Preamble

Parent Adverse Recommendation Change

   Section 5.02(d)

Parent Board

   Recitals

Parent Board Recommendation

   Section 3.02(b)(ii)

 

I-11



--------------------------------------------------------------------------------

Parent Organizational Documents

   Section 3.02(a)

Parent Requisite Vote

   Section 3.02(h)

Parent Shareholder Circular

   Section 5.02(a)

Parent Shareholder Resolution

   Section 3.02(h)

Parent Shareholders

   Recitals

Parent Shareholders Meeting

   Section 3.02(h)

Parent Termination Fee

   Section 7.04

Paying Agent

   Section 2.03(a)

Paying Agent Agreement

   Section 2.03(a)

Per Share Merger Consideration

   Section 2.01(a)

Permits

   Section 3.01(j)(ii)

Placing Agent

   Section 3.02(i)(ii)

Placing Agreement

   Section 3.02(i)(ii)

Proceeding

   Section 3.01(h)

Proxy Statement

   Section 5.01(a)

Prospective Purchasers

   Section 5.19(a)

Representatives

   Section 4.02(a)

Restricted Share

   Section 2.02(a)

Sarbanes-Oxley Act

   Section 3.01(e)(i)

SDNs

   Section 3.01(x)(ii)

Share

   Section 2.01(a)

SSA

   Section 5.03(f)(ii)

Surviving Corporation

   Section 1.01

Takeover Statutes

   Section 3.01(v)

Termination Date

   Section 7.01(b)(i)

Termination Fee

   Section 7.03(a)

Transaction Litigation

   Section 5.16

VAT

   Section 3.01(m)(vii)

Voting Company Debt

   Section 3.01(c)(iii)

WARN Act

   Section 3.01(k)(iii)

 

I-12